Name: Commission Regulation (EC) No 1232/98 of 17 June 1998 amending Council Regulation (EEC) No 3696/93 on the statistical classification of products by activity (CPA) in the European Economic Community
 Type: Regulation
 Subject Matter: economic analysis;  tariff policy;  consumption;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31998R1232Commission Regulation (EC) No 1232/98 of 17 June 1998 amending Council Regulation (EEC) No 3696/93 on the statistical classification of products by activity (CPA) in the European Economic Community Official Journal L 177 , 22/06/1998 P. 0001 - 0140COMMISSION REGULATION (EC) No 1232/98 of 17 June 1998 amending Council Regulation (EEC) No 3696/93 on the statistical classification of products by activity (CPA) in the European Economic CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community.Having regard to Council Regulation (EEC) No 3696/93 of 29 October 1993 on the statistical classification of products by activity in the European Economic Community (1), and in particular Article 5(b) thereof,Whereas Regulation (EEC) No 3696/93 established a statistical classification of products by activity, hereinafter called CPA, to meet the requirement of statistics within the Community;Whereas the amendments made to the Harmonised System and the Combined Nomenclature pursuant to Commission Regulation (EC) No 2448/95 of 10 October 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) necessitate a minor amendment to the CPA and an alignment and clarification of the texts;Whereas following the amendment of the CPA, a transitional period will be required;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom (3),HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 3696/93 is hereby replaced by the Annex to this Regulation.Article 2The references to HS/CN shall be updated on the basis of the 1996 version of HS/CN.Article 31. The national product classifications based on the CPA must be adapted by 31 December 1998 at the latest.2. The Commission may extend this deadline for a period not exceeding two years if the national statistical systems need to be adapted.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 June 1998.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 342, 31.12.1993, p. 1.(2) OJ L 259, 30.10.1995, p. 1.(3) OJ L 181, 28.6.1989, p. 47.ANNEX >TABLE>>TABLE>>TABLE>>TABLE>01.11.1Cereals011a01.11.11Durum wheat01110.11001.101.11.12Soft wheat and meslin01110.21001.901.11.13Maize (corn)01120100501.11.14Rice, not husked011301006.101.11.15Barley01150100301.11.16Rye, oats011601002 + 100401.11.17Other cereals011901007 + 100801.11.2Vegetables012a01.11.21Potatoes01210070101.11.22Dried leguminous vegetables, shelled01220071301.11.23Edible roots and tubers with high starch or inulin content01240071401.11.3Oil seeds and oleaginous fruits01401.11.31Soya beans01410120101.11.32Ground nuts01420120201.11.33Sunflower, sesamum, safflower, rape, colza and mustard seeds014301205 + 1206 + 1207[.4 - .6]01.11.34Cotton seeds014401207.201.11.35Oil seeds and oleaginous fruits n.e.c.014901203 + 1204 + 1207[.1 + .3 + .9]01.11.4Unmanufactured tobacco01701.11.40Unmanufactured tobacco017002401[.1 + .2]01.11.5Plants used for sugar manufacturing01801.11.51Sugar beet018101212.9101.11.52Sugar cane018201212.9201.11.6Straw and forage019a01.11.60Straw and forage01910.11213 + 1214.901.11.7Raw vegetable materials used in textiles019b01.11.71Cotton, whether or not ginned01921520101.11.72Jute and other textile bast fibres, except flax, true hemp and ramie019225303.101.11.73Flax and true hemp; sisal and other textile fibres of the genus Agave, raw019235301.1 + 5302.1 + 5304.1 + 5305[.11 + .21 + .91]01.11.8Natural rubber032a01.11.80Natural rubber032104001[.1 + .2]01.11.9Plants for perfumery, pharmacy and the like; sugar beet seeds, seeds of forage plants; other raw vegetable materials019c01.11.91Plants used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes01930.11211[.1 + .2 + .90(.1 + .3 + .80ex)]01.11.92Sugar beet seeds and seeds of forage plants019401209[.11 + .2]01.11.93Other raw vegetable materials01990.11210 + 1212.99>TABLE>01.12.1Other vegetables, fresh or chilled012b01.12.11Root and tuber vegetables01230.10703 + 070601.12.12Vegetables cultivated for their fruits01230.2, 01340.10702 + 0707 + 0708 + 0807.101.12.13Other vegetables n.e.c.01230.30704 + 0705 + 0709[.1-.7 + .90(.1 + .2 + .4 - .9)]01.12.2Live plants; cut flowers and flower buds; flower seeds and fruit seeds; vegetable seeds01501.12.21Live plants; bulbs, tubers and roots; cuttings and slips; mushroom spawn015100601 + 060201.12.22Cut flowers and flower buds (including bouquets), wreaths and the like01520060301.12.23Flower seeds and fruit seeds015301209[.3 + .99]01.12.24Vegetable seeds015401209[.19 + .91]>TABLE>01.13.1Grapes013a01.13.11Table grapes01330.10806.10[.2-.6]01.13.12Other grapes, fresh01330.20806.10.901.13.2Other fruit and nuts012c, 013b, 019d01.13.21Dates, figs, bananas, coconuts, Brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas013100801 + 0803 + 080401.13.22Citrus fruit01320080501.13.23Other fruit, locust beans01340.2, 01990.20807.2 + 0808 - 0810 + 1212.101.13.24Olives and other nuts01360, 01230.40709.90.3 + 080201.13.3Beverage crops016a01.13.31Coffee, not roasted, not decaffeinated016110901.1101.13.32Green tea (not fermented), black tea (fermented) and partly fermented tea, in immediate packings of a content > 3 kg016120902[.2 + .4]01.13.33MatÃ ©01613090301.13.34Cocoa beans01614180101.13.4Spices, not processed016b01.13.40Spices, not processed01620.1(0904 - 0910)ex>TABLE>>TABLE>01.21.1Bovine cattle, live021a01.21.11Bovine cattle, live, other than calves02111.10102[.1 + .90(.5 - .9)]01.21.12Calves02111.20102.90[.0 - .4]01.21.2Raw milk from bovine cattle029a01.21.20Raw milk from bovine cattle02910.10401.2ex01.21.3Bovine semen029b01.21.30Bovine semen029900511.1>TABLE>01.22.1Sheep, goats, horses, asses, mules and hinnies, live021b01.22.11Sheep, live02112.10104.101.22.12Goats, live02112.20104.201.22.13Horses, asses, mules and hinnies, live02113010101.22.2Raw milk from sheep and goats029c01.22.21Raw milk from sheep02910.20401.2ex01.22.22Raw milk from goats02910.30401.2ex01.22.3Wool and animal hair029d01.22.31Shorn wool, greasy, including fleece-washed shorn wool029615101.1101.22.32Fine or coarse animal hair (including horsehair), not carded or combed029630503 + 5102>TABLE>01.23.1Swine, live021c01.23.10Swine, live021210103>TABLE>01.24.1Poultry, live021d01.24.10Poultry, live02122010501.24.2Eggs, in shell029e01.24.20Eggs, in shell029200407>TABLE>01.25.1Other live animals021e01.25.10Other live animals02129010601.25.2Other animal products029f01.25.21Natural honey02930040901.25.22Snails, live, fresh, chilled, frozen, dried, salted or in brine except sea snails; frogs' legs, fresh, chilled or frozen029400208.2 + 0307.601.25.23Edible products of animal origin n.e.c.02950041001.25.24Silk-worm cocoons suitable for reeling02964500101.25.25Insect waxes and spermaceti029801521.901.25.3Raw furskins and miscellaneous raw hides and skins029g01.25.31Raw furskins, except of rabbits, hares and fur-bearing lambs029724301[.1 + .4 - .9]01.25.32Raw furskins of rabbits, hares and fur-bearing lambs029734301[.2 + .3]01.25.33Miscellaneous raw hides and skins029744103[.2 + .9]>TABLE>>TABLE>01.41.1Agricultural services881a01.41.11Services incidental to agricultural production88110.101.41.12Planting and maintenance services of gardens, parks and cemeteries88110.2>TABLE>01.42.1Animal husbandry services (except veterinary services)881b01.42.10Animal husbandry services (except veterinary services)88120>TABLE>>TABLE>01.50.1Hunting, trapping, game propagation and related services881c01.50.10Hunting, trapping, game propagation and related services88130>TABLE>>TABLE>>TABLE>02.01.1Wood in the rough03102.01.11Logs of coniferous wood031104403.202.01.12Logs of non-coniferous wood03120.14403.902.01.13Logs of tropical wood03120.24403.402.01.14Fuel wood031304401.102.01.15Other wood in the rough, including split poles and pickets03190440402.01.2Natural gums032b02.01.21Balata, gutta-percha, guayula, chicle and similar natural gums032204001.302.01.22Lac, natural gums, resins, gum-resins and balsams03230.1130102.01.3Natural cork, raw or simply prepared039a02.01.30Natural cork, raw or simply prepared039104501.102.01.4Other forestry products039b02.01.41Parts of plants, grasses, mosses and lichens suitable for ornamental purposes03920060402.01.42Vegetable materials n.e.c., for plaiting, stuffing, padding, dyeing or tanning; vegetable products n.e.c.03930, 39120.11401 - 1403 + 1404[.1 + .9] + 2308.102.01.5Standing timber02.01.50Standing timber02.01.6Forest trees nurseries services881d02.01.60Forest trees nurseries services88140.1>TABLE>02.02.1Services incidental to forestry and logging881e02.02.10Services incidental to forestry and logging88140.2>TABLE>>TABLE>>TABLE>>TABLE>05.00.1Fish, live, fresh or chilled04105.00.11Fish, live04110030105.00.12Fish, fresh or chilled041200302[.1 - .6]05.00.2Crustaceans, not frozen; oysters; other aquatic invertebrates, live, fresh or chilled04205.00.21Crustaceans, not frozen042100306.205.00.22Oysters042200307.105.00.23Other molluscs or shellfish and aquatic invertebrates, live, fresh or chilled042300307[.21 + .31 + .41 + .51 + .91]05.00.3Other aquatic products04905.00.31Corals and similar products, shells of molluscs, crustaceans or echinoderms and cuttle-bone04910050805.00.32Natural sponges of animal origin04920050905.00.33Seaweeds and other algae049301212.205.00.4Pearls382a05.00.41Natural pearls, unworked38210.17101.105.00.42Cultured pearls, unworked38210.27101.2105.00.5Services incidental to fishing88205.00.50Services incidental to fishing88200>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>10.10.1Coal110a10.10.11Coal, not agglomerated110102701.110.10.12Briquettes, ovoids and similar solid fuels manufactured from coal110202701.2>TABLE>>TABLE>10.20.1Lignite110b10.20.10Lignite110302702>TABLE>>TABLE>10.30.1Peat110c10.30.10Peat110402703>TABLE>>TABLE>>TABLE>11.10.1Petroleum oils and oils obtained from bituminous minerals, crude120a11.10.10Petroleum oils and oils obtained from bituminous minerals, crude12010270911.10.2Natural gas, liquefied or in gaseous state120b11.10.20Natural gas, liquefied or in gaseous state120202711[.11 + .21]11.10.3Liquefaction and regasification services of natural gas for transportation883a11.10.30Liquefaction and regasification services of natural gas for transportation88300.111.10.4Bituminous or oil shale and tar sands120c11.10.40Bituminous or oil shale and tar sands120302714.1>TABLE>>TABLE>11.20.1Services incidental to oil and gas extraction, excluding surveying883b11.20.11Drilling services incidental to oil and gas extraction88300.211.20.12Derrick erection, repair and dismantling services and related services incidental to oil and gas extraction88300.3>TABLE>>TABLE>>TABLE>12.00.1Uranium and thorium ores13012.00.10Uranium and thorium ores130002612>TABLE>>TABLE>>TABLE>>TABLE>13.10.1Iron ores14113.10.10Iron ores141002601.1>TABLE>>TABLE>13.20.1Non-ferrous metal ores and concentrates, other than uranium or thorium ores and their concentrates14213.20.11Copper ores and concentrates14210260313.20.12Nickel ores and concentrates14220260413.20.13Aluminium ores and concentrates14230260613.20.14Precious metal ores and concentrates14240261613.20.15Lead, zinc and tin ores and concentrates14290.12607 - 260913.20.16Other non-ferrous metal ores and concentrates14290.22602 + 2605 + 2610 + 2611 + 2613 - 2615 + 2617>TABLE>>TABLE>>TABLE>14.11.1Monumental or building stone151a14.11.11Marble and other calcareous monumental or building stone15120251514.11.12Granite, sandstone and other monumental or building stone151302516>TABLE>14.12.1Limestone and gypsum15214.12.10Limestone and gypsum152002520.1 + 252114.12.2Chalk and dolomite163a14.12.20Chalk and dolomite163302509 + 2518>TABLE>14.13.1Slate151b14.13.10Slate151102514>TABLE>>TABLE>14.21.1Gravel and sand153a14.21.11Natural sands15310250514.21.12Granules, chippings and powder of stone; pebbles, gravel, broken or crushed stone15320.12517[.1 + .4]14.21.13Macadam; tarred macadam15320.22517[.2 + .3]>TABLE>14.22.1Clays and kaolin15414.22.11Kaolin and other kaolinic clays15400.1250714.22.12Other clays, andalusite, kyantite and sillimanite; mullite; chamotte or dinas earths15400.22508>TABLE>>TABLE>14.30.1Chemical and fertilizer minerals16114.30.11Natural calcium or aluminium calcium phosphates; carnallite, sylvite, other crude natural potassium salts161102510 + 3104.114.30.12Unroasted iron pyrites; crude or unrefined sulphur16120, 34520.12502 + 2503.00.114.30.13Other chemical minerals161902511 + 2527 + 2528 + 2529.2 + 2530[.2 - .9]>TABLE>>TABLE>14.40.1Salt and pure sodium chloride16214.40.10Salt and pure sodium chloride162002501>TABLE>>TABLE>14.50.1Bitumen and asphalt, natural; asphaltites and asphaltic rock153b14.50.10Bitumen and asphalt, natural; asphaltites and asphaltic rock153302714.914.50.2Precious and semi-precious stones; pumice stone; emery; natural abrasives; other minerals n.e.c.163b14.50.21Precious and semi-precious stones (excluding industrial diamonds), unworked or simply sawn or roughly shaped163107102[.1 + .31] + 7103.114.50.22Industrial diamonds; pumice stone; emery; natural corundum, natural garnet and other natural abrasives163202513 + 7102.2114.50.23Other minerals n.e.c.163902504 + 2506 + 2512 + 2519 + 2524 - 2526 + 2529[.1 + .3] + 2530.1 + 2621>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>15.11.1Meat and edible offal of bovine animals, swine, goats, horses, asses211a15.11.11Meat of bovine animals, fresh or chilled21111020115.11.12Meat of bovine animals, frozen21112020215.11.13Meat of swine, fresh or chilled211130203.115.11.14Meat of swine, frozen211140203.215.11.15Meat of sheep, fresh or chilled211150204[.1 + .2]15.11.16Meat of sheep, frozen211160204[.3 + .4]15.11.17Meat of goats211170204.515.11.18Meat of horses, asses, mules or hinnies21118020515.11.19Edible offal21119020615.11.2Pulled wool and raw hides and skins of bovine or equine animals029h15.11.21Pulled wool029625101.1915.11.22Raw hides and skins of bovine or equine animals02971.1410115.11.23Raw hides and skins of sheep, lambs, goats or kids02971.24102 + 4103.115.11.3Fats of bovine animals, sheep, goats, pigs and poultry216a15.11.30Fats of bovine animals, sheep, goats, pigs and poultry216110209 + 1501 + 150215.11.4Raw offal, inedible391a15.11.40Raw offal, inedible39110.10502 + 0504 + 0506 + 0507 + 0510 + 0511.99>TABLE>15.12.1Meat and edible offal of poultry211b15.12.11Meat and edible offal of poultry, fresh or chilled211210207[.11 + .13 + .24 + .26 + .32 + .34 + .35]15.12.12Meat and edible offal of poultry, frozen211220207[.12 + .14 + .25 + .27 + .33 + .36]15.12.13Other meat and edible offal, including rabbit meat but excluding frogs' legs211290208[.1 + .9]15.12.2Feathers and skins of birds with feathers391b15.12.20Feathers and skins of birds with feathers39110.20505>TABLE>15.13.1Preserves and preparations of meat, meat offal or blood211c15.13.11Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal21131021015.13.12Other prepared and preserved meat, meat offal or blood; extracts and juices of meat, fish and aquatic invertebrates211321601 + 1602[.2 - .9] + 160315.13.13Flours, meals and pellets of meat unfit for human consumption; greaves211402301.115.13.9Cooking and other preparation services for the production of meat products884a15.13.90Cooking and other preparation services for the production of meat products88411.1>TABLE>>TABLE>15.20.1Processed and preserved fish and fish products21215.20.11Fish fillets, other fish meat and fish livers and roes, fresh or chilled212100302.7 + 0304.115.20.12Fish, fish fillets, other fish meat and fish livers and roes, frozen212200303 + 0304[.2 + .9]15.20.13Fish, dried, salted or in brine; smoked fish; edible fish meal21230030515.20.14Fish, otherwise prepared or preserved; caviar21240160415.20.15Crustaceans, frozen; molluscs and other aquatic invertebrates, frozen, dried, salted or in brine212500306.1 + 0307[.29 + .39 + .49 + .59 + .99]15.20.16Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved21260160515.20.17Flours, meals and pellets of fish, crustaceans, molluscs or other aquatic invertebrates, inedible212912301.215.20.18Products n.e.c. of fish or crustaceans, molluscs or other aquatic invertebrates212990511.91>TABLE>>TABLE>15.31.1Processed and preserved potatoes213a15.31.11Potatoes, frozen21310.10710.115.31.12Preserved potatoes21390.10712.90.05 + 1105 + 2004.1 + 2005.2>TABLE>15.32.1Fruit and vegetable juices21415.32.10Fruit and vegetable juices214002009>TABLE>15.33.1Processed and preserved vegetables, excluding potatoes213b15.33.11Vegetables, frozen21310.20710[.2 - .9]15.33.12Vegetables provisionally preserved21320071115.33.13Dried vegetables21390.20712[.2 + .3 + .90(.1 - .9)]15.33.14Vegetables, preserved otherwise than by vinegar or acetic acid21390.32002 + 2003 + 2004.9 + 2005[.4 - .9]15.33.15Vegetables preserved by vinegar or acetic acid21390.4200115.33.2Processed and preserved fruit and nuts013c, 21515.33.21Fruit and nuts, uncooked or cooked, frozen21510081115.33.22Jams, fruit jellies and fruit or nut puree and pastes215202007.915.33.23Nuts, ground-nuts, roasted, salted or otherwise prepared n.e.c.215302008.115.33.24Fruit and nuts, provisionally preserved, not for immediate consumption21540081215.33.25Other preserved fruits01330.3, 01350, 215500806.2 + 0813 + 0814 + 2008[.2 - .9]15.33.26Apricot, peach or plum stones and kernels215601212.315.33.3Vegetable materials and vegetable waste, vegetable residues and by-products391c15.33.30Vegetable materials and vegetable waste, vegetable residues and by-products39120.22308.915.33.9Cooking and other preparation services for the preservation of fruit and vegetables884b15.33.90Cooking and other preparation services for the preservation of fruit and vegetables88411.2>TABLE>>TABLE>15.41.1Animal and vegetable oils and fats, crude216b15.41.11Animal oils and fats, crude and refined, except fats of bovine animals, sheep, goats, pigs and poultry216201503 + 1504 + 150615.41.12Soya-bean, ground-nut, olive, sunflower-seed, safflower, cotton-seed, rape, colza and mustard oil, crude216301507.1 + 1508.1 + 1509.1 + 1512[.11 + .21] + 1514.115.41.13Palm, coconut, palm kernel, babassu and linseed oil, crude216401511.1 + 1513[.11 + .21] + 1515.1115.41.2Cotton linters21715.41.20Cotton linters217001404.215.41.3Oil-cake and other solid residues, of vegetable fats or oils; flours and meals of oil seeds or oleaginous fruits218a15.41.31Oil-cake and other solid residues, of vegetable fats or oils218102304 - 230615.41.32Flours and meals of oil seeds or oleaginous fruits, except those of mustard218201208>TABLE>15.42.1Refined oils and fats, except residues216c15.42.11Soya-bean, ground-nut, olive, sunflower-seed, safflower, cotton-seed, rape, colza, sesame and mustard oil and their fractions, refined but not chemically modified216501507.9 + 1508.9 + 1509.9 + 1510 + 1512[.19 + .29] + 1514.9 + 1515.515.42.12Palm, coconut, palm kernel, babassu and linseed oil and their fractions, refined but not chemically modified; castor, tung and jojoba oil and fixed vegetable fats and oils (except maize oil) and their fractions n.e.c.216701511.9 + 1513[.19 + .29] + 1515[.19 + .3 + .4 + .6 + .9]15.42.13Animal or vegetable fats and oils and their fractions, hydrogenated, esterified, but not further prepared21690151615.42.2Vegetable waxes (excluding triglycerides); degras; residues resulting from treatment of fatty substances or animal or vegetable waxes218b15.42.20Vegetable waxes (excluding triglycerides); degras; residues resulting from treatment of fatty substances or animal or vegetable waxes218301521.1 + 1522>TABLE>15.43.1Margarine and similar edible fats216d15.43.10Margarine and similar edible fats216801517>TABLE>>TABLE>15.51.1Processed liquid milk and cream22115.51.11Processed liquid milk221100401[.1 + .2ex]15.51.12Milk and cream of > 6 % fat, not concentrated or sweetened221200401.315.51.2Milk and cream in solid forms229a15.51.20Milk and cream in solid forms229100402[.1 + .2]15.51.3Butter and dairy spreads229b15.51.30Butter and dairy spreads22940040515.51.4Cheese and curd229c15.51.40Cheese and curd22950040615.51.5Other dairy products229d15.51.51Milk and cream, concentrated or containing added sugar or other sweetening matter, other than in solid forms229200402.915.51.52Yoghurt and other fermented or acidified milk or cream22930040315.51.53Casein229603501.115.51.54Lactose and lactose syrup229801702.115.51.55Whey229900404>TABLE>15.52.1Ice cream and other edible ice229e15.52.10Ice cream and other edible ice229702105>TABLE>>TABLE>15.61.1Husked rice011b15.61.10Husked rice011401006.215.61.2Cereal and vegetable flour; mixes thereof231a15.61.21Wheat or meslin flour23110110115.61.22Other cereal flour, n.e.c.23120110215.61.23Vegetable flour and meal23170110615.61.24Mixes for preparation of bakers' wares231801901.215.61.3Groats, meal and pellets and other cereal grain products231b15.61.31Groats, meal and pellets of wheat231301103[.11 + .21]15.61.32Cereal groats, meal and pellets n.e.c.231401103[.12 - .19 + .29]15.61.33Breakfast cereals and other cereal grain products231501104 + 190415.61.4Rice, milled231c15.61.40Rice, milled231601006[.3 + .4]15.61.5Bran, sharps and other residues from the working of cereals391d15.61.50Bran, sharps and other residues from the working of cereals39120.32302>TABLE>15.62.1Maize (corn) oil and its fractions, not chemically modified216e15.62.10Maize (corn) oil and its fractions, not chemically modified216601515.215.62.2Starches and starch products; sugars and sugar syrups n.e.c.23215.62.21Glucose and glucose syrup; fructose and fructose syrup; invert sugar; sugars and sugar syrups n.e.c.; artificial honey; caramel232101702[.3 - .9]15.62.22Starches; inulin; wheat gluten; dextrins and other modified starches232201108 + 1109 + 3505.115.62.23Tapioca and substitutes prepared from starch in flakes, grains and the like23230190315.62.3Residues of starch manufacture and similar residues391e15.62.30Residues of starch manufacture and similar residues391302303.1>TABLE>>TABLE>15.71.1Prepared animal feeds for farm animals, except lucerne meal and pellets233a15.71.10Prepared animal feeds for farm animals, except lucerne meal and pellets23300.12309.9ex15.71.2Lucerne (alfalfa) meal and pellets019e15.71.20Lucerne (alfalfa) meal and pellets01910.21214.1>TABLE>15.72.1Prepared pet food233b15.72.10Prepared pet food23300.22309[.1 + .9ex]>TABLE>>TABLE>15.81.1Bread, fresh pastry goods and cakes234a15.81.11Fresh bread23430.11905.90.315.81.12Fresh pastry goods and cakes23430.21905.90.6>TABLE>15.82.1Rusks and biscuits; preserved pastry goods and cakes234b15.82.11Crispbread, rusks, toasted bread and similar toasted products234101905[.1 + .4]15.82.12Gingerbread and the like; sweet biscuits; waffles and wafers234201905[.2 + .3]15.82.13Other bread and other bakers' wares23430.31905.90[.1 + .2 + .4 + .5 + .9]>TABLE>15.83.1Sugar, except waste of sugar manufacture23515.83.11Raw cane or beet sugar, in solid form235101701.115.83.12Refined cane or beet sugar and chemically pure sucrose, in solid form, not containing added flavouring or colouring matter235201701.9915.83.13Refined cane or beet sugar, containing added flavouring or colouring matter; maple sugar and maple syrup235301701.91 + 1702.215.83.14Molasses23540170315.83.2Beet-pulp, bagasse and other waste of sugar manufacture391f15.83.20Beet-pulp, bagasse and other waste of sugar manufacture391402303.2>TABLE>15.84.1Cocoa236a15.84.11Cocoa paste23610180315.84.12Cocoa butter, fat and oil23620180415.84.13Cocoa powder, not containing added sugar or other sweetening matter23630180515.84.14Cocoa powder, containing added sugar or other sweetening matter236401806.115.84.2Chocolate and sugar confectionery236b15.84.21Chocolate and food preparations containing cocoa (except sweetened cocoa powder), in bulk forms236501806.215.84.22Chocolate and food preparations containing cocoa (except sweetened cocoa powder), other than in bulk forms236601806[.3 + .9]15.84.23Sugar confectionery (including white chocolate), not containing cocoa23670.1170415.84.24Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar23670.2200615.84.3Cocoa shells, husks, skins and other cocoa waste391g15.84.30Cocoa shells, husks, skins and other cocoa waste391601802>TABLE>15.85.1Macaroni, noodles, couscous and similar farinaceous products23715.85.11Uncooked pasta, not stuffed or otherwise prepared237101902.115.85.12Pasta cooked, stuffed or otherwise prepared; couscous237201902[.2 - .4]>TABLE>15.86.1Coffee and tea019f, 239a15.86.11Coffee, decaffeinated or roasted239110901[.12 + .2]15.86.12Coffee substitutes; extracts, essences and concentrates of coffee or coffee substitutes; coffee husks and skins239120901.9 + 2101[.1 + .3]15.86.13Green tea (not fermented), black tea (fermented) and partly fermented tea, in immediate packings of a content &le; 3 kg239130902[.1 + .3]15.86.14Extracts, essences, concentrates and preparations of tea or matÃ ©239142101.215.86.15Herb infusions01930.2, 23999.11211.90[.40 - .75 + .80ex] + 2106.90.98ex>TABLE>15.87.1Vinegar; sauces; mixed condiments; mustard flour and meal; prepared mustard239b15.87.11Vinegar and substitutes for vinegar obtained from acetic acid23994220915.87.12Sauces; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard23995210315.87.2Spices, processed016c15.87.20Spices, processed01620.2(0904 - 0910)ex>TABLE>15.88.1Homogenized food preparations and dietetic food239c15.88.10Homogenized food preparations and dietetic food239911602.1 + 1901.1 + 2005.1 + 2007.1 + 2104.2>TABLE>15.89.1Soups, eggs, yeasts and other food products239d15.89.11Soups and broths and preparations thereof239922104.115.89.12Eggs, not in shell, and eggs yolks, fresh or preserved; egg albumin239930408 + 3502.115.89.13Yeasts (active or inactive); other single-cell micro-organisms, dead; prepared baking powders23996210215.89.14Miscellaneous food products n.e.c.23999.21901.9 + 2106[.1 + .90(.1 - .92 + .98ex)]15.89.2Vegetable saps and extracts; peptic substances; mucilages and thickeners032c15.89.20Vegetable saps and extracts; peptic substances; mucilages and thickeners03230.21302>TABLE>>TABLE>15.91.1Distilled alcoholic beverages241a15.91.10Distilled alcoholic beverages241302208>TABLE>15.92.1Ethyl alcohol241b15.92.11Undenatured ethyl alcohol, of alcoholic strength &ge; 80 %241102207.115.92.12Ethyl alcohol and other denatured spirits of any strength241202207.2>TABLE>15.93.1Wines, except wine lees242a15.93.11Sparkling wine242112204.115.93.12Wine of fresh grapes, except sparkling wine; grape must242122204[.2 + .3]15.93.2Wine lees; argol391h15.93.20Wine lees; argol391802307>TABLE>15.94.1Other fermented beverages (for example, cider, perry, mead); mixed beverages containing alcohol242b15.94.10Other fermented beverages (for example, cider, perry, mead); mixed beverages containing alcohol242202206>TABLE>15.95.1Vermouth and other flavoured wine of fresh grapes242c15.95.10Vermouth and other flavoured wine of fresh grapes242132205>TABLE>15.96.1Beer, except dregs from brewing243a15.96.10Beer, except dregs from brewing24310220315.96.2Brewing or distilling dregs391i15.96.20Brewing or distilling dregs391702303.3>TABLE>15.97.1Malt243b15.97.10Malt243201107>TABLE>15.98.1Mineral waters and soft drinks24415.98.11Mineral waters and aerated waters, not sweetened nor flavoured24410220115.98.12Other non alcoholic beverages244902202>TABLE>>TABLE>>TABLE>16.00.1Tobacco products, except refuse25016.00.11Cigars, cheroots, cigarillos and cigarettes, of tobacco or tobacco substitutes25010240216.00.12Other manufactured tobacco and substitutes; homogenized or reconstituted tobacco; tobacco extracts and essences25090240316.00.2Tobacco refuse391j16.00.20Tobacco refuse391902401.3>TABLE>>TABLE>>TABLE>>TABLE>17.10.1Wool grease (including lanolin)216f17.10.10Wool grease (including lanolin)21612150517.10.2Natural textile fibres prepared for spinning26117.10.20Natural textile fibres prepared for spinning2615002 + 5003.9 + 5101[.2 + .3] + 5103.1 + 5105 + 5203 + 5301[.2 + .3] + 5302.9 + 5303.9 + 5304.9 + 5305[.19 + .29 + .99]17.10.3Man-made textile staple fibres processed for spinning26217.10.30Man-made textile staple fibres processed for spinning2625506 + 550717.10.4Textile yarn and thread of natural fibres26317.10.41Silk yarn, not put up for retail sale26310.15004 + 500517.10.42Wool yarn, not put up for retail sale26320-26330, 26340.15106 - 5108 + 511017.10.43Cotton yarn, not put up for retail sale26360.1, 26370.15205 + 520617.10.44Flax yarn26380.15306[.10(.1 - .5) + .20.1]17.10.45Sewing thread and yarn26310.2, 26340.2, 26350, 26360.2, 26370.2, 26380.25006 + 5109 + 5204 + 5207 + 5306[.10.9 + .20.9]17.10.46Yarn of jute or of other textile bast fibres; yarn of other vegetable textile fibres; paper yarn26380.35307 + 530817.10.5Textile yarn and thread of man-made filaments or staple fibres26417.10.51Yarn of synthetic and artificial filament, not put up for retail sale26420.15402.6 + 5403.417.10.52Yarn of synthetic staple fibres, not put up for retail sale26430.1, 26440.15509[.1 - .4 + .51 + .53 + .59 + .62 + .69 + .92 + .99]17.10.53Yarn of synthetic staple fibres mixed with wool, not put up for retail sale26440.25509[.52 + .61 + .91]17.10.54Yarn of artificial staple fibres, not put up for retail sale26450, 26460.1551017.10.55Sewing thread and yarn of artificial and synthetic filaments and fibres26410, 26420.2, 26430.2, 26440.3, 26460.25401 + 5406 + 5508 + 551117.10.6Silk waste; waste of wool or of fine or coarse animal hair; cotton waste392a17.10.61Silk waste, not carded or combed392115003.117.10.62Waste of wool or of fine or coarse animal hair392125103[.2 + .3]17.10.63Garnetted stock of wool or of fine or coarse animal hair39213510417.10.64Waste of cotton yarn, including thread waste392145202.117.10.65Garnetted stock and other cotton waste392155202.9>TABLE>>TABLE>17.20.1Woven fabrics (except special fabrics), of natural fibres other than cotton26517.20.10Woven fabrics (except special fabrics), of natural fibres other than cotton2655007 + 5111 - 5113 + 5309 - 531117.20.2Woven fabrics (except special fabrics), of cotton26617.20.20Woven fabrics (except special fabrics), of cotton2665208 - 521217.20.3Woven fabrics (except special fabrics), of man-made filaments and staple fibres26717.20.31Woven fabrics of synthetic filament yarn and artificial filament yarn26710-267305407 + 540817.20.32Woven fabrics of synthetic staple fibres26740, 26760.1, 26770.1, 26790.15512 - 551517.20.33Woven fabrics of artificial staple fibres26750, 26760.2, 26770.2, 26790.2551617.20.4Pile fabrics, terry towelling and other special fabrics26817.20.40Pile fabrics, terry towelling and other special fabrics26810, 268905801 - 5803 + 7019[.4 + .5]>TABLE>>TABLE>17.30.1Dyeing services of fibres and yarn884c17.30.10Dyeing services of fibres and yarn88421.117.30.2Bleaching and dyeing services of fabrics884d17.30.21Bleaching services of fabrics88421.217.30.22Dyeing services of fabrics88421.317.30.3Printing services of fabrics884e17.30.30Printing services of fabrics88421.417.30.4Other textile finishing services884f17.30.40Other textile finishing services88421.5>TABLE>>TABLE>17.40.1Made-up textile articles for the household271a17.40.11Blankets and travelling rugs, except electric blankets271106301[.2 - .9]17.40.12Bed linen27120.16302[.1 - .3]17.40.13Table linen27120.26302[.4 + .5]17.40.14Toilet and kitchen linen27120.36302[.6 + .9]17.40.15Curtains (including drapes) and interior blinds; curtain or bed valances27130630317.40.16Other furnishing articles n.e.c.; sets of woven fabric and yarn for making up into rugs, tapestries and the like271405805 + 6304 + 630817.40.2Other made-up textile articles271b17.40.21Sacks and bags, of a kind used for the packing of goods27150630517.40.22Tarpaulins, awnings and sunblinds; sails for boats, sailboards or landcraft; tents and camping goods27160630617.40.23Parachutes (including dirigible parachutes) and rotochutes; parts thereof27170880417.40.24Sleeping bags; articles of bedding271809404[.3 + .9]17.40.25Other made-up textile articles, including dress patterns27190630717.40.9Repair services of tarpaulins and camping equipment886a17.40.90Repair services of tarpaulins and camping equipment88690.1>TABLE>>TABLE>17.51.1Carpets and rugs27217.51.11Carpets and other textile floor coverings, knotted27210570117.51.12Carpets and other textile floor coverings, woven27220570217.51.13Carpets and other textile floor coverings, tufted27230570317.51.14Other carpets and textile floor coverings, including those of felt272905704 + 5705>TABLE>17.52.1Cordage, rope, twine and netting, except waste27317.52.11Twine, cordage, rope and cables, of jute or other textile bast fibres27310560717.52.12Knotted netting of twine, cordage or rope, made up nets of textile materials; articles of yarn, strip n.e.c.273205608 + 560917.52.2Rags, scrap twine, cordage, rope and cables and worn out articles of textile materials392b17.52.20Rags, scrap twine, cordage, rope and cables and worn out articles of textile materials39218631017.52.9Repair services of nets and ropework886b17.52.90Repair services of nets and ropework88690.2>TABLE>17.53.1Nonwovens and articles made from nonwovens, except apparel279a17.53.10Nonwovens and articles made from nonwovens, except apparel279225603>TABLE>17.54.1Tulles, lace, narrow woven fabrics, trimmings and embroidery279b17.54.11Narrow woven fabrics; trimmings and the like279115806 - 580817.54.12Tulles and other net fabrics, knitted or crocheted fabrics; lace in the piece, in strips or in motifs27912580417.54.13Embroidery in the piece, in strips or in motifs27913581017.54.2Felt, coated, covered or laminated279c17.54.20Felt, coated, covered or laminated27921560217.54.3Other textile articles279d17.54.31Wadding of textile materials and articles thereof; textile flock and dust and mill neps27991560117.54.32Rubber thread and cord, textile covered; textile yarn and strip, impregnated or covered with rubber or plastics27992560417.54.33Metallized yarn27993560517.54.34Woven fabrics of metal thread and woven fabrics of metallized yarn n.e.c.27994580917.54.35Gimped yarn and strip; chenille yarn; loop wale-yarn27995560617.54.36Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon27996590217.54.37Textile fabrics, impregnated, coated or covered n.e.c.279975901 + 5903 + 590717.54.38Textile products and articles for technical uses279985908 - 591117.54.39Quilted textile products in the piece279995811>TABLE>>TABLE>17.60.1Knitted or crocheted fabrics28117.60.11Pile fabrics, terry fabrics, knitted or crocheted28110600117.60.12Other knitted or crocheted fabrics281906002>TABLE>>TABLE>17.71.1Panty hose, tights, stockings, socks and other hosiery, knitted or crocheted282a17.71.10Panty hose, tights, stockings, socks and other hosiery, knitted or crocheted282106115>TABLE>17.72.1Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted282b17.72.10Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted282266110>TABLE>>TABLE>>TABLE>18.10.1Leather clothes282c18.10.10Leather clothes282414203.1>TABLE>>TABLE>18.21.1Men's workwear282d18.21.11Men's ensembles, jackets and blazers, industrial and occupational28231.16203[.22.1 + .23.1 + .29.11 + .32.1 + .33.1 + .39.11]18.21.12Men's trousers, bib and brace overalls, breeches and shorts, industrial and occupational28231.26203[.42(.1 + .51) + .43(.11 + .31) + .49(.11 + .31)]18.21.2Women's workwear282e18.21.21Women's ensembles and jackets, industrial and occupational28233.16204[.22.1 + .23.1 + .29.11 + .32.1 + .33.1 + .39.11]18.21.22Women's trousers, bib and brace overalls, breeches and shorts, industrial and occupational28233.26204[.62(.1 + .51) + .63(.11 + .31) + .69(.11 + .31)]18.21.3Other workwear282f18.21.30Other workwear28236.16211[.32.1 + .33.1 + .42.1 + .43.1]>TABLE>18.22.1Outerwear, knitted or crocheted282g18.22.11Men's or boys' overcoats, car-coats, capes, cloaks, anoraks and similar articles, knitted or crocheted28221.1610118.22.12Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts, knitted or crocheted28221.2610318.22.13Women's or girls' overcoats, car-coats, capes, cloaks, anoraks, wind-cheaters, knitted or crocheted28223.1610218.22.14Women's or girls' suits, ensembles, jackets, dresses, skirts, trousers, bib and brace overalls, shorts, knitted or crocheted28223.2610418.22.2Other outerwear, for men and boys282h18.22.21Men's or boys' overcoats, car-coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles28231.3620118.22.22Men's or boys' suits and ensembles28231.46203[.1 + .21 + .22.8 + .23.8 + .29(.18 + .9)]18.22.23Men's or boys' jackets and blazers28231.56203[.31 + .32.9 + .33.9 + .39(.19 + .9)]18.22.24Men's or boys' trousers, bib and brace overalls, breeches and shorts28231.66203[.41 + .42(.3 + .59 + .9) + .43(.19 + .39 + .9) + .49(.19 + .39 - .9)]18.22.3Other outerwear, for women and girls282i18.22.31Women's or girls' overcoats, car-coats, capes, cloaks, anoraks, wind-cheaters, wind-jackets and similar articles28233.3620218.22.32Women's or girls' suits and ensembles28233.46204[.1 + .21 + .22.8 + .23.8 + .29(.18 + .9)]18.22.33Women's or girls' jackets28233.56204[.31 + .32.9 + .33.9 + .39(.19 + .9)]18.22.34Women's or girls' dresses, skirts and divided skirts28233.66204[.4 + .5]18.22.35Women's or girls' trousers, bib and brace overalls, breeches and shorts28233.76204[.61 + .62(.3 + .59 + .9) + .63(.18 + .39 + .9) + .69(.18 + .39 - .9)]18.22.4Worn clothing and other worn articles392c18.22.40Worn clothing and other worn articles392176309>TABLE>18.23.1Underwear, knitted and crocheted282j18.23.11Men's or boys' shirts, knitted or crocheted28222.1610518.23.12Men's or boys' underpants, briefs, pyjamas, dressing gowns and similar articles, knitted or crocheted28222.2610718.23.13Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted28224.1610618.23.14Women's or girls' slips, petticoats, briefs, panties, nightdresses, dressing gowns and similar articles, knitted or crocheted28224.2610818.23.2Underwear, not knitted or crocheted282k18.23.21Men's or boys' shirts, not knitted or crocheted28232.1620518.23.22Men's or boys' singlets and other vests, underpants, briefs, pyjamas, dressing gowns, not knitted or crocheted28232.2620718.23.23Women's or girls' blouses, shirts and shirt-blouses, not knitted or crocheted28234.1620618.23.24Women's and girls' singlets and other vests, slips, petticoats, panties, nightdresses, bath robes, dressing gowns and similar articles, not knitted or crocheted28234.2620818.23.25Brassieres, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, not knitted or crocheted28237621218.23.3T-shirts, singlets and other vests, knitted or crocheted282l18.23.30T-shirts, singlets and other vests, knitted or crocheted282256109>TABLE>18.24.1Babies' garments, tracksuits and other garments, clothing accessories and parts, knitted or crocheted282m18.24.11Babies' garments and clothing accessories, knitted or crocheted28227611118.24.12Tracksuits, skisuits, swimwear and other garments, knitted or crocheted282286112 + 611418.24.13Gloves, mittens and mitts, knitted or crocheted28229.1611618.24.14Other made-up clothing accessories and parts of garments or of clothing accessories, knitted or crocheted28229.2611718.24.2Babies' garments, other garments and other clothing accessories, of textile fabric, not knitted or crocheted282n18.24.21Babies' garments and clothing accessories, of textile fabric, not knitted or crocheted28235620918.24.22Tracksuits, skisuits and swimwear; other garments not knitted or crocheted28236.26211[.1 + .2 + .31 + .32(.3 - .9) + .33(.3 - .9) + .39 + .41 + .42(.3 - .9) + .43(.3 - .9) + .49]18.24.23Handkerchiefs, shawls, ties, gloves and other made-up clothing accessories; parts of garments or of clothing accessories, of textile fabric, not knitted or crocheted, n.e.c.282386213 - 621718.24.3Clothing accessories of leather; garments made up of felt or nonwovens; garments made up of coated textile fabrics282o18.24.31Clothing accessories of leather or of composition leather282424203[.29 + .3 + .4]18.24.32Garments made up of felt or nonwovens, textile fabrics impregnated or coated282506113 + 621018.24.4Hats and headgear282p18.24.41Hat shapes, hat forms, hat bodies and hoods282616501 + 650218.24.42Hats and other headgear; hairnets282626503 - 650518.24.43Other headgear, head-bands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear282696506[.92 + .99] + 6507>TABLE>>TABLE>18.30.1Furs; articles of fur28318.30.11Tanned or dressed furskins28310430218.30.12Articles of apparel, clothing accessories and other articles of furskin, except headgear28320430318.30.13Artificial fur and articles thereof283304304>TABLE>>TABLE>>TABLE>>TABLE>19.10.1Chamois leather; patent leather and patent laminated leather; metallized leather291a19.10.10Chamois leather; patent leather and patent laminated leather; metallized leather291104108 + 410919.10.2Leather, of bovine or equine animals, without hair291b19.10.20Leather, of bovine or equine animals, without hair29120410419.10.3Leather of sheep, goat or swine, without hair291c19.10.31Sheep or lamb skin leather, without wool29130.1410519.10.32Goat or kid skin leather, without hair29130.2410619.10.33Leather of swine29130.34107.119.10.4Leather of other animals; composition leather with a basis of leather291d19.10.41Leather of other animals, without hair on29130.44107[.2 + .9]19.10.42Composition leather with a basis of leather29130.5411119.10.5Waste of leather; leather dust, powder and flour392d19.10.50Waste of leather; leather dust, powder and flour392204110>TABLE>>TABLE>19.20.1Luggage, handbags and the like; saddlery and harness; other articles of leather29219.20.11Saddlery and harness for any animal, of any material29210420119.20.12Luggage, handbags and the like, of any material292204202 + 960519.20.13Watch straps, watch bands and watch bracelets and parts thereof292309113.919.20.14Other articles of leather or composition leather, including articles used in machinery or mechanical appliances292904204 + 4205>TABLE>>TABLE>19.30.1Footwear other than sports and protective footwear29319.30.11Waterproof footwear, with outer soles and uppers of rubber or plastics293106401.919.30.12Footwear with outer soles and uppers of rubber or plastics293206402[.2 + .9]19.30.13Footwear with uppers of leather293306403[.5 + .9] + 6405.119.30.14Footwear with uppers of textile materials, other than sports footwear293406404[.19 + .2] + 6405.219.30.2Sports footwear29419.30.21Ski-boots and cross-country ski footwear; snowboard boots294106402.12 + 6403.1219.30.22Training shoes and the like with rubber or plastic soles and textile uppers294206404.1119.30.23Other sports footwear, except skating boots294906402.19 + 6403.1919.30.3Protective and other footwear n.e.c.29519.30.31Footwear incorporating a protective metal toe-cap295106401.1 + 6402.3 + 6403.419.30.32Wooden footwear, miscellaneous special footwear and other footwear n.e.c.295206403[.2 + .3] + 6405.919.30.4Parts of footwear29619.30.40Parts of footwear296006406>TABLE>>TABLE>>TABLE>>TABLE>20.10.1Wood, sawn or chipped lengthwise, sliced or peeled, > 6 mm thick; railway or tramway sleepers of wood not impregnated31120.10.10Wood, sawn or chipped lengthwise, sliced or peeled, > 6 mm thick; railway or tramway sleepers of wood not impregnated311004406.1 + 440720.10.2Wood continuously shaped along any of its edges or faces; wood wool; wood flour; wood in chips or particles31220.10.21Wood, continuously shaped along any of its edges or faces31210440920.10.22Wood wool; wood flour31220440520.10.23Wood in chips or particles312304401.220.10.3Wood in the rough; railway or tramway sleepers (cross-ties) of wood, impregnated or otherwise treated31320.10.31Wood in the rough, treated with paint, stains, creosote or other preservatives313104403.120.10.32Railway or tramway sleepers (cross-ties) of wood, impregnated313204406.920.10.4Sawdust and wood waste and scrap392e20.10.40Sawdust and wood waste and scrap392804401.320.10.9Impregnation of timber services884g20.10.90Impregnation of timber services88430>TABLE>>TABLE>20.20.1Boards and panels31420.20.11Plywood consisting solely of sheets of wood314104412.120.20.12Other plywood, veneered panels and similar laminated wood314204412[.2 + .9]20.20.13Particle boards and similar boards of wood or other ligneous materials31430441020.20.14Fibreboard of wood or other ligneous materials31440441120.20.2Veneer sheets; sheets for plywood; densified wood31520.20.21Veneer sheets and sheets for plywood and other wood sawn lengthwise, sliced or peeled, of a thickness &le; 6 mm31510440820.20.22Densified wood, in blocks, plates, strips or profile shapes315204413>TABLE>>TABLE>20.30.1Builders' joinery and carpentry (except prefabricated buildings), of wood31620.30.11Windows, French windows and their frames, doors and their frames and thresholds, of wood31600.14418[.1 + .2]20.30.12Parquet panels, shuttering for concrete constructional work, shingles and shakes, of wood31600.24418[.3 - .5]20.30.13Builders' joinery and carpentry, of wood, n.e.c.31600.34418.920.30.2Prefabricated wooden buildings387a20.30.20Prefabricated wooden buildings38700.19406.00.1>TABLE>>TABLE>20.40.1Wooden containers31720.40.11Pallets, box pallets and other load boards of wood31700.14415.220.40.12Other wooden containers and parts thereof31700.24415.1 + 4416>TABLE>>TABLE>20.51.1Other products of wood319a20.51.11Tools, tool bodies, tool handles, broom or brush bodies and handles, boot or shoe lasts and trees, of wood31911441720.51.12Tableware and kitchenware, of wood31912441920.51.13Wood marquetry and inlaid wood, cases for jewellery or cutlery, statuettes and other ornaments, of wood31913442020.51.14Wooden frames for paintings, photographs, mirrors or similar objects and other articles of wood319144414 + 4421>TABLE>20.52.1Articles of cork, straw or other plaiting materials; basketware and wickerwork319b20.52.11Natural cork, debacked or roughly squared or in blocks, plates, sheets or strip; crushed, granulated or ground cork; waste cork319214501.9 + 450220.52.12Articles of natural cork31922.1450320.52.13Blocks, plates, sheets and strips, tiles of any shape, solid cylinders, of agglomerated cork31922.24504.120.52.14Agglomerated cork; articles of agglomerated cork n.e.c.31922.34504.920.52.15Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork3192346>TABLE>>TABLE>>TABLE>>TABLE>21.11.1Pulps of wood or other fibrous cellulosic material321a21.11.11Chemical wood pulp, dissolving grades32111470221.11.12Chemical wood pulp, soda or sulphate, other than dissolving grades32112.1470321.11.13Chemical wood pulp, sulphite, other than dissolving grades32112.2470421.11.14Mechanical wood pulp; semi-chemical wood pulp; pulps of fibrous cellulosic material other than wood321134701 + 4705 + 4706>TABLE>21.12.1Newsprint, handmade paper and other uncoated paper or paperboard for graphic purposes321b21.12.11Newsprint, in rolls or sheets32121480121.12.12Handmade paper and paperboard321224802.121.12.13Paper and paperboard used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper; carbonizing base paper; wallpaper base32129.14802[.2 - .4]21.12.14Other paper and paperboard32129.24802[.5 + .6]21.12.2Toilet tissue stock, uncoated kraftliner and other uncoated paper and paperboard321c21.12.21Toilet or facial tissue stock, towel or napkin stock, cellulose wadding and webs of cellulose fibres32131480321.12.22Kraftliner, uncoated321324804.121.12.23Other uncoated kraft paper and paperboard; sack kraft paper, creped or crinkled321334804[.2 - .5] + 4808.221.12.24Semi-chemical fluting paper (corrugated medium), in rolls or sheets321344805.121.12.25Multi-ply paper and paperboard, uncoated321354805.221.12.3Other uncoated paper and paperboard; cigarette paper not cut to size321d21.12.30Other uncoated paper and paperboard; cigarette paper not cut to size321364805[.3 - .8] + 4813.921.12.4Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers321e21.12.40Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers32137480621.12.5Processed paper and paperboard321f21.12.51Composite paper and paperboard, not surface-coated or impregnated32141480721.12.52Paper and paperboard, creped, crinkled, embossed or perforated, n.e.c.321424808[.3 + .9]21.12.53Paper and paperboard of a kind used for writing, printing or other graphic purposes, coated with kaolin or with other inorganic substances32143.14810[.1 + .2]21.12.54Kraft paper and paperboard (other than that of a kind used for writing, printing or other graphic purposes), coated with kaolin or with other inorganic substances32143.24810[.3 + .9]21.12.55Carbon paper, self-copy paper and other copying or transfer paper, in rolls or sheets32149.1480921.12.56Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface coloured or printed, in rolls or sheets32149.24811[.1 - .4]21.12.57Other paper, paperboard, cellulose wadding and webs of soft cellulose32149.34811.921.12.6Waste and scrap of paper and paperboard392f21.12.60Waste and scrap of paper and paperboard392404707>TABLE>>TABLE>21.21.1Corrugated paper and paperboard and containers of paper and paperboard321g21.21.11Corrugated paper and paperboard, in rolls or sheets321514808.121.21.12Sacks and bags of paper321524819[.3 + .4]21.21.13Cartons, boxes and cases, of corrugated paper or paperboard32153.14819.121.21.14Folding cartons, boxes and cases, of non-corrugated paper or paperboard32153.24819.221.21.15Box files, letter trays, storage boxes and similar articles of a kind used in offices, shops or the like, of paper32153.34819[.5 + .6]>TABLE>21.22.1Household and toilet paper and paper products321h21.22.11Toilet paper, handkerchiefs, cleansing or facial tissues and towels, tablecloths and serviettes, of paper32193.14818[.1 - .3]21.22.12Sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres32193.24818[.4 - .9]21.22.13Trays, dishes, plates and cups and the like, of paper or paperboard32199.14823.6>TABLE>21.23.1Paper stationery321i21.23.11Carbon paper, self-copy paper and other copying or transfer papers; duplicator stencil and offset plates of paper; gummed or adhesive paper321914816 + 4823.121.23.12Envelopes, letter cards, plain postcards of paper or paperboard; boxes containing paper stationery32192481721.23.13Other paper and paperboard, of a kind used for writing or printing or other graphic purposes, printed, embossed or perforated32199.24823.5>TABLE>21.24.1Wallpaper321j21.24.11Wallpaper and similar wall coverings; window transparencies of paper32194481421.24.12Textile wall coverings321955905>TABLE>21.25.1Other articles of paper and paperboard n.e.c.321k21.25.11Floor coverings on a base of paper or paperboard32196481521.25.12Labels of paper or paperboard32197482121.25.13Filter blocks, slabs and plates, of paper pulp32198481221.25.14Cigarette paper; bobbins, spools, cops and similar supports; filter paper and paperboard; other articles of paper and paperboard n.e.c.32199.34813[.1 + .2] + 4822 + 4823[.2 + .4 + .7 + .9]>TABLE>>TABLE>>TABLE>22.11.1Printed books, brochures, leaflets and similar printed matter, in single sheets322a22.11.10Printed books, brochures, leaflets and similar printed matter, in single sheets322104901.122.11.2Printed books, brochures, leaflets and the like322b22.11.20Printed books, brochures, leaflets and the like322304901.99 + 490322.11.3Dictionaries, maps and music books322c22.11.31Dictionaries and encyclopaedias, and serial instalments thereof322204901.9122.11.32Atlases and other books of maps or charts322404905.9122.11.33Maps and hydrographic or similar charts, printed, other than in book form; globes322504905[.1 + .99]22.11.34Printed music322604904>TABLE>22.12.1Newspapers, journals and periodicals, appearing at least four times a week32322.12.10Newspapers, journals and periodicals, appearing at least four times a week323004902.1>TABLE>22.13.1Newspapers, journals and periodicals, appearing less than four times a week32422.13.10Newspapers, journals and periodicals, appearing less than four times a week324004902.9>TABLE>22.14.1Records, tapes and other recorded media for sound phenomena475a22.14.11Gramophone records and compact discs47520.18524[.1 + .32 + .99]22.14.12Recorded magnetic tapes with sound only47520.28524[.51 + .52]>TABLE>22.15.1Postcards, greeting cards, pictures and other printed matter325a22.15.11Printed or illustrated postcards; printed cards bearing greetings and the like32520490922.15.12Pictures, designs and photographs325404911.9122.15.13Transfers (decalcomanias); printed calendars32590.14908 + 4910>TABLE>>TABLE>22.21.1Newspaper printing services884h22.21.10Newspaper printing services88442.1>TABLE>22.22.1Stamps; cheque forms; banknotes, stock certificates; trade advertising material, commercial catalogues and the like; other printed matter n.e.c.325b22.22.11New stamps; stamp-impressed paper; cheque forms; banknotes and the like32510490722.22.12Trade advertising material, commercial catalogues and the like325304911.122.22.13Other printed matter n.e.c.32590.24911.9922.22.2Registers, account books, binders, forms and other articles of stationery, of paper or paperboard32622.22.20Registers, account books, binders, forms and other articles of stationery, of paper or paperboard32600482022.22.3Printing services, other than printing of newspaper884i22.22.31Book printing services88442.222.22.32Other printing services n.e.c.88442.3>TABLE>22.23.1Bookbinding and finishing services884j22.23.10Bookbinding and finishing services88442.4>TABLE>22.24.1Composition and plate-making services884k22.24.10Composition and plate-making services88442.522.24.2Printing plates or cylinders and other impressed media for use in printing32722.24.20Printing plates or cylinders and other impressed media for use in printing327008442.5>TABLE>22.25.1Other services related to printing884l22.25.10Other services related to printing88442.6>TABLE>>TABLE>22.31.1Reproduction services of sound recording884m22.31.10Reproduction services of sound recording88442.7>TABLE>22.32.1Reproduction services of video recording884n22.32.10Reproduction services of video recording88442.8>TABLE>22.33.1Reproduction services of software884o22.33.10Reproduction services of software88442.9>TABLE>>TABLE>>TABLE>>TABLE>23.10.1Coke and semi-coke of coal, of lignite or of peat; retort carbon33123.10.10Coke and semi-coke of coal, of lignite or of peat; retort carbon33100270423.10.2Tar distilled from coal, lignite or peat; other mineral tars33223.10.20Tar distilled from coal, lignite or peat; other mineral tars332002706>TABLE>>TABLE>23.20.1Fuel oil and gas; lubricating oils33323.20.11Motor spirit (gasoline), including aviation spirit333102710.00[.26 - .36]23.20.12Spirit type (gasoline type) jet fuel333202710.00.3723.20.13Other light petroleum oils, light preparations n.e.c.333302710.00[.1 + .21 + .25 + .39]23.20.14Kerosene, including kerosene type jet fuel333402710.00[.51 + .55]23.20.15Gas oils333602710.00.623.20.16Other medium petroleum oils; medium preparations n.e.c.333502710.00[.4 + .59]23.20.17Fuel oils n.e.c.333702710.00.723.20.18Lubricating petroleum oils; heavy preparations n.e.c.333802710.00[.8 + .9]23.20.2Petroleum gases and other gaseous hydrocarbons, except natural gas33423.20.21Propane and butane, liquefied334102711[.12 + .13]23.20.22Ethylene, propylene, butylene, butadiene and other petroleum gases or gaseous hydrocarbons, except natural gas334202711[.14 + .19 + .29]23.20.3Other petroleum products33523.20.31Petroleum jelly; paraffin wax; petroleum and other waxes33500.1271223.20.32Petroleum coke; petroleum bitumen and other residues of petroleum oils33500.22713>TABLE>>TABLE>23.30.1Radioactive elements, isotopes and compounds; radioactive residues33623.30.11Natural uranium and its compounds336102844.123.30.12Enriched uranium and plutonium and their compounds336202844.223.30.13Depleted uranium and thorium and their compounds336302844.323.30.14Radioactive elements and isotopes and their compounds n.e.c.; radioactive residues336902844.423.30.2Fuel elements (cartridges), non-irradiated, for nuclear reactors337a23.30.20Fuel elements (cartridges), non-irradiated, for nuclear reactors337108401.323.30.9Treatment services of radioactive waste884p23.30.90Treatment services of radioactive waste88450>TABLE>>TABLE>>TABLE>>TABLE>24.11.1Industrial gases342a24.11.11Hydrogen, argon, rare gases, nitrogen and oxygen34210.12804[.1 - .4]24.11.12Carbon dioxide and other inorganic oxygen compounds of non-metals34210.22811[.21 + .29]24.11.13Liquid and compressed air34250.12851.00.3>TABLE>24.12.1Oxides, peroxides and hydroxides342b24.12.11Zinc oxide and peroxide; titanium oxide34220.12817 + 282324.12.12Chromium, manganese, lead and copper oxides and hydroxides34220.22819 + 2820 + 2824 + 2825.524.12.13Other metal oxides, hydroxides and peroxides34220.32821 + 2822 + 2825[.2 - .4 + .6 - .9]24.12.2Tanning or dyeing extracts; tannins and their derivatives; colouring matter n.e.c.34324.12.21Synthetic organic colouring matter and colour lakes and preparations based thereon343103204 + 320524.12.22Tanning extracts of vegetable origin; tannins and their derivatives; colouring matter of vegetable or animal origin343203201 + 320324.12.23Synthetic organic and inorganic tanning substances; tanning preparations34330320224.12.24Colouring matter n.e.c.; inorganic products of a kind used as luminophores343403206>TABLE>24.13.1Chemical elements n.e.c.; inorganic acids and compounds342c24.13.11Metalloids34230.12801 - 2803 + 2804[.5 - .9]24.13.12Halogen or sulphur compounds of non-metals34230.22812 + 281324.13.13Alkali or alkaline-earth metals; rare earth metals, scandium and yttrium; mercury34230.3280524.13.14Hydrogen chloride; oleum; diphosphorus pentaoxide; other inorganic acids; silicon and sulphur dioxide34230.42806 + 2807 + 2809 + 2810 + 2811[.1 + .22 + .23]24.13.15Oxides, hydroxides and peroxides; hydrazine and hydroxylamine and their inorganic salts34230.52815 + 2816 + 2818.3 + 2825.124.13.2Metallic halogenates; hypochlorites, chlorates and perchlorates342d24.13.21Metallic halogenates34240.12826 + 2827[.2 - .6]24.13.22Hypochlorites, chlorates and perchlorates34240.22828 + 282924.13.3Sulphides, sulphates; nitrates, phosphates and carbonates342e24.13.31Sulphides, sulphites and sulphates34240.32830 - 283324.13.32Phosphinates, phosphonates, phosphates and polyphosphates; phosphates of triammonium34240.42834[.22 + .29] + 283524.13.33Carbonates34240.52836[.2 - .9]24.13.4Salts of other metals342f24.13.41Salts of oxometallic or peroxometallic acids; colloidal precious metals34250.22841 + 284324.13.42Other inorganic compounds n.e.c., including distilled water; amalgams other than amalgams of precious metals34250.32851.00[.1 + .9]24.13.5Other basic inorganic chemicals n.e.c.34a24.13.51Isotopes n.e.c. and compounds thereof34260284524.13.52Cyanides, cyanide oxides and complex cyanides; fulminates, cyanates and thiocyanates; silicates; borates; perborates; other salts of inorganic acids or peroxoacids342702837 - 2840 + 284224.13.53Hydrogen peroxide34280.1284724.13.54Phosphides; carbides; hydrides; nitrides; azides; silicides and borides34280.22848 - 285024.13.55Compounds of rare earth metals, of yttrium or of scandium34290284624.13.56Refined sulphur excluding sublimed, precipitated and colloidal34520.22503.00.924.13.57Roasted iron pyrites345302601.224.13.58Piezo-electric quartz; other synthetic or reconstructed precious or semi-precious stones, unworked345607104[.1 + .2]>TABLE>24.14.1Hydrocarbons and their derivatives341a24.14.11Acyclic hydrocarbons34110.1290124.14.12Cyclic hydrocarbons34110.2290224.14.13Chlorinated derivatives of acyclic hydrocarbons34110.32903[.1 + .2]24.14.14Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated34110.4290424.14.15Other derivatives of hydrocarbons34110.52903[.3 - .6]24.14.2Alcohols, phenols, phenol-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives; industrial fatty alcohols341b24.14.21Industrial fatty alcohols34130.13823.724.14.22Monohydric alcohols34130.22905[.1 + .2]24.14.23Diols, polyalcohols, cyclical alcohols and derivatives thereof34130.32905[.3 + .41 - .44 + .49 + .5] + 290624.14.24Phenols; phenol-alcohols and derivatives of phenols34130.42907 + 290824.14.3Industrial monocarboxylic fatty acids; carboxylic acids and their derivatives341c24.14.31Industrial monocarboxylic fatty acids; acid oils from refining341203823.124.14.32Saturated acyclic monocarboxylic acids and their derivatives34140.1291524.14.33Unsaturated monocarboxylic, cyclanic, cyclenic or cycloterpenic acyclic polycarboxylic acids and their derivatives34140.22916 + 2917[.1 + .2]24.14.34Aromatic polycarboxylic and carboxylic acids with additional oxygen functions; and their derivatives except salicyclic acid and its salts34140.32917.3 + 2918[.1 + .29 + .3 + .9]24.14.4Organic compounds with nitrogen functions341d24.14.41Amine function compounds34150.1292124.14.42Oxygen-function amino-compounds, except lysine and glutamic acid34150.22922[.1 - .3 + .43 + .49 + .5]24.14.43Ureines; carboxymide-function compounds, nitrile function compounds; derivatives thereof34150.32924.21 + 2925 + 292624.14.44Compounds with other nitrogen functions34150.42927 - 292924.14.5Organo-sulphur compounds and other organo-inorganic compounds; heterocyclic compounds n.e.c.341e24.14.51Organo-sulphur and other organo-inorganic compounds34160.12930 + 293124.14.52Heterocyclic compounds n.e.c.; nucleic acids and their salts34160.22932[.1 + .21 + .9] + 2933[.29 + .3 + .4 + .61 + .7 + .9] + 2934[.1 + .2 + .9]24.14.53Phosphoric esters and esters of other inorganic acids, and their salts; derivatives thereof341802919 + 292024.14.6Ethers, organic peroxides, epoxides, acetals and hemiacetals; other organic compounds341f24.14.61Aldehyde function compounds34170.12912 + 291324.14.62Ketone and quinone function compounds34170.2291424.14.63Ethers, organic peroxides, epoxides, acetals and hemiacetals and their derivatives34170.32909 - 291124.14.64Enzymes and other organic compounds n.e.c.34170.42942 + 350724.14.7Miscellaneous basic organic chemical products34b24.14.71Derivates of vegetable or resin products344003802.9 + 3803 + 3805 - 380724.14.72Wood charcoal34510440224.14.73Oils and other products of the distillation of high temperature coal tar; pitch and pitch tar345402707 + 270824.14.8Residual lyes from the manufacture of wood pulp, excluding tall oil392g24.14.80Residual lyes from the manufacture of wood pulp, excluding tall oil392303804>TABLE>24.15.1Nitric acid; sulphonitric acids; ammonia346a24.15.10Nitric acid; sulphonitric acids; ammonia346112808 + 281424.15.2Ammonium chloride; nitrites; nitrates of potassium; ammonium carbonates346b24.15.20Ammonium chloride; nitrites; nitrates of potassium; ammonium carbonates346122827.1 + 2834[.1 + .21] + 2836.124.15.3Nitrogenous fertilizers, mineral or chemical346c24.15.30Nitrogenous fertilizers, mineral or chemical346133102[.1 - .4 + .6 - .9]24.15.4Phosphatic fertilizers, mineral or chemical346d24.15.40Phosphatic fertilizers, mineral or chemical34614310324.15.5Potassic fertilizers, mineral or chemical346e24.15.50Potassic fertilizers, mineral or chemical346153104[.2 - .9]24.15.6Animal or vegetable fertilizers n.e.c.346f24.15.60Animal or vegetable fertilizers n.e.c.34616310124.15.7Sodium nitrate346g24.15.70Sodium nitrate346173102.524.15.8Fertilizers n.e.c.346h24.15.80Fertilizers n.e.c.346193105>TABLE>24.16.1Polymers of ethylene, in primary forms347a24.16.10Polymers of ethylene, in primary forms34710390124.16.2Polymers of styrene, in primary forms347b24.16.20Polymers of styrene, in primary forms34720390324.16.3Polymers of vinyl chloride or of other halogenated olefins, in primary forms347c24.16.30Polymers of vinyl chloride or of other halogenated olefins, in primary forms34730390424.16.4Polyethers and polyesters; polycarbonates, alkyd and epoxide resins347d24.16.40Polyethers and polyesters; polycarbonates, alkyd and epoxide resins34740390724.16.5Other plastics in primary forms; ion exchangers347e24.16.51Polymers of propylene or of other olefins, in primary forms34790.1390224.16.52Polymers of vinyl acetate or of other vinyl esters and other vinyl polymers, in primary forms34790.2390524.16.53Acrylic polymers, in primary forms34790.3390624.16.54Polyamides, in primary forms34790.4390824.16.55Urea resins, thiourea resins and melamine resins, in primary forms34790.53909[.1 + .2]24.16.56Other amino-resins, phenolic resins and polyurethanes, in primary forms34790.63909[.3 - .5]24.16.57Silicones, in primary forms34790.7391024.16.58Other plastics, in primary forms, n.e.c.34790.83911 - 391424.16.6Waste, parings and scrap, of plastics392h24.16.60Waste, parings and scrap, of plastics392703915>TABLE>24.17.1Synthetic rubber34824.17.10Synthetic rubber348004002>TABLE>>TABLE>24.20.1Pesticides and other agro-chemical products346i24.20.11Insecticides, put up for retail sale34620.13808.124.20.12Herbicides, put up for retail sale34620.23808.30[.1 + .2]24.20.13Anti-sprouting products and plant growth regulators, put up for retail sale34620.33808.30[.3 + .9]24.20.14Disinfectants, put up for retail sale34620.43808.424.20.15Fungicides, rodenticides and similar products, put up for retail sale34620.53808[.2 + .9]>TABLE>>TABLE>24.30.1Paints and varnishes based on polymers351a24.30.11Paints and varnishes based on acrylic or vinyl polymers, in an aqueous medium35110.1320924.30.12Paints and varnishes based on polyesters, acrylic or vinyl polymers, in a non-aqueous medium; solutions35110.2320824.30.2Other paints and varnishes and related products; artists' colour and printing ink351b24.30.21Prepared pigments, opacifiers and colours, vitrifiable enamels and glazes, engobes, liquid lustres and the like; glass frit35110.3320724.30.22Other paints and varnishes; prepared driers35110.43210 - 3212 + 3214 + 381424.30.23Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like35120321324.30.24Printing ink351303215.1>TABLE>>TABLE>24.41.1Salicylic acid, O-acetylsalicylic acid, their salts and esters352a24.41.10Salicylic acid, O-acetylsalicylic acid, their salts and esters352102918[.21 - .23]24.41.2Lysine, glutamic acid and their salts; quaternary ammonium salts and hydroxides; phosphoaminolipids; amides and their derivatives and salts thereof352b24.41.20Lysine, glutamic acid and their salts; quarternary ammonium salts and hydroxides; phosphoaminolipids; amides and their derivatives and salts thereof352202922[.41 + .42] + 2923 + 2924[.1 + .22 + .29]24.41.3Lactones n.e.c., heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused pyrazole ring, a pyrimidine ring, a piperazine ring, an unfused triazine ring or a phenothiazine ring system not further fused; hydantoin and its derivatives; sulphonamides352c24.41.31Lactones n.e.c., heterocyclic compounds with nitrogen hetero-atom(s) only, containing an unfused pyrazole ring, a pyrimidine ring, a piperazine ring, an unfused triazine ring or a phenothiazine ring system not further fused; hydantoin and its derivatives35230.12932.29 + 2933[.1 + .21 + .5 + .69] + 2934.324.41.32Sulphonamides35230.2293524.41.4Sugars, chemically pure, n.e.c.; sugar ethers and esters and their salts, n.e.c.352d24.41.40Sugars, chemically pure, n.e.c.; sugar ethers and esters and their salts, n.e.c.35240294024.41.5Provitamins, vitamins and hormones; glycosides and vegetable alkaloids and their derivatives; antibiotics352e24.41.51Provitamins, vitamins and their derivatives35250.1293624.41.52Hormones, derivatives thereof; other steroids, used primarily as hormones35250.2293724.41.53Glycosides, vegetable alkaloids, their salts, ethers, esters and other derivatives35250.32938 + 293924.41.54Antibiotics35250.4294124.41.6Glands and other organs; extracts thereof and other human or animal substances n.e.c.352f24.41.60Glands and other organs; extracts thereof and other human or animal substances n.e.c.35290.13001 + 3002.9>TABLE>24.42.1Medicaments352g24.42.11Medicaments, containing penicillins or other antibiotics35260.13003[.1 + .2] + 3004[.1 + .2]24.42.12Medicaments, containing hormones, but not antibiotics35260.23003.3 + 3004.324.42.13Medicaments, containing alkaloids or derivatives thereof, but not hormones or antibiotics35260.33003[.4 + .9] + 3004[.4 - .9]24.42.2Other pharmaceutical products352h24.42.21Antisera and vaccines35290.23002[.1 - .3]24.42.22Chemical contraceptive preparations based on hormones or spermicides35290.33006.624.42.23Diagnostic reagents and other pharmaceutical products35290.43006[.2 - .4]24.42.24Adhesive dressings, catgut and similar materials; first-aid boxes35290.53005 + 3006[.1 + .5]>TABLE>>TABLE>24.51.1Glycerol345a24.51.10Glycerol345701520 + 2905.4524.51.2Organic surface-active agents, except soap353a24.51.20Organic surface-active agents, except soap353103402.124.51.3Soap, washing and cleaning preparations353b24.51.31Soap and organic surface-active products and preparations for use as soap35321340124.51.32Detergents and washing preparations353223402[.2 + .9]24.51.4Odiferous preparations and waxes353c24.51.41Preparations for perfuming or deodorizing rooms353313307.424.51.42Artificial waxes and prepared waxes35332340424.51.43Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal353333405[.1 - .3 + .9]24.51.44Scouring pastes and powders and other scouring preparations353343405.4>TABLE>24.52.1Perfumes and toilet preparations353d24.52.11Perfumes and toilet waters35323.1330324.52.12Lip and eye make-up preparations35323.23304[.1 + .2]24.52.13Manicure or pedicure preparations35323.33304.324.52.14Powders for cosmetic or toilet use35323.43304.9124.52.15Beauty, make-up or skin-care preparations (including sun tan preparations), n.e.c.35323.53304.9924.52.16Shampoos, hair lacquers, preparations for permanent waving or straightening35323.63305[.1 - .3]24.52.17Lotions and other preparations for use on the hair n.e.c.35323.73305.924.52.18Preparations for oral or dental hygiene (including denture fixative pastes and powders), dental floss35323.8330624.52.19Shaving preparations; personal deodorants and antiperspirants; bath preparations; other perfumery, cosmetic or toilet preparations n.e.c.35323.93307[.1 - .3 + .9]>TABLE>>TABLE>24.61.1Explosives354a24.61.11Propellent powders and prepared explosives35450.13601 + 360224.61.12Safety fuses; detonating fuses; caps; igniters; electric detonators35450.2360324.61.13Fireworks35460.13604.124.61.14Signalling flares, rain rockets, fog signals and other pyrotechnic articles, excluding fireworks35460.23604.9>TABLE>24.62.1Glues and gelatines354b24.62.10Glues and gelatines35420.13501.9 + 3502[.2 + .9] + 3503 + 3505.2 + 3506>TABLE>24.63.1Essential oils; mixtures of odoriferous substances354c24.63.10Essential oils; mixtures of odoriferous substances354103301 + 3302>TABLE>24.64.1Photographic plates and film, instant print film; chemical preparations and unmixed products for photographic uses483a24.64.11Photographic plates and film and instant print film, sensitized, unexposed; photographic paper483413701 - 370324.64.12Sensitizing emulsions for photographic uses; chemical preparations for photographic uses n.e.c.483423707>TABLE>24.65.1Prepared unrecorded media for sound recording or similar recording of other phenomena, excluding cinematographic film475b24.65.10Prepared unrecorded media for sound recording or similar recording of other phenomena, excluding cinematographic film475108523>TABLE>24.66.1Chemically modified animal or vegetable fats and oils; inedible mixtures of animal or vegetable fats or oils345b24.66.10Chemically modified animal or vegetable fats and oils; inedible mixtures of animal or vegetable fats or oils34550151824.66.2Writing or drawing ink and other inks351c24.66.20Writing or drawing ink and other inks351403215.924.66.3Lubricating preparations; additives; anti-freezing preparations354d24.66.31Lubricating preparations35430.1340324.66.32Anti-knock preparations; additives for mineral oils and similar products35430.2381124.66.33Hydraulic brake fluids; anti-freezing preparations and prepared de-icing fluids35430.33819 + 382024.66.4Miscellaneous other chemical products354e24.66.41Peptones, other protein substances and their derivatives, n.e.c.; hide powder35420.2350424.66.42Modelling pastes; dental wax and other preparations for use in dentistry with a basis of plaster; preparations and charges for fire-extinguishers; prepared culture media for development of micro-organisms; composite diagnostic or laboratory reagents n.e.c.354403407 + 3813 + 3821 + 382224.66.43Chemical elements in disk form and compounds doped for use in electronics35470381824.66.44Activated carbon35490.13802.124.66.45Finishing agents, dye carriers to accelerate the dyeing or fixing of dye-stuffs and similar products35490.2380924.66.46Pickling preparations; fluxes; prepared rubber accelerators; compound plasticizers and stabilizers for rubber or plastics; catalytic preparations n.e.c.; mixed alkylbenzenes and mixed alkylnaphthalenes n.e.c.35490.33810 + 3812 + 3815 + 381724.66.47Prepared binders for foundry moulds or cores; chemical products and residual products of the chemical or allied industries, n.e.c.35490.43824[.1 - .4 + .6]24.66.48Miscellaneous other chemical products n.e.c.35490.53824[.7 + .9]>TABLE>>TABLE>24.70.1Synthetic fibres355a24.70.11Synthetic filament tow and staple fibres, not carded or combed355105501 + 550324.70.12High tenacity yarn of nylon or other polyamides and of polyesters35520.15402[.1 + .2]24.70.13Textured yarn and other yarn, single35520.25402[.3 - .5]24.70.14Synthetic monofilament; strip and the like, of synthetic textile materials35530540424.70.2Artificial fibres355b24.70.21Artificial filament tow and artificial staple fibres, not carded or combed355405502 + 550424.70.22High tenacity yarn of viscose rayon35550.15403.124.70.23Artificial textured yarn and single yarn35550.25403[.2 + .3]24.70.24Artificial monofilament; strip and the like, of artificial textile materials35560540524.70.3Waste of man-made fibres392i24.70.30Waste of man-made fibres392165505>TABLE>>TABLE>>TABLE>>TABLE>25.11.1New rubber tyres and tubes361a25.11.11New pneumatic tyres, of rubber, of a kind used on motor cars361114011.125.11.12New pneumatic tyres, of rubber, of a kind used on motorcycles or bicycles361124011[.4 + .5]25.11.13New pneumatic tyres, of rubber, of a kind used on buses, lorries or aircraft36113.14011[.2 + .3]25.11.14Agrarian tyres; other new pneumatic tyres, of rubber36113.24011.925.11.15Inner tubes, solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber361144012.9 + 401325.11.16Camel-back strips for retreading rubber tyres361154006.125.11.2Used pneumatic tyres, of rubber392j25.11.20Used pneumatic tyres, of rubber392604012.2>TABLE>25.12.1Retreaded pneumatic tyres, of rubber361b25.12.10Retreaded pneumatic tyres, of rubber361204012.1>TABLE>25.13.1Reclaimed rubber in primary forms or in plates, sheets or strip362a25.13.10Reclaimed rubber in primary forms or in plates, sheets or strip36210400325.13.2Unvulcanized rubber and articles thereof; vulcanized rubber, other than hard rubber, in thread, cord, plates, sheets, strip, rods and profile shapes362b25.13.20Unvulcanized rubber and articles thereof; vulcanized rubber, other than hard rubber, in thread, cord, plates, sheets, strip, rods and profile shapes362204005 + 4006.9 + 4007 + 400825.13.3Tubes, pipes and hoses, of vulcanized rubber other than hard rubber362c25.13.30Tubes, pipes and hoses, of vulcanized rubber other than hard rubber36230400925.13.4Conveyor or transmission belts or belting, of vulcanized rubber362d25.13.40Conveyor or transmission belts or belting, of vulcanized rubber36240401025.13.5Rubberized textile fabrics, except tyre cord fabric362e25.13.50Rubberized textile fabrics, except tyre cord fabric36250590625.13.6Articles of apparel and clothing accessories, of vulcanized rubber other than hard rubber362f25.13.60Articles of apparel and clothing accessories, of vulcanized rubber other than hard rubber36260401525.13.7Articles of vulcanized rubber n.e.c.; hard rubber; articles of hard rubber362g25.13.71Hygienic or pharmaceutical articles (including teats), of vulcanized rubber other than hard rubber36270.1401425.13.72Floor coverings and mats, of vulcanized rubber other than cellular36270.24016.9125.13.73Other articles of vulcanized rubber n.e.c.; hard rubber in all forms and articles thereof36270.34016[.1 + .92 - .99] + 401725.13.8Waste, parings and scrap of rubber (except hard rubber) and powders and granules392k25.13.80Waste, parings and scrap of rubber (except hard rubber) and powders and granules392504004>TABLE>>TABLE>25.21.1Monofilament > 1 mm, rods, sticks and profile shapes, of plastics363a25.21.10Monofilament > 1 mm, rods, sticks and profile shapes, of plastics36310391625.21.2Tubes, pipes and hoses and fittings thereof, of plastics363b25.21.21Artificial guts, of hardened proteins or of cellulosic materials; tubes, pipes and hoses, rigid, of plastics36320.13917[.1 + .2]25.21.22Other tubes, pipes, hoses and fittings, of plastics36320.23917[.3 + .4]25.21.3Plates, sheets, film, foil and strip, of plastics, not supported or similarly combined with other materials363c25.21.30Plates, sheets, film, foil and strip, of plastics, not supported or similarly combined with other materials36330392025.21.4Other plates, sheets, film, foil and strip, of plastics363d25.21.41Other plates, sheets, film, foil and strip, of plastics, cellular36390.13921.125.21.42Other plates, sheets, film, foil and strip, of plastics, non-cellular36390.23921.9>TABLE>25.22.1Packaging products of plastics36425.22.11Sacks and bags (including cones), of polymers of ethylene36410.13923.2125.22.12Sacks and bags (including cones), of other plastics than polymers of ethylene36410.23923.2925.22.13Boxes, cases, crates and similar articles of plastics36490.13923.125.22.14Carboys, bottles, flasks and similar articles of plastics36490.23923.325.22.15Other packaging products of plastics36490.33923[.4 - .9]>TABLE>25.23.1Builders' ware (except prefabricated buildings), of plastics369a25.23.11Floor, wall or ceiling coverings of plastics, in rolls or in the form of tiles36910391825.23.12Baths, wash-basins, lavatory pans and covers, flushing cisterns and similar sanitary ware, of plastics36930392225.23.13Reservoirs, tanks, vats and similar containers, capacity > 300 l, of plastics36950.13925.125.23.14Doors, windows and frames and thresholds for doors; shutters, blinds and similar articles and parts thereof, of plastics36950.23925[.2 + .3]25.23.15Other builders' ware of plastics n.e.c.36950.33925.925.23.2Prefabricated buildings of plastics387b25.23.20Prefabricated buildings of plastics38700.29406.00.9ex>TABLE>25.24.1Apparel and clothing accessories (including gloves), of plastics282q25.24.10Apparel and clothing accessories (including gloves), of plastics282433926.225.24.2Other plastic products n.e.c.369b25.24.21Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, in rolls of a width &le; 20 cm36920.13919.125.24.22Self-adhesive plates, sheets, film, foil, tape and other flat shapes, of plastics, in rolls of a width > 20 cm36920.23919.925.24.23Tableware, kitchenware, other household articles and toilet articles, of plastics36940392425.24.24Parts n.e.c. for lamps and lighting fitting, illuminated name-plates and the like, of plastics369609405.9225.24.25Safety headgear; hats and other headgear, of rubber or plastics369706506[.1 + .91]25.24.26Electrical insulating fittings of plastics369808547.225.24.27Office or school supplies of plastics36990.13926.125.24.28Fittings for furniture, coachwork or the like, of plastics; statuettes and other ornamental articles, of plastics; other articles, of plastics36990.23926[.3 - .9]25.24.9Manufacturing services of plastic parts884q25.24.90Manufacturing services of plastic parts88470>TABLE>>TABLE>>TABLE>>TABLE>26.11.1Flat glass371a26.11.11Glass cast, rolled, drawn or blown, in sheets, but not otherwise worked371127003 + 700426.11.12Float glass and surface ground or polished glass, in sheets, but not otherwise worked371137005>TABLE>26.12.1Shaped and processed flat glass371b26.12.11Glass in sheets, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or mounted37114700626.12.12Safety glass37115700726.12.13Glass mirrors; multiple walled insulating units of glass371167008 + 7009>TABLE>26.13.1Hollow glass371c26.13.11Bottles, jars, phials and other containers, of glass, except ampoules; stoppers, lids and other closures, of glass371917010[.2 + .9]26.13.12Drinking glasses other than of glass-ceramics37193.17013.226.13.13Glassware of a kind used for table or kitchen purposes, for toilet, office, indoor decorations and the like37193.27013[.1 + .3 + .9]26.13.14Glass inners for vacuum flasks or for other vacuum vessels37199.17012>TABLE>26.14.1Glass fibres371d26.14.11Slivers, rovings, yarn and chopped strands, of glass fibre371217019.126.14.12Voiles, webs, mats, mattresses, boards and other articles of glass fibres, except woven fabrics371297019[.3 + .9]>TABLE>26.15.1Other glass, semi-finished371e26.15.11Glass in the mass, in balls (except microspheres), rods or tubes, unworked; waste and scrap of glass371117001 + 700226.15.12Paving blocks, bricks, tiles and other articles of pressed or moulded glass; leaded lights and the like; multicellular or foam glass in blocks, plates or similar forms371177016.926.15.2Technical and other glass371f26.15.21Glass envelopes, open, and glass parts thereof, for electric lamps, cathode-ray tubes or the like37192701126.15.22Glasses for clocks, watches or spectacles, not optically worked; hollow spheres and their segments, for the manufacture of such glasses37194701526.15.23Laboratory, hygienic or pharmaceutical glassware; ampoules of glass371957010.1 + 701726.15.24Glass parts for lamps and lighting fittings, illuminated signs, name-plates and the like371969405.9126.15.25Electrical insulators of glass371978546.126.15.26Articles of glass n.e.c.37199.27014 + 7016.1 + 7018 + 7020>TABLE>>TABLE>26.21.1Ceramic household and ornamental articles372a26.21.11Tableware, kitchenware, other household articles and toilet articles, of porcelain or china37221.1691126.21.12Tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china37221.2691226.21.13Statuettes and other ornamental ceramic articles372226913>TABLE>26.22.1Sanitary ceramic fixtures372b26.22.10Sanitary ceramic fixtures372106910>TABLE>26.23.1Ceramic insulators and insulating fittings372c26.23.10Ceramic insulators and insulating fittings372928546.2 + 8547.1>TABLE>26.24.1Ceramic wares for laboratory, chemical or other technical uses372d26.24.11Ceramic wares for laboratory, chemical or other technical uses, of porcelain or china37291.16909.1126.24.12Ceramic wares for laboratory, chemical or other technical uses, other than of porcelain or china37291.26909[.12 + .19]>TABLE>26.25.1Ceramic articles n.e.c.372e26.25.11Ceramic articles for use in agriculture and for the conveyance or packing of goods37291.36909.926.25.12Other non-structural ceramic articles n.e.c.372996914>TABLE>26.26.1Refractory ceramic goods373a26.26.11Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals or earths37310690126.26.12Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than of siliceous fossil meals or earths37320690226.26.13Refractory cements, mortars, concretes and similar compositions n.e.c.37330381626.26.14Unfired refractory products and other refractory ceramic goods373406815.91 + 6903>TABLE>>TABLE>26.30.1Ceramic tiles and flags373b26.30.10Ceramic tiles and flags373706907 + 6908>TABLE>>TABLE>26.40.1Bricks, tiles and construction products, in baked clay373c26.40.11Non-refractory ceramic building bricks, flooring blocks, support or filler tiles and the like37350.1690426.40.12Roofing tiles, chimney-pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods37350.2690526.40.13Ceramic pipes, conduits, guttering and pipe fittings373606906>TABLE>>TABLE>26.51.1Cement374a26.51.11Cement clinkers374302523.126.51.12Portland cement, aluminous cement, slag cement and similar hydraulic cements374402523[.2 - .9]>TABLE>26.52.1Lime374b26.52.10Lime374202522>TABLE>26.53.1Plaster374c26.53.10Plaster374102520.2>TABLE>>TABLE>26.61.1Concrete products for construction375a26.61.11Tiles, flagstones, bricks and similar articles, of cement, concrete or artificial stone375406810.126.61.12Prefabricated structural components for building or civil engineering, of cement, concrete or artificial stone375506810.9126.61.13Pipes of cement, concrete or artificial stone37560.16810.99ex26.61.2Prefabricated buildings of concrete387c26.61.20Prefabricated buildings of concrete38700.39406.00.9ex>TABLE>26.62.1Plaster products for construction purposes375b26.62.10Plaster products for construction purposes37530.16809.1>TABLE>26.63.1Ready-mixed concrete375c26.63.10Ready-mixed concrete37510.13824.50.1>TABLE>26.64.1Mortars375d26.64.10Mortars37510.23824.50.9>TABLE>26.65.1Articles of fibre cement375e26.65.11Boards, blocks and similar articles of vegetable fibre, straw or wood waste, agglomerated with mineral binders37520680826.65.12Articles of asbestos-cement, cellulose fibre-cement or the like375706811>TABLE>26.66.1Other articles of plaster, concrete or cement375f26.66.11Other articles of plaster or compositions based on plaster n.e.c.37530.26809.926.66.12Articles of cement, concrete or artificial stone n.e.c.37560.26810.99ex>TABLE>>TABLE>26.70.1Monumental or building stone and articles thereof37626.70.11Marble, travertine, alabaster, worked; artificially coloured granules and powder of marble, travertine, alabaster376106802[.21 + .91]26.70.12Other worked monumental or building stone and articles thereof; other artificially coloured granules and powder of natural stone; articles of agglomerated slate376906801 + 6802[.1 + .22 - .29 + .92 - .99] + 6803>TABLE>>TABLE>26.81.1Abrasive products379a26.81.11Millstones, grindstones, grinding wheels and the like37910.1680426.81.12Abrasive powder or grain, on a base of textile fabric, paper or paperboard37910.26805>TABLE>26.82.1Other non-metallic mineral products n.e.c.379b26.82.11Fabricated asbestos fibres; mixtures with a basis of asbestos; articles of such mixtures; friction material for brakes, clutches and the like, not mounted379206812 + 681326.82.12Articles of asphalt or of similar material37930680726.82.13Bituminous mixtures based on natural asphalt or bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch37940271526.82.14Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of semi-manufactures37950380126.82.15Artificial corundum379602818.126.82.16Non-metallic mineral products n.e.c.379906806 + 6814 + 6815[.1 + .2 + .99]>TABLE>>TABLE>>TABLE>>TABLE>27.10.1Basic iron and steel411a27.10.11Pig iron and spiegeleisen in pigs, blocks or other primary forms41111720127.10.12Ferro-manganese, containing by weight > 2 % carbon41112.17202.1127.10.13Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products; iron having a minimum purity by weight of 99.94 %, in lumps, pellets or similar forms41116.1720327.10.2Ingots, other primary forms and semi-finished products of iron or non-alloy steel411b27.10.20Ingots, other primary forms and semi-finished products of iron or non-alloy steel41121.17206 + 7207[.11.1 + .12.1 + .19(.11 - .16 + .31) + .20(.11 - .17 + .32 + .51 - .57 + .71)]27.10.3Ingots, other primary forms and semi-finished products of stainless steel or other alloy steel411c27.10.30Ingots, other primary forms and semi-finished products of stainless steel or other alloy steel41122.17218[.1 + .91.1 + .99(.11 + .2)] + 7224[.1 + .90(.0 + .15 + .3)]27.10.4Flat-rolled products of iron or steel412a27.10.40Flat-rolled products of iron or steel41211- 41222.1 41223, 41224.1, 41231.1, 41232.1, 41233.1, 41234.1, 41235.17208 - 7210 + 7211[.1 + .23(.1 + .5) + .29.2 + .90.1] + 7212[.10(.1 + .91 + .93) + .20.1 + .30.1 + .40(.1 + .91 + .93 + .95) + .50(.1 - .5) + .60(.1 + .91)] + 7219 + 7220[.1 + .20.1 + .90(.1 + .31)] + 7225 + 7226[.11.1 + .19(.1 + .3) + .20.2 + .91 + .92.1 + .93.2 + .94.2 + .99.2]27.10.5Bars and rods, hot-rolled, in irregularly wound coils412b27.10.50Bars and rods, hot-rolled, in irregularly wound coils41241, 412437213 + 7221 + 722727.10.6Other bars and rods412c27.10.60Other bars and rods41242.1, 41244, 41261.1, 41264.17214[.2 - .9] + 7215.90.1 + 7222[.1 + .30.1] + 7228[.10(.1 + .3) + .20(.1 + .3) + .3 + .60.1 + .8]27.10.7Angles, shapes, sections, of iron or non-alloy steel, not further worked than hot-rolled, hot-drawn or extruded412d27.10.70Angles, shapes, sections, of iron or non-alloy steel, not further worked than hot-rolled, hot-drawn or extruded41251, 41262.1, 41265.17216[.1 - .5 + .99.1] + 7222.40[.1 + .3] + 7228.70[.1 + .3]27.10.8Sheet piling of iron or steel; railway track construction materials of iron or steel412e27.10.81Sheet piling of iron or steel41252.17301.127.10.82Railway track construction materials of iron or steel41253.17302[.10(.3 + .9) + .2 + .40.1 + .90.1]27.10.9Slag and dross, ferrous waste and scrap, remelted scrap ingots393a27.10.91Slag, dross, scalings and other waste from the manufacture of iron or steel393102618 + 261927.10.92Ferrous waste and scrap393407204[.1 - .4]27.10.93Remelted scrap ingots393507204.5>TABLE>>TABLE>27.21.1Tubes, pipes and hollow profiles, of cast iron412f27.21.10Tubes, pipes and hollow profiles, of cast iron41273730327.21.2Cast fittings, of iron or steel412g27.21.20Cast fittings, of iron or steel41278.17307.1>TABLE>27.22.1Tubes, pipes and hollow profiles, of iron or steel412h27.22.10Tubes, pipes and hollow profiles, of iron or steel41271, 41272, 41274-412777304 - 730627.22.2Tubes or pipe fittings, of iron or steel, n.e.c.412i27.22.20Tubes or pipe fittings, of iron or steel, n.e.c.41278.27307[.2 + .9]>TABLE>>TABLE>27.31.1Other bars and rods of iron or non-alloy steel412j27.31.10Other bars and rods of iron or non-alloy steel41261.27215[.1 + .5 + .90.9]27.31.2Angles, shapes and sections of iron or non-alloy steel; other bars and rods of other alloy steel412k27.31.20Angles, shapes and sections of iron or non-alloy steel; other bars and rods of other alloy steel41262.2, 41264.27216.69 + 7228[.10.9 + .20.6 + .5 + .60.8]27.31.3Bars, rods, angles, shapes and sections, of stainless steel; angles, shapes and sections of alloy steel412l27.31.30Bars, rods, angles, shapes and sections, of stainless steel; angles, shapes and sections of alloy steel41264.3, 41265.27222[.2 + .30.98 + .40(.93 + .99)] + 7228.70.9>TABLE>27.32.1Flat-rolled products of iron or non-alloy steel, &le; 500 mm wide, not clad, plated or coated412m27.32.10Flat-rolled products of iron or non-alloy steel, &le; 500 mm wide, not clad, plated or coated41222.2, 41231.27211[.23.9 + .29(.5 + .9) + .90.9]27.32.2Flat-rolled products of iron or non-alloy steel, &le; 500 mm wide, clad, plated or coated412n27.32.20Flat-rolled products of iron or non-alloy steel, &le; 500 mm wide, clad, plated or coated41232.27212[.10.99 + .20.9 + .30.9 + .40.98 + .50(.7 + .9) + .60(.93 + .99)]27.32.3Flat-rolled products of stainless steel or other alloy steel, &le; 500 mm wide412o27.32.30Flat-rolled products of stainless steel or other alloy steel, &le; 500 mm wide41224.2, 41233.2, 41234.2, 41235.27220[.20(.3 - .9) + .90(.39 + .9)] + 7226[.11.9 + .19.9 + .20.8 + .92.9 + .93.8 + .94.8 + .99.8]>TABLE>27.33.1Cold formed or folded products of iron, non-alloy steel or stainless steel412p27.33.11Angles, shapes and sections of iron or non-alloy steel41262.37216[.61 + .91]27.33.12Angles, shapes and sections of stainless steel41265.37222.40.91>TABLE>27.34.1Wire412q27.34.11Wire of iron or non-alloy steel41263721727.34.12Wire of stainless steel or other alloy steel412667223 + 7229>TABLE>27.35.1Non-ECSC ferro-manganese; ferro-chromium; ferro-nickel411d27.35.11Ferro-manganese, containing by weight &le; 2 % carbon41112.27202.1927.35.12Ferro-chromium411137202.427.35.13Ferro-nickel411147202.627.35.2Other ferro-alloys411e27.35.20Other ferro-alloys411157202[.2 + .3 + .5 + .7 - .9]27.35.3Granules and powders, of pig iron, spiegeleisen, iron or steel411f27.35.30Granules and powders, of pig iron, spiegeleisen, iron or steel41116.2720527.35.4Semi-finished products of iron or non-alloy steel, of stainless steel or of other alloy steel411g27.35.41Semi-finished products of iron or non-alloy steel41121.27207[.11.9 + .12.9 + .19(.19 + .39 + .9) + .20(.19 + .39 + .59 + .79 + .9)]27.35.42Semi-finished products of stainless steel or of alloy steel41122.27218[.91.9 + .99(.19 + .9)] + 7224.90[.19 + .9]27.35.5Iron or steel bars and rods, forged412r27.35.50Iron or steel bars and rods, forged41242.27214.127.35.6Angles, shapes and sections of iron or steel; railway track construction material of iron or steel412s27.35.61Angles, shapes and sections of iron or steel, welded41252.27301.227.35.62Railway track construction material of iron or steel, welded41253.27302[.10.1 + .3 + .40.9 + .90(.3 + .9)]27.35.7Angles, shapes and sections of iron or steel; bars and rods, of stainless steel or other alloy steel412t27.35.71Angles, shapes and sections of iron or non-alloy steel n.e.c.41262.47216.99.927.35.72Bars and rods, of stainless steel or other alloy steel41264.47222.30[.5 + .91] + 7228[.10.5 + .4]>TABLE>>TABLE>27.41.1Silver, unwrought or in semi-manufactured forms, or in powder form413a27.41.10Silver, unwrought or in semi-manufactured forms, or in powder form41310710627.41.2Gold, unwrought or in semi-manufactured forms, or in powder form413b27.41.20Gold, unwrought or in semi-manufactured forms, or in powder form41320710827.41.3Platinum, unwrought or in semi-manufactured forms, or in powder form413c27.41.30Platinum, unwrought or in semi-manufactured forms, or in powder form41330711027.41.4Base metals or silver, clad with gold, not further worked than semi-manufactured413d27.41.40Base metals or silver, clad with gold, not further worked than semi-manufactured41340710927.41.5Base metals clad with silver and base metals, silver or gold clad with platinum, not further worked than semi-manufactured413e27.41.50Base metals clad with silver and base metals, silver or gold clad with platinum, not further worked than semi-manufactured413507107 + 711127.41.6Waste and scrap of precious metal393b27.41.61Waste and scrap of gold or of metal clad with gold393317112.127.41.62Waste and scrap of platinum and of other precious metals393327112[.2 + .9]>TABLE>27.42.1Aluminium, unwrought; alumina414a27.42.11Aluminium, unwrought41431760127.42.12Aluminium oxide, excluding artificial corundum414322818.227.42.2Semi-finished products of aluminium or aluminium alloys415a27.42.21Aluminium powders and flakes41531760327.42.22Aluminium bars, rods and profiles41532760427.42.23Aluminium wire41533760527.42.24Aluminium plates, sheets and strip, > 0.2 mm thick41534760627.42.25Aluminium foil, &le; 0.2 mm thick41535760727.42.26Aluminium tubes, pipes and tube or pipe fittings415367608 + 760927.42.3Waste and scrap of aluminium; ash and residues containing mainly aluminium393c27.42.31Ash and residues containing mainly aluminium39320.12620.427.42.32Aluminium waste and scrap39360.17602>TABLE>27.43.1Lead, zinc and tin, unwrought414b27.43.11Lead, unwrought41441780127.43.12Zinc, unwrought41442790127.43.13Tin, unwrought41443800127.43.2Semi-finished products of lead, zinc and tin or their alloys415b27.43.21Lead bars, rods, profiles and wire41541780327.43.22Lead plates, sheets, strip and foil; lead powders and flakes41542780427.43.23Lead tubes, pipes and tube or pipe fittings41543780527.43.24Zinc dust, powders and flakes41544790327.43.25Zinc bars, rods, profiles and wire; zinc plates, sheets, strip and foil415457904 + 790527.43.26Zinc tubes, pipes and tube or pipe fittings41546790627.43.27Tin bars, rods, profiles and wire41547800327.43.28Tin plates, sheets, strip and foil; tin powders and flakes415488004 + 800527.43.29Tin tubes, pipes and tube or pipe fittings41549800627.43.3Waste and scrap of lead, zinc and tin; ash and residues containing mainly zinc or lead393d27.43.31Ash and residues containing mainly zinc or lead39320.22620[.1 + .2]27.43.32Waste and scrap of lead, zinc and tin39360.27802 + 7902 + 8002>TABLE>27.44.1Copper, unwrought; copper mattes; cement copper414c27.44.11Copper mattes; cement copper41411740127.44.12Copper, unrefined; copper anodes for electrolytic refining41412740227.44.13Refined copper and copper alloys, unwrought; master alloys of copper414137403 + 740527.44.2Semi-finished products of copper or copper alloys415c27.44.21Copper powders and flakes41511740627.44.22Copper bars, rods and profiles41512740727.44.23Copper wire41513740827.44.24Copper plates, sheets and strip, > 0.15 mm thick41514740927.44.25Copper foil, &le; 0.15 mm thick41515741027.44.26Copper tubes, pipes and tube or pipe fittings415167411 + 741227.44.3Waste and scrap of copper; ash and residues containing mainly copper393e27.44.31Ash and residues containing mainly copper39320.32620.327.44.32Copper waste and scrap39360.37404>TABLE>27.45.1Nickel, unwrought; intermediate products of nickel metallurgy414d27.45.11Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy41421750127.45.12Nickel, unwrought41422750227.45.2Semi-finished products of nickel or nickel alloys415d27.45.21Nickel powders and flakes41521750427.45.22Nickel bars, rods, profiles and wire41522750527.45.23Nickel plates, sheets, strip and foil41523750627.45.24Nickel tubes, pipes and tube or pipe fittings41524750727.45.3Other non-ferrous metals and articles thereof; cermets; ash and residues, containing metals or metallic compounds41627.45.30Other non-ferrous metals and articles thereof; cermets; ash and residues, containing metals or metallic compounds4168127.45.4Waste and scrap of nickel; ash and residues containing other metals and metal compounds393f27.45.41Ash and residues containing mainly vanadium or other metals or metal compounds39320.42620[.5 + .9]27.45.42Nickel waste and scrap39360.47503>TABLE>>TABLE>27.51.1Casting services of iron885a27.51.11Casting services of malleable cast iron88510.127.51.12Casting services of spheroidal cast iron88510.227.51.13Casting services of grey cast iron88510.3>TABLE>27.52.1Casting services of steel885b27.52.10Casting services of steel88510.4>TABLE>27.53.1Casting services of light metals885c27.53.10Casting services of light metals88510.5>TABLE>27.54.1Casting services of other non-ferrous metals885d27.54.10Casting services of other non-ferrous metals88510.6>TABLE>>TABLE>>TABLE>28.11.1Prefabricated buildings of metal387d28.11.10Prefabricated buildings of metal38700.49406.00[.3 + .9ex]28.11.2Structural metal products and parts thereof421a28.11.21Bridges and bridge-sections of iron or steel42110.17308.128.11.22Towers and lattice masts of iron or steel42110.27308.228.11.23Other structures and parts of structures, plates, rods, angles, shapes and the like, of iron, steel or aluminium421907308[.4 + .9] + 7610.928.11.9Installation in situ of self-produced metal structures885e28.11.90Installation in situ of self-produced metal structures88520.1>TABLE>28.12.1Doors, windows and their frames and thresholds for doors, of iron, steel or aluminium421b28.12.10Doors, windows and their frames and thresholds for doors, of iron, steel or aluminium421207308.3 + 7610.1>TABLE>>TABLE>28.21.1Tanks, reservoirs and containers of iron, steel or aluminium42228.21.11Reservoirs, tanks, vats and similar containers, of iron, steel or aluminium, > 300 l422107309 + 761128.21.12Containers for compressed or liquefied gas, of iron, steel or aluminium422207311 + 761328.21.9Maintenance and repair services of tanks, reservoirs and containers of metal886c28.21.90Maintenance and repair services of tanks, reservoirs and containers of metal88610.1>TABLE>28.22.1Radiators and boilers448a28.22.11Radiators for central heating, not electrically heated, of iron or steel448237322.128.22.12Boilers for central heating448258403.128.22.13Parts of boilers for central heating448338403.928.22.9Installation, maintenance and repair services of central heating boilers886d28.22.90Installation, maintenance and repair services of central heating boilers88610.2>TABLE>>TABLE>28.30.1Steam generators and parts thereof423a28.30.11Steam or other vapour generating boilers; super-heated water boilers423208402[.1 + .2]28.30.12Auxiliary plant for use with boilers; condensers for steam or other vapour power units423308404[.1 + .2]28.30.13Parts of steam generators423428402.9 + 8404.928.30.2Nuclear reactors and parts thereof423b28.30.21Nuclear reactors423108401.128.30.22Parts of nuclear reactors423418401.428.30.9Installation, maintenance and repair services of steam generators, except central heating hot water boilers886e28.30.91Installation services of steam generators (except central heating hot water boilers), including related pipe system88610.328.30.92Maintenance and repair services of steam generators, except central heating hot water boilers88610.4>TABLE>>TABLE>28.40.1Forging, pressing, stamping and roll forming services of metal885f28.40.11Forging services of metal88520.228.40.12Stamping services of metal88520.328.40.13Other forming services of metal88520.428.40.2Powder metallurgy885g28.40.20Powder metallurgy88520.5>TABLE>>TABLE>28.51.1Coating services of metal885h28.51.11Metallic coating services88520.628.51.12Non-metallic coating services88520.728.51.2Other treatment services of metal885i28.51.21Heat treatment services of metal, other than metallic coating88520.828.51.22Other surface treatment services of metal88520.9a>TABLE>28.52.1General mechanical engineering services885j28.52.10General mechanical engineering services88520.9b>TABLE>>TABLE>28.61.1Cutlery429a28.61.11Knives (except for machines) and scissors and blades thereof429138211 + 821328.61.12Razors and razor blades, including razor blade blanks in strips42914821228.61.13Other articles of cutlery; manicure or pedicure sets and instruments42915821428.61.14Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware429168215>TABLE>28.62.1Hand tools of a kind used in agriculture, horticulture or forestry429b28.62.10Hand tools of a kind used in agriculture, horticulture or forestry42921.1820128.62.2Hand saws; blades for saws of all kinds429c28.62.20Hand saws; blades for saws of all kinds42921.2820228.62.3Other hand tools429d28.62.30Other hand tools42921.38203 - 820628.62.4Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools429e28.62.40Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools42922.18207[.4 - .9]28.62.5Other tools429f28.62.50Other tools42922.28207[.1 - .3] + 8208 + 8209>TABLE>28.63.1Padlocks and locks, clasps and frames with clasps; keys and parts thereof; hinges of base metal429g28.63.11Padlocks, locks used for motor vehicles and locks used for furniture, of base metal42992.18301[.1 - .3]28.63.12Other locks, of base metal42992.28301.428.63.13Clasps and frames with clasps, incorporating locks; parts; keys presented separately42992.38301[.5 - .7]28.63.14Hinges, mountings, fittings and similar articles, suitable for motor vehicles, doors, windows, furniture and the like, of base metal42999.18302[.1 - .4 + .6]>TABLE>>TABLE>28.71.1Tanks, casks, drums, cans, boxes and similar containers, for any material (excluding gas), of iron or steel429h28.71.11Tanks, casks, drums, cans, boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity &ge; 50 l but &le; 300 l42931.17310.128.71.12Tanks, casks, drums, cans (except those to be closed by soldering or crimping), boxes and similar containers, for any material (excluding gas), of iron or steel, of a capacity TABLE POSITION>28.72.1Light containers, of metal429i28.72.11Cans, of iron or steel, to be closed by soldering or crimping, of a capacity TABLE POSITION>28.73.1Wire products429j28.73.11Stranded wire, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated42941731228.73.12Barbed wire, of iron or steel; stranded wire, cables, plaited bands and the like, of copper or aluminium, not electrically insulated429427313 + 7413 + 761428.73.13Cloth, grills, netting and fencing, of iron, steel or copper wire; expanded metal, of iron, steel or copper429437314 + 741428.73.14Nails, tacks, drawing pins, staples and similar articles42944.17317 + 7415.1 + 7616.128.73.15Wire, rods, tubes, plates, electrodes, coated or cored with flux material42950831128.73.16Sewing needles, knitting needles and similar articles for use in the hand42997.17319>TABLE>28.74.1Fasteners, screw machine products429k28.74.11Threaded fasteners, of iron or steel, n.e.c.42944.27318.128.74.12Non-threaded fasteners, of iron or steel, n.e.c.42944.37318.228.74.13Non-threaded and threaded fasteners, of copper42944.47415[.2 + .3]28.74.14Springs and leaves for springs, of iron or steel; copper springs429457320 + 741628.74.2Chain (except articulated link chain) and parts thereof429l28.74.20Chain (except articulated link chain) and parts thereof429917315[.2 - .9] + 7419.1>TABLE>28.75.1Metal articles for bathroom and kitchen429m28.75.11Sinks, wash-basins, baths and other sanitary ware and parts thereof, of iron, steel, copper or aluminium429117324 + 7418.2 + 7615.228.75.12Table, kitchen or household articles and parts thereof, of iron, steel, copper or aluminium429127323 + 7418.1 + 7615.1 + 821028.75.2Other metal goods, except swords, cutlasses, bayonets and similar arms429n28.75.21Armoured or reinforced safes, strong-boxes and doors, of base metal42993830328.75.22Small office or desk equipment, of base metal42994830428.75.23Fittings for loose-leaf binders or files, letter clips and similar office articles, and staples in strips, of base metal42995830528.75.24Statuettes and other ornaments and photograph, picture or similar frames and mirrors, of base metal429968306[.2 + .3]28.75.25Hooks, eyes, clasps and the like, of base metal42997.2830828.75.26Ships' or boats' propellers and blades thereof429988485.128.75.27Other articles of base metal n.e.c.42999.27316 + 7325 + 7326 + 7419.9 + 7508 + 7616.9 + 7806 + 7907 + 8007 + 8302.5 + 8306.1 + 8307 + 831028.75.3Swords, cutlasses, bayonets, lances and similar arms and parts thereof447a28.75.30Swords, cutlasses, bayonets, lances and similar arms and parts thereof447509307>TABLE>>TABLE>>TABLE>>TABLE>29.11.1Engines431a29.11.11Outboard motors for marine propulsion43110.18407.2129.11.12Marine propulsion spark-ignition engines; other engines43110.28407[.29 + .9]29.11.13Other compression-ignition internal combustion piston engines43110.38408[.1 + .9]29.11.2Turbines431b29.11.21Steam turbines and other vapour turbines431418406[.1 + .8]29.11.22Hydraulic turbines and water wheels431428410.129.11.23Gas turbines, other than turbo-jets and turbo-propellers431438411.829.11.3Parts of turbines431c29.11.31Parts of steam and other vapour turbines431538406.929.11.32Parts of hydraulic turbines, water wheels including regulators431548410.929.11.33Parts of gas turbines, excluding turbo-jets and turbo-propellers431568411.9929.11.9Installation, maintenance and repair services of engines and turbines, except aircraft, vehicle and cycle engines886f29.11.91Installation services of engines and turbines, except aircraft, vehicle and cycle engines88620.129.11.92Maintenance and repair services of engines and turbines, except aircraft, vehicle and cycle engines88620.2>TABLE>29.12.1Hydraulic and pneumatic power engines and motors432a29.12.11Linear acting (cylinders) hydraulic and pneumatic power engines and motors432118412[.21 + .31]29.12.12Other hydraulic and pneumatic power engines and motors432128412[.29 + .39 + .8]29.12.2Pumps for liquids; liquid elevators432b29.12.21Pumps for fuel, lubricants, cooling-medium and concrete43220.18413[.1 - .4]29.12.22Other reciprocating positive displacement pumps for liquids43220.28413.529.12.23Other rotary positive displacement pumps for liquids43220.38413.629.12.24Other centrifugal pumps for liquids; other pumps; liquid elevators43220.48413[.7 + .8]29.12.3Air or vacuum pumps; air or other gas compressors432c29.12.31Vacuum pumps43230.18414.129.12.32Hand or foot-operated air pumps43230.28414.229.12.33Compressors for refrigerating equipment43230.38414.329.12.34Air compressors mounted on a wheeled chassis for towing43230.48414.429.12.35Turbo-compressors43230.58414.80.229.12.36Reciprocating displacement compressors43230.68414.80[.3 + .4]29.12.37Rotary displacement compressors, single-shaft or multi-shaft43230.78414.80[.6 + .7]29.12.38Compressors for use in civil aircraft and other compressors43230.88414.80[.1 + .9]29.12.4Parts of pumps, compressors and hydraulic and pneumatic power engines and motors432d29.12.41Parts of hydraulic and pneumatic power engines and motors432518412.929.12.42Parts of pumps; parts of liquid elevators432528413.929.12.43Parts of air or vacuum pumps, of air or gas compressors, of fans, of hoods432538414.929.12.9Installation, maintenance and repair services of pumps and compressors886g29.12.91Installation services of pumps and compressors88620.329.12.92Maintenance and repair services of pumps and compressors88620.4>TABLE>29.13.1Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like432e29.13.11Pressure-reducing, control, check and safety valves43240.18481[.1 - .4]29.13.12Taps, cocks, valves for sinks, wash basins, bidets, water cisterns bath and similar fixtures; central heating radiator valves43240.28481.80[.1 + .3]29.13.13Process control valves, gate valves, globe valves and other valves43240.38481.80[.5 - .9]29.13.2Parts of taps and valves and similar articles432f29.13.20Parts of taps and valves and similar articles432548481.929.13.9Maintenance and repair services of taps and valves886h29.13.90Maintenance and repair services of taps and valves88620.5>TABLE>29.14.1Ball or roller bearings433a29.14.10Ball or roller bearings433108482[.1 - .8]29.14.2Other bearings, gears, gearing and driving elements433b29.14.21Articulated link chain, of iron or steel43320.17315[.11 + .12]29.14.22Transmission shafts (including cam and crank shafts) and cranks43320.28483.129.14.23Bearing housings and plain shaft bearings43320.38483[.2 + .3]29.14.24Gears and gearing; ball or roller screws; gear boxes and other speed changers43320.48483.429.14.25Flywheels and pulleys including pulley blocks43320.58483.529.14.26Clutches and shaft couplings including universal joints43320.68483.629.14.3Parts of bearings, gearings and driving elements433c29.14.31Balls, needles and rollers; parts of ball or roller bearings433318482.929.14.32Parts of articulated link chain of iron or steel43332.17315.1929.14.33Parts of bearing and driving elements n.e.c.43332.28483.9>TABLE>>TABLE>29.21.1Ovens and furnace burners and parts thereof43429.21.11Furnace burners; mechanical stokers and grates; mechanical ash dischargers and the like434108416[.1 - .3]29.21.12Industrial or laboratory furnaces and ovens, non-electric, including incinerators, but excluding bakery ovens43420.18417[.1 + .8]29.21.13Industrial or laboratory electric furnaces and ovens; induction or dielectric heating equipment43420.28514[.1 - .4]29.21.14Parts of furnace burners, furnaces and ovens434308416.9 + 8417.9 + 8514.929.21.9Installation, maintenance and repair services of furnaces and furnace burners886i29.21.91Installation services of furnaces and furnace burners88620.629.21.92Maintenance and repair services of furnaces and furnace burners88620.7>TABLE>29.22.1Lifting and handling equipment and parts thereof43529.22.11Pulley tackle and hoists n.e.c.43510.18425.129.22.12Pit-head winding gear; winches specially designed for underground use; other winches; capstans43510.28425[.2 + .3]29.22.13Jacks; hoists of a kind used for raising vehicles43510.38425.429.22.14Derricks; cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane43520842629.22.15Fork-lift trucks, other works trucks; tractors of the type used on railway station platforms435308427 + 8709.129.22.16Lifts, skip hoists, escalators and moving walkways435408428[.1 + .4]29.22.17Pneumatic and other continuous action elevators and conveyors, for goods or materials435508428[.2 + .32 - .39]29.22.18Other lifting, handling, loading or unloading machinery435608428[.5 - .9]29.22.19Parts of lifting and handling equipment435708431[.1 - .3] + 8709.929.22.2Buckets, shovels, grabs and grips for cranes, excavators and the like444a29.22.20Buckets, shovels, grabs and grips for cranes, excavators and the like444288431.4129.22.9Installation, maintenance and repair services of lifting and handling equipment886j29.22.91Installation services of lifting and handling equipment, except of lifts and escalators88620.829.22.92Maintenance and repair services of lifting and handling equipment88620.9a>TABLE>29.23.1Heat exchange units; air conditioning and refrigerating equipment; filtering machinery439a29.23.11Heat exchange units and machinery for liquefying air or other gases43911.18419[.5 + .6]29.23.12Air conditioning machines439128415[.1 - .8]29.23.13Refrigerating and freezing equipment and heat pumps, except household type equipment439138418[.5 + .6]29.23.14Machinery and apparatus for filtering or purifying gases n.e.c.43914.18421.3929.23.2Fans, other than table, floor, wall, window, ceiling or roof fans439b29.23.20Fans, other than table, floor, wall, window, ceiling or roof fans43931.18414.5929.23.3Parts of refrigerating and freezing equipment and heat pumps439c29.23.30Parts of refrigerating and freezing equipment and heat pumps43941.18415.9 + 8418.9 + 8419.929.23.9Installation, maintenance and repair services of non-domestic cooling and ventilation equipment886k29.23.91Installation services of non-domestic cooling and ventilation equipment88620.9b29.23.92Maintenance and repair services of non-domestic cooling and ventilation equipment88620.9c>TABLE>29.24.1Gas generators, distilling, filtering or rectifying apparatus439d29.24.11Producer gas or water gas generators; acetylene gas generators and the like; distilling or rectifying plant43911.28405.1 + 8419.429.24.12Filtering or purifying machinery and apparatus, for liquid43914.28421[.21 + .22 + .29]29.24.13Oil filters, petrol filters and intake air filters for internal combustion engines439158421[.23 + .31]29.24.2Machinery for cleaning bottles, packing and weighing; spraying machinery; gaskets of metal sheeting439e29.24.21Machinery for cleaning, filling, packing or wrapping bottles or other containers439218422[.2 - .4]29.24.22Personal and household weighing machines and scales; scales for continuous weighing of goods on conveyors; constant weight scales and scales for discharging a predetermined weight43922.18423[.1 - .3]29.24.23Weighing machinery n.e.c.43922.28423.829.24.24Fire extinguishers, spray guns, steam or sand blasting machines and similar mechanical appliances except for use in agriculture439238424[.1 - .3 + .89]29.24.25Gaskets of metal sheeting; mechanical seals43924848429.24.3Centrifuges, calendering and vending machines439f29.24.31Centrifuges n.e.c.43931.28421.1929.24.32Calendering or other rolling machines, excluding metal or glass439338420.129.24.33Automatic goods-vending machines439348476[.2 + .8]29.24.4Machinery n.e.c. for the treatment of materials by a process involving a change of temperature439g29.24.40Machinery n.e.c. for the treatment of materials by a process involving a change of temperature439328419.8929.24.5Parts of other general purpose machinery439h29.24.51Parts of gas or water gas generators43941.28405.929.24.52Parts of centrifuges; parts of filtering or purifying machinery and apparatus for liquids or gases439428421.929.24.53Parts of calendering or other rolling machines; parts of spraying machinery, weights for weighing machines439438420.9 + 8423.9 + 8424.9 + 8476.929.24.54Machinery parts, not containing electrical connectors n.e.c.439498485.929.24.6Dish washing machines, of the industrial type469a29.24.60Dish washing machines, of the industrial type469308422.1929.24.7Parts of dish washing machines and machines for cleaning, filling, packing or wrapping449a29.24.70Parts of dish washing machines and machines for cleaning, filling, packing or wrapping449238422.929.24.9Installation, maintenance and repair services of other general purpose machinery n.e.c.886l29.24.91Installation services of other general purpose machinery n.e.c.88620.9d29.24.92Maintenance and repair services of other general purpose machinery n.e.c.88620.9e>TABLE>>TABLE>29.31.1Pedestrian-controlled tractors441a29.31.10Pedestrian-controlled tractors441408701.129.31.2Other agricultural tractors441b29.31.21Tractors, with an engine power &le; 37 kW44150.18701.90[.1 + .21]29.31.22Tractors, with an engine power > 37 kW but &le; 59 kW44150.28701.90.2529.31.23Tractors, with an engine power > 59 kW44150.38701.90.329.31.24Tractors, used and others44150.48701.90[.5 + .9]29.31.9Maintenance and repair services of agricultural tractors886m29.31.90Maintenance and repair services of agricultural tractors88620.9f>TABLE>29.32.1Agricultural and forestry machinery for soil preparation or cultivation441c29.32.11Ploughs and disc harrows44110.18432[.1 + .21]29.32.12Harrows (excluding disc harrows), scarifiers, cultivators, weeders and hoes44110.28432.2929.32.13Seeders, planters and transplanters44110.38432.329.32.14Manure spreaders and fertilizer distributors44110.48432.429.32.15Agricultural and forestry machinery n.e.c.; lawn or sports-ground rollers44110.58432.829.32.2Mowers for lawns, parks or sports grounds441d29.32.20Mowers for lawns, parks or sports grounds441208433.129.32.3Harvesting machinery441e29.32.31Mowers (including cutter bars for tractor mounting), n.e.c.44130.18433.229.32.32Hay-making machinery44130.28433.329.32.33Straw or fodder balers, including pick-up balers44130.38433.429.32.34Harvesting and threshing machinery n.e.c.44130.48433.529.32.4Machinery for projecting, dispersing or spraying liquids or powders for agriculture or horticulture441f29.32.40Machinery for projecting, dispersing or spraying liquids or powders for agriculture or horticulture441608424.8129.32.5Self-loading or unloading trailers and semi-trailers for agriculture441g29.32.50Self-loading or unloading trailers and semi-trailers for agriculture441708716.229.32.6Other agricultural or forestry machinery n.e.c.441h29.32.61Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, except seed, grain or dried leguminous vegetables44180.18433.629.32.62Milking machines44180.28434.129.32.63Machinery for preparing animal feeding stuffs; poultry-keeping machinery; poultry incubators and brooders44180.38436[.1 + .2]29.32.64Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables44180.48437.129.32.65Agricultural, horticultural, forestry, poultry- or bee-keeping machinery n.e.c.44180.58436.829.32.7Parts of agricultural and forestry machinery441i29.32.70Parts of agricultural and forestry machinery441908432.9 + 8433.9 + 8436.929.32.9Installation, maintenance and repair services of agricultural and forestry machinery886n29.32.91Installation services of agricultural and forestry machinery88620.9g29.32.92Maintenance and repair services of agricultural and forestry machinery88620.9h>TABLE>>TABLE>29.40.1Machine-tools for working metals, operated by laser and the like; machining centres and the like442a29.40.11Machine-tools for working any material by removal of material by laser, ultrasonic and the like44211845629.40.12Machining centres, unit construction machines and multi-station transfer machines, for working metal44212845729.40.2Lathes, boring and milling machine-tools442b29.40.21Lathes for removing metal44213845829.40.22Machine-tools for drilling, boring or milling metal442148459[.1 - .6]29.40.23Machine-tools for threading or tapping metal, n.e.c.442158459.729.40.3Other machine-tools for working metals442c29.40.31Machine-tools for deburring, sharpening, grinding, planing, sawing, cutting-off or otherwise finishing metals442168460 + 846129.40.32Machines for bending, folding, straightening, shearing, punching and notching metal, numerically controlled44217.18462[.21 + .31 + .41]29.40.33Machines for bending, folding, straightening, shearing, punching and notching metal, not numerically controlled44217.28462[.29 + .39 + .49]29.40.34Forging or die-stamping machines and hammers; hydraulic presses and presses for working metals44217.38462[.1 + .9]29.40.35Machine-tools n.e.c. for working metal, sintered metal carbides or cermets, without removing material44218846329.40.4Machine-tools for working stone, wood and similar hard materials; presses for the manufacture of particle board and the like442d29.40.41Machine-tools for working stone, ceramics, concrete or similar mineral materials or for cold working glass44221846429.40.42Machine-tools for working wood, cork, bone, hard rubber, hard plastics or similar hard materials442228465 + 8479.329.40.5Pneumatic or motorized handtools442e29.40.51Tools for working in the hand, pneumatic, hydraulic or with self-contained not electric motor442318467[.1 + .8]29.40.52Electro-mechanical tools for working in the hand, with self-contained electric motor442328508[.1 - .8]29.40.6Soldering, brazing and welding tools, surface tempering and hot spraying machines and apparatus442f29.40.60Soldering, brazing and welding tools, surface tempering and hot spraying machines and apparatus442408468[.1 - .8] + 8515[.1 - .8]29.40.7Parts and accessories of machine-tools442g29.40.71Tool holders and self-opening dieheads, for machine-tools44251.18466.129.40.72Work holders for machine-tools44251.28466.229.40.73Dividing heads and other special attachments for machine-tools44251.38466.329.40.74Parts and accessories for metal working machine-tools44251.48466[.93 + .94]29.40.75Parts and accessories of machine-tools for working wood, cork, stone, hard rubber and similar hard materials442528466[.91 + .92]29.40.76Parts of chain saws; parts of pneumatic tools; parts of hand-tools, with a non-electric motor442538467.929.40.77Parts of tools for working in the hand, with electric motor442548508.929.40.78Parts of other machine-tools442558468.9 + 8515.929.40.9Installation, maintenance and repair services of machine-tools886o29.40.91Installation services of machine-tools88620.9i29.40.92Maintenance and repair services of machine-tools88620.9j>TABLE>>TABLE>29.51.1Machinery for metallurgy and parts thereof44329.51.11Converters, ladles, ingot moulds and casting machines; metal-rolling mills443108454[.1 - .3] + 8455[.1 + .2]29.51.12Parts of machines for metallurgy; parts of metal-rolling mills443208454.9 + 8455[.3 + .9]29.51.9Installation, maintenance and repair services of machinery for metallurgy886p29.51.91Installation services of machinery for metallurgy88620.9k29.51.92Maintenance and repair services of machinery for metallurgy88620.9l>TABLE>29.52.1Machinery for mining444b29.52.11Continuous-action elevators and conveyors, for underground use444118428.3129.52.12Coal or rock cutters and tunnelling machinery; other boring and sinking machinery444128430[.3 + .4]29.52.2Earthmoving and excavating machinery, self-propelled, and parts thereof444c29.52.21Self propelled bulldozers and angledozers444218429.129.52.22Self-propelled graders and levellers444228429.229.52.23Self-propelled scrapers444238429.329.52.24Self-propelled tamping machines and road-rollers444248429.429.52.25Self-propelled front-end shovel loaders444258429.5129.52.26Self-propelled mechanical shovels, excavators and shovel loaders, with a 360 degree revolving superstructure, except front-end shovel loaders444268429.5229.52.27Other self-propelled mechanical shovels, excavators and shovel loaders; other self-propelled machinery for mining444278429.59 + 8430.529.52.28Bulldozer or angledozer blades444298431.4229.52.3Other excavating machinery444d29.52.30Other excavating machinery444308430[.1 + .2 + .6] + 8479.129.52.4Machinery for sorting, grinding, mixing and similar treatment of earth, stone, ores and other mineral substances; foundry moulds forming machinery444e29.52.40Machinery for sorting, grinding, mixing and similar treatment of earth, stone, ores and other mineral substances; foundry moulds forming machinery444408474[.1 - .8]29.52.5Track-laying tractors444f29.52.50Track-laying tractors444508701.329.52.6Parts of machinery for mining, quarrying and construction444g29.52.61Parts for boring or sinking or excavating machinery; parts of cranes444618431[.43 + .49]29.52.62Parts of machinery for sorting, grinding or other treatment of earth, stone and the like444628474.929.52.9Installation, maintenance and repair services of machinery for mining, quarrying and construction886q29.52.91Installation services of machinery for mining, quarrying and construction88620.9m29.52.92Maintenance and repair services of machinery for mining, quarrying and construction88620.9n>TABLE>29.53.1Machinery for food, beverage and tobacco processing, except parts thereof445a29.53.11Centrifugal cream separators445118421.1129.53.12Dairy machinery445128434.229.53.13Machinery for milling or working of cereals or dried vegetables n.e.c.445138437.829.53.14Machinery used in the manufacture of wine, cider, fruit juices and similar beverages445148435.129.53.15Non-electric bakery ovens; dryers for agricultural products; non-domestic equipment for cooking or heating445158417.2 + 8419[.31 + .81]29.53.16Machinery n.e.c. for the industrial preparation or manufacture of food or drink, including fats or oils445168438[.1 - .8] + 8479.229.53.17Machinery for preparing or making up tobacco n.e.c.445178478.129.53.2Parts of machinery for food, beverage and tobacco processing445b29.53.21Parts of milking machines and dairy machinery; parts of machinery for beverage processing445218434.9 + 8435.929.53.22Parts of machinery for food processing445228437.9 + 8438.929.53.23Parts of machinery for tobacco processing445238478.929.53.9Installation, maintenance and repair services of machinery for food, beverage and tobacco processing886r29.53.91Installation services of machinery for food, beverage and tobacco processing88620.9o29.53.92Maintenance and repair services of machinery for food, beverage and tobacco processing88620.9p>TABLE>29.54.1Machinery for preparing, spinning, weaving and knitting textiles446a29.54.11Machines for extruding, drawing, texturing or cutting man-made textile materials; machines for preparing textile fibres44611.18444 + 8445.129.54.12Textile spinning machines; textile doubling, twisting, winding or reeling machines44611.28445[.2 - .9]29.54.13Weaving machines44612844629.54.14Knitting machines; stitch-bonding machines and similar machines; machines for tufting44613844729.54.15Auxiliary machinery for use with machines for working textiles446148448.129.54.2Other machinery for textile and apparel production, including sewing machines446b29.54.21Machinery for washing, cleaning, wringing, ironing, pressing, dyeing, reeling and the like of textile yarn and fabrics; machinery for finishing of felt446218449 + 8451[.3 - .8]29.54.22Laundry-type washing machines; dry-cleaning machines; drying machines, with a capacity > 10 kg446228450.2 + 8451[.1 + .29]29.54.23Sewing machines, except book sewing machines and household sewing machines446238452.229.54.3Machinery for working hides, skins or leather or for making or repairing footwear and other articles446c29.54.30Machinery for working hides, skins or leather or for making or repairing footwear and other articles446308453[.1 - .8]29.54.4Parts and accessories of machinery for textile, apparel and leather production446d29.54.41Parts and accessories of machines for weaving and spinning44640.18448[.2 - .5]29.54.42Parts of machinery for other production of textiles and apparel and for the working of leather44640.28450.9 + 8451.9 + 8452[.3 - .9] + 8453.929.54.5Sewing machines of the household type448b29.54.50Sewing machines of the household type448148452.129.54.9Installation, maintenance and repair services of machinery for textile, apparel and leather production886s29.54.91Installation services of machinery for textile, apparel and leather production88620.9q29.54.92Maintenance and repair services of machinery for textile, apparel and leather production88620.9r>TABLE>29.55.1Machinery for paper and paperboard production and parts thereof449b29.55.11Machinery for paper and paperboard production, except parts thereof449138439[.1 - .3] + 8441[.1 - .8]29.55.12Parts of machinery for paper and paperboard production449218439.9 + 8441.929.55.9Installation, maintenance and repair services of machinery for paper and paperboard production886t29.55.91Installation services of machinery for paper and paperboard production88620.9s29.55.92Maintenance and repair services of machinery for paper and paperboard production88620.9t>TABLE>29.56.1Printing and book-binding machinery and parts thereof449c29.56.11Book-binding machinery, including book-sewing machines44914.18440.129.56.12Machinery, apparatus and equipment, for type-setting, for preparing or making printing blocks, plates44914.28442[.1 - .3]29.56.13Offset printing machinery, excluding those of the office type44914.38443[.11 + .19]29.56.14Other printing machinery, excluding those of the office type44914.48443[.2 - .6]29.56.15Parts of printing and book-binding machinery449228440.9 + 8442.4 + 8443.929.56.2Miscellaneous special purpose machinery and parts thereof449d29.56.21Centrifugal clothes-dryers449118421.1229.56.22Dryers for wood, paper pulp, paper or paperboard; non-domestic dryers n.e.c.449128419[.32 + .39]29.56.23Machinery n.e.c. for working rubber or plastics or for the manufacture of products from these materials449158477[.1 - .8]29.56.24Moulds; moulding boxes for metal foundry; mould bases; moulding patterns44916848029.56.25Special purpose machinery n.e.c.449178401.2 + 8475[.1 + .2] + 8479[.4 - .8]29.56.26Parts of other special purpose machinery449298475.9 + 8477.9 + 8479.929.56.9Installation, maintenance and repair services of other special purpose machinery n.e.c.886u29.56.91Installation services of other special purpose machinery n.e.c.88620.9u29.56.92Maintenance and repair services of other special purpose machinery n.e.c.88620.9v>TABLE>>TABLE>29.60.1Weapons and ammunition and parts thereof447b29.60.11Motorized tanks and other armoured fighting vehicles and parts thereof44710871029.60.12Military weapons, other than revolvers, pistols, swords and the like44720930129.60.13Revolvers, pistols, other firearms and similar devices; other arms447309302 - 930429.60.14Bombs, missiles and similar munitions of war; cartridges, other ammunition and projectiles and parts thereof44740930629.60.15Parts of military weapons and other arms44760930529.60.9Installation, maintenance and repair services of weapons and weapons systems886v29.60.91Installation services of weapons and weapons systems88620.9w29.60.92Maintenance and repair services of weapons and weapons systems88620.9x>TABLE>>TABLE>29.71.1Refrigerators and freezers; washing machines; electric blankets; fans448c29.71.11Refrigerators and freezers, of the household type448118418[.1 - .4]29.71.12Dish washing machines, of the household type44812.18422.1129.71.13Cloth washing and drying machines, of the household type44812.28450.1 + 8451.2129.71.14Electric blankets448136301.129.71.15Fans and ventilating or recycling hoods of the domestic type448158414[.51 + .6]29.71.2Other electrical domestic appliances n.e.c.448d29.71.21Electro-mechanical domestic appliances, with self-contained electric motor44816.18509[.1 - .8]29.71.22Shavers, hair-removing appliances and hair clippers, with self-contained electric motor44816.28510[.1 - .3]29.71.23Electro-thermic hair-dressing or hand-drying apparatus; electric smoothing Irons44816.38516[.3 + .4]29.71.24Other electro-thermic appliances44816.48516.729.71.25Electrical instantaneous or storage water heaters and immersion heaters44817.18516.129.71.26Electric space heating apparatus and electric soil heating apparatus44817.28516.229.71.27Microwave ovens44817.38516.529.71.28Other ovens; cookers, cooking plates, boiling rings; grillers, roasters44817.48516.629.71.29Electric heating resistors448188516.829.71.3Parts of electric domestic appliances448e29.71.30Parts of electric domestic appliances448318509.9 + 8510.9 + 8516.9>TABLE>29.72.1Domestic cooking and heating equipment, non-electric448f29.72.11Domestic cooking appliances and plate warmers, of iron or steel or of copper, non electric448217321.1 + 741729.72.12Other domestic appliances, for gas fuel or for both gas and other fuels, for liquid fuel or for solid fuel448227321.829.72.13Air heaters or hot air distributors n.e.c., of iron or steel, non-electric448247322.929.72.14Water heaters, instantaneous or storage, non-electric448268419.129.72.2Parts of stoves, cookers, plate warmers and similar non-electric domestic appliances448g29.72.20Parts of stoves, cookers, plate warmers and similar non-electric domestic appliances448327321.9>TABLE>>TABLE>>TABLE>>TABLE>30.01.1Typewriters, word-processing and calculating machines and parts thereof451a30.01.11Automatic typewriters and word-processing machines451108469.130.01.12Other typewriters451208469[.2 + .3]30.01.13Calculating and accounting machines, cash registers and similar machines incorporating a calculating device45130847030.01.14Parts and accessories of typewriters and calculating machines45170.18473[.1 + .2]30.01.2Photo-copying apparatus, offset printing and other office machinery and parts thereof451b30.01.21Photo-copying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus451409009[.1 - .3]30.01.22Offset printing machinery, sheet fed, office type451508443.1230.01.23Other office machines45160847230.01.24Parts and accessories of other office machines45170.28473.430.01.25Parts and accessories of photocopying apparatus451809009.930.01.9Installation services of office machinery886w30.01.90Installation services of office machinery88630.1>TABLE>30.02.1Computing machinery and parts and accessories thereof45230.02.11Analogue or hybrid automatic data processing machines452108471.130.02.12Portable digital automatic data processing machines, weighing &le; 10 kg, such as laptops, notebooks and sub-notebooks45220.18471.330.02.13Digital automatic data processing machines, comprising in the same housing at least a central processing unit and an input and an output unit, whether or not combined45220.28471.4130.02.14Digital automatic data processing machines presented in the form of systems45220.38471.4930.02.15Other digital automatic data processing machines, whether or not containing in the same housing one or two of the following types of units: storage units, input units, output units452308471.530.02.16Input or output units, whether or not containing storage units in the same housing452408471.630.02.17Storage units452508471.730.02.18Other units of automatic data processing machines n.e.c.452608471[.8 + .9]30.02.19Parts and accessories of computing machines452708473[.3 + .5]30.02.9Installation services of computers and other data processing equipment886x30.02.90Installation services of computers and other data processing equipment88630.2>TABLE>>TABLE>>TABLE>31.10.1Motors of an output &le; 37.5 W; other DC motors; DC generators461a31.10.10Motors of an output &le; 37.5 W; other DC motors; DC generators461118501[.1 + .3]31.10.2Universal AC/DC motors of an output > 37.5 W; other AC motors; AC generators (alternators)461b31.10.21Universal AC/DC motors of an output > 37.5 W46112.18501.231.10.22AC motors, single-phase46112.28501.431.10.23AC motors, multi-phase, of an output &le; 750 W46112.38501.5131.10.24AC motors, multi-phase, of an output > 750 W but &le; 75 kW46112.48501.5231.10.25AC motors, multi-phase, of an output > 75 kW46112.58501.5331.10.26AC generators (alternators)46112.68501.631.10.3Electric generating sets and rotary converters461c31.10.31Generating sets with compression-ignition internal combustion piston engines46113.18502.131.10.32Generating sets with spark-ignition engines; other generating sets; electric rotary converters46113.28502[.2 - .4]31.10.4Electrical transformers461d31.10.41Liquid dielectric transformers46121.18504.231.10.42Other transformers, having a power handling capacity &le; 16 kVA46121.28504[.31 + .32]31.10.43Other transformers, having a power handling capacity > 16 kVA46121.38504[.33 + .34]31.10.5Ballasts for discharge lamps or tubes; static converters; other inductors461e31.10.50Ballasts for discharge lamps or tubes; static converters; other inductors461228504[.1 + .4 + .5]31.10.6Parts of electrical motors, generators and transformers461f31.10.61Parts suitable for electrical motors and generators46131850331.10.62Parts of transformers, inductors and static converters461328504.931.10.9Installation, maintenance, repair and rewinding services of electrical motors, generators and transformers886y31.10.91Installation services of electrical motors, generators and transformers88640.131.10.92Maintenance, repair and rewinding services of electrical motors, generators and transformers88640.2>TABLE>>TABLE>31.20.1Electrical apparatus for switching or protecting electrical circuits, for a voltage > 1 000 V462a31.20.10Electrical apparatus for switching or protecting electrical circuits, for a voltage > 1 000 V46211853531.20.2Electrical apparatus for switching or protecting electrical circuits, for a voltage &le; 1 000 V462b31.20.21Fuses, for a voltage &le; 1 000 V46212.18536.131.20.22Automatic circuit breakers, for a voltage &le; 1 000 V46212.28536.231.20.23Apparatus for protecting electrical circuits n.e.c., for a voltage &le; 1 000 V46212.38536.331.20.24Relays, for a voltage &le; 1 000 V46212.48536.431.20.25Switches n.e.c., for a voltage &le; 1 000 V46212.58536.531.20.26Lamp-holders, for a voltage &le; 1 000 V46212.68536.6131.20.27Plugs, sockets and other apparatus for switching or protecting electrical circuits n.e.c.46212.78536[.69 + .9]31.20.3Boards462c31.20.31Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage &le; 1 000 V462138537.131.20.32Boards and other bases, equipped with electrical switching or protecting apparatus, for a voltage > 1 000 V462148537.231.20.4Parts of electricity distribution or control apparatus462d31.20.40Parts of electricity distribution or control apparatus46220853831.20.9Installation, maintenance and repair services of electricity distribution and control apparatus886z31.20.91Installation services of electricity distribution and control apparatus88640.331.20.92Maintenance and repair services of electricity distribution and control apparatus88640.4>TABLE>>TABLE>31.30.1Insulated wire and cable; optical fibre cables463a31.30.11Insulated winding wire463108544.131.30.12Coaxial cable and other coaxial electric conductors463208544.231.30.13Other electric conductors, for a voltage &le; 1 000 V463408544[.4 + .5]31.30.14Electric conductors, for a voltage > 1 000 V463508544.631.30.15Optical fibre cables made up of individually sheathed fibres463608544.7>TABLE>>TABLE>31.40.1Primary cells and primary batteries and parts thereof464a31.40.11Primary cells and primary batteries46410.18506[.1 - .8]31.40.12Parts of primary cells and primary batteries46430.18506.931.40.2Electric accumulators and parts thereof464b31.40.21Lead-acid accumulators for starting piston engines46420.18507.131.40.22Lead-acid accumulators, excluding for starting piston engines46420.28507.231.40.23Nickel-cadium and nickel-iron and other electric accumulators46420.38507[.3 - .8]31.40.24Parts of electric accumulators including separators46430.28507.931.40.3Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, primary batteries and electric accumulators31.40.30Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, primary batteries and electric accumulators46410.2, 46420.48548.1>TABLE>>TABLE>31.50.1Electric filament or discharge lamps; arc lamps465a31.50.11Sealed beam lamp units46510.18539.131.50.12Tungsten halogen filament lamps, excluding ultraviolet or infra-red lamps46510.28539.2131.50.13Filament lamps of a power &le; 200 W and for a voltage > 100 V n.e.c.46510.38539.2231.50.14Filament lamps n.e.c.46510.48539.2931.50.15Discharge lamps; ultra-violet or infra-red lamps; arc lamps46510.58539[.3 + .4]31.50.2Lamps and lighting fittings465b31.50.21Portable electric lamps worked by dry batteries, accumulators, magnetos46531.18513.131.50.22Electric table, desk, bedside or floor-standing lamps46531.29405.231.50.23Non-electrical lamps and lighting fittings46531.39405.531.50.24Illuminated signs, illuminated name-plates and the like46531.49405.631.50.25Chandeliers and other electric ceiling or wall lighting fittings46531.59405.131.50.3Other lamps and lighting fittings465c31.50.31Photographic flashbulbs, flashcubes and the like465209006.6231.50.32Lighting sets of a kind used for Christmas trees465329405.331.50.33Searchlights and spotlights46539.19405.40.131.50.34Other lamps and lighting fittings n.e.c.46539.29405.40[.3 + .9]31.50.4Parts for lamps and lighting equipment465d31.50.41Parts for filament or discharge lamps465418539.931.50.42Parts of lamps and lighting fittings465428513.9 + 9405.99>TABLE>>TABLE>31.61.1Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships463b31.61.10Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships463308544.331.61.2Other electrical equipment n.e.c., for engines and vehicles, and parts thereof469b31.61.21Sparking plugs; ignition magnetos; magneto-dynamos; magnetic flywheels; distributors; ignition coils46910.18511[.1 - .3]31.61.22Starter motors and dual purpose starter-generators; other generators and other equipment46910.28511[.4 - .8]31.61.23Electrical lighting or signalling equipment, windscreen wipers, defrosters and demisters for vehicles46910.38512[.1 - .4]31.61.24Parts of other electrical equipment n.e.c. for engines and vehicles46970.18511.9 + 8512.9>TABLE>31.62.1Other electrical equipment n.e.c. and parts thereof469c31.62.11Electric sound or visual signalling apparatus except for cycles and motor vehicles469208530[.1 + .8] + 8531[.1 - .8]31.62.12Permanent magnets; electromagnetic couplings, clutches and brakes; magnetic lifting heads; parts thereof46940.1850531.62.13Electrical machines and apparatus having individual functions46940.28543[.1 - .8]31.62.14Electrical insulators; insulating fittings for electrical machines or equipment; electrical conduit tubing469508546.9 + 8547.931.62.15Carbon electrodes and other articles of graphite or other carbon for electrical purposes46960854531.62.16Parts of other electrical equipment; electrical parts of machinery or apparatus n.e.c.46970.28530.9 + 8531.9 + 8543.9 + 8548.931.62.9Installation, maintenance and repair services of other electrical equipment n.e.c.886aa31.62.91Installation services of other electrical equipment n.e.c., except electrical signalling equipment for motorways, roads and airports88640.531.62.92Maintenance and repair services of other electrical equipment n.e.c.88640.6>TABLE>>TABLE>>TABLE>32.10.1Electrical capacitors471a32.10.11Fixed capacitors for 50/60 Hz circuits having a reactive power handling capacity &ge; 0.5 kvar47110.18532.132.10.12Other fixed capacitors47110.28532.232.10.13Variable or adjustable (pre-set) capacitors47110.38532.332.10.2Electrical resistors, except heating resistors471b32.10.20Electrical resistors, except heating resistors471208533[.1 - .4]32.10.3Printed circuits471c32.10.30Printed circuits47130853432.10.4Thermionic, cold cathode or photo-cathode valves and tubes, including cathode ray tubes471d32.10.41Cathode-ray television picture tubes; television camera tubes; other cathode-ray tubes47140.18540[.1 - .6]32.10.42Magnetrons, klystrons, microwave tubes and other valve tubes47140.28540[.7 + .8]32.10.5Diodes and transistors471e32.10.51Diodes; transistors; thyristors, diacs and triacs47150.18541[.1 - .3]32.10.52Semiconductor devices; light-emitting diodes; mounted piezo-electric crystals; parts thereof47150.28541[.4 - .6]32.10.6Electronic integrated circuits and microassemblies471f32.10.60Electronic integrated circuits and microassemblies471608542[.1 - .5]32.10.7Parts of electronic valves and tubes and of other electronic components471g32.10.71Parts of electrical capacitors471718532.932.10.72Parts of electrical resistors, rheostats and potentiometers471728533.932.10.73Parts of electronic valves and tubes and of other electronic components n.e.c.471738540.9 + 8541.9 + 8542.9>TABLE>>TABLE>32.20.1Radio or television transmission apparatus; television cameras472a32.20.11Transmission apparatus for radio-telephony, radio-telegraphy, radio broadcasting or television472118525[.1 + .2]32.20.12Television cameras472128525.332.20.2Electrical apparatus for line telephony or line telegraphy; videophones472b32.20.20Electrical apparatus for line telephony or line telegraphy; videophones472208517[.1 - .8]32.20.3Parts of electrical telephonic or telegraphic apparatus474a32.20.30Parts of electrical telephonic or telegraphic apparatus474018517.932.20.9Installation, maintenance and repair services of television and radio transmitters and of apparatus for line telephony and telegraphy886bb32.20.91Installation services of television and radio transmitters and of apparatus for line telephony and telegraphy88650.132.20.92Maintenance and repair services of television and radio transmitters and of apparatus for line telephony and telegraphy88650.2>TABLE>>TABLE>32.30.1Radio broadcast receivers473a32.30.11Radio broadcast receivers (except for cars), capable of operating without an external source of power473118527[.1 + .3]32.30.12Radio broadcast receivers not capable of operating without an external source of power473128527.232.30.2Television receivers473b32.30.20Television receivers47313852832.30.3Apparatus for sound and video recording and reproducing473c32.30.31Turntables, record-players, cassette-players and other sound reproducing apparatus47321851932.30.32Magnetic tape recorders and other sound recording apparatus47322852032.30.33Video recording or reproducing apparatus; camcorders and still image video cameras473238521 + 8525.432.30.4Microphones, loudspeakers, reception apparatus for radio-telephony or telegraphy473d32.30.41Microphones and stands thereof47331.18518.132.30.42Loudspeakers; headphones, earphones and combined microphone/speaker sets47331.28518[.2 + .3]32.30.43Audio-frequency electric amplifiers; electric sound amplifier sets47331.38518[.4 + .5]32.30.44Reception apparatus for radio-telephony or radio-telegraphy n.e.c.473328527.932.30.5Parts of sound and video equipment; aerials474b32.30.51Parts and accessories of sound and video equipment474028518.9 + 852232.30.52Aerials and reflectors of all kind and parts thereof; parts of radio receivers and transmitters; parts of radar equipment47403852932.30.9Installation, maintenance and repair services of professional radio, television, sound and video equipment886cc32.30.91Installation services of professional radio, television, sound and video equipment88650.332.30.92Maintenance and repair services of professional radio, television, sound and video equipment88650.4>TABLE>>TABLE>>TABLE>33.10.1Medical and surgical equipment and orthopaedic appliances and parts thereof481a33.10.11Apparatus based on the use of X-rays or of alpha, beta or gamma radiations48110902233.10.12Electro-diagnostic apparatus and ultraviolet or infra-red ray apparatus used in medical science481209018[.1 + .2]33.10.13Other instruments and appliances used in dental sciences481309018.433.10.14Medical, surgical or laboratory sterilizers481408419.233.10.15Syringes, needles, catheters, cannulae and the like; ophthalmic and other instruments and appliances n.e.c.481509018[.3 + .5 + .9]33.10.16Therapeutic instruments and appliances; breathing appliances481609019 + 902033.10.17Artificial joints; orthopaedic appliances; artificial teeth; dental fittings; artificial parts of the body n.e.c.48170.19021[.1 - .3]33.10.18Hearing aids; pacemakers; parts thereof; parts and accessories of prostheses and orthopaedic appliances48170.29021[.4 - .9]33.10.2Medical, surgical, dental or veterinary furniture; barbers' chairs and similar chairs and parts thereof481b33.10.20Medical, surgical, dental or veterinary furniture; barbers' chairs and similar chairs and parts thereof48180940233.10.9Installation, maintenance and repair services of medical and surgical equipment and apparatus886dd33.10.91Installation services of medical and surgical equipment and apparatus88660.133.10.92Maintenance and repair services of medical and surgical equipment and apparatus88660.2>TABLE>>TABLE>33.20.1Navigational, meteorological, geophysical and similar instruments and appliances482a33.20.11Direction-finding compasses; other navigational instruments and appliances482119014[.1 - .8]33.20.12Surveying, hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances482129015[.1 - .8]33.20.2Radar apparatus, radio navigational aid apparatus and radio remote control apparatus482b33.20.20Radar apparatus, radio navigational aid apparatus and radio remote control apparatus48220852633.20.3Precision balances; instruments for drawing, calculating, measuring length and the like482c33.20.31Balances of a sensitivity of 5 cg or better48231901633.20.32Drafting tables and machines and other drawing, marking-out or mathematical calculating instruments482329017[.1 + .2]33.20.33Instruments for measuring length, for use in the hand482339017[.3 + .8]33.20.4Instruments for measuring electrical quantities or ionizing radiations482d33.20.41Instruments and apparatus for measuring or detecting ionizing radiations482419030.133.20.42Cathode-ray oscilloscopes and cathode-ray oscillographs482429030.233.20.43Instruments for measuring electrical quantities without a recording device482439030.333.20.44Instruments and apparatus for telecommunications482449030.433.20.45Instruments and apparatus for measuring or checking electrical quantities n.e.c.482459030.833.20.5Instrument for checking other physical characteristics482e33.20.51Hydrometers, thermometers, pyrometers, barometers, hygrometers and psychrometers482519025[.1 + .8]33.20.52Instruments for measuring or checking the flow, level, pressure or other variables of liquids and gases482529026[.1 - .8]33.20.53Instruments and apparatus for physical or chemical analysis n.e.c.482539027[.1 - .8]33.20.6Other measuring, checking and testing instruments and appliances482f33.20.61Microscopes (except optical microscopes) and diffraction apparatus482619012.133.20.62Machines and appliances for testing the mechanical properties of materials482629024[.1 + .8]33.20.63Gas, liquid or electricity supply or production meters482639028[.1 - .3]33.20.64Revolution and production counters, taximeters; speed indicators and tachometers; stroboscopes482649029[.1 + .2]33.20.65Measuring or checking instruments, appliances and machines n.e.c.482659031[.1 - .8]33.20.7Thermostats, manostats and other automatic regulating or controlling instruments and apparatus482g33.20.70Thermostats, manostats and other automatic regulating or controlling instruments and apparatus482709032[.1 - .8]33.20.8Parts of instruments and appliances for measuring, checking, testing, navigating and other purposes482h33.20.81Parts and accessories for the goods of 33.20.1, 33.20.32, 33.20.33, 33.20.4, 33.20.5, 33.20.62 and 33.20.65; parts n.e.c.482819014.9 + 9015.9 + 9017.9 + 9024.9 + 9025.9 + 9026.9 + 9027.9 + 9030.9 + 9031.9 + 903333.20.82Parts and accessories of microscopes (other than optical) and of diffraction apparatus482829012.933.20.83Parts and accessories for the goods of 33.20.63 and 33.20.64482839028.9 + 9029.933.20.84Parts and accessories of instruments and apparatus of 33.20.7482849032.933.20.9Installation, maintenance and repair services of instruments and apparatus for measuring, checking, testing, navigating and other purposes886ee33.20.91Installation services of instruments and apparatus for measuring, checking, testing, navigating and other purposes88660.333.20.92Maintenance and repair services of instruments and apparatus for measuring, checking, testing, navigating and other purposes88660.4>TABLE>>TABLE>33.30.1Design and assembly services of industrial process control equipment, also for automated production plants885k33.30.10Design and assembly services of industrial process control equipment, also for automated production plants88570>TABLE>>TABLE>33.40.1Spectacles, lenses and parts thereof483b33.40.11Contact lenses; spectacle lenses of any material48311.19001[.3 - .5]33.40.12Spectacles, goggles and the like, corrective, protective or other48312900433.40.13Frames and mountings for spectacles, goggles or the like483139003.133.40.14Parts of frames and mountings for spectacles, goggles or the like483529003.933.40.2Other optical instruments and parts thereof483c33.40.21Optical fibres, sheets, plates of polarizing material; lenses, filters and the like48311.29001[.1 + .2 + .9] + 9002[.19 + .2 + .9]33.40.22Binoculars, monoculars and other optical telescopes; other astronomical instruments; optical microscopes483149005[.1 + .8] + 9011[.1 - .8]33.40.23Liquid crystal devices; lasers, except laser diodes; other optical appliances and instruments n.e.c.483159013[.1 - .8]33.40.24Parts and accessories of other optical instruments483519005.9 + 9011.9 + 9013.933.40.3Photographic equipment and parts thereof483d33.40.31Objective lenses for cameras, projectors or photographic enlargers or reducers483219002.1133.40.32Cameras for preparing printing plates or cylinders; cameras for recording documents on microfilm, microfiche and the like48322.19006[.1 - .3]33.40.33Instant print cameras and other cameras48322.29006[.4 + .5]33.40.34Cinematographic cameras48322.39007.133.40.35Cinematographic projectors; slide projectors; other image projectors483239007.2 + 9008[.1 + .3]33.40.36Flashlights; photographic enlargers; apparatus for photographic laboratories; negatoscopes, projection screens483249006[.61 + .69] + 9008.4 + 9010[.1 - .6]33.40.37Microfilm, microfiche or other microform readers483309008.233.40.38Parts and accessories of photographic equipment483539006.9 + 9007.9 + 9008.9 + 9010.933.40.9Maintenance and repair services of professional photographic, cinematographic and optical instruments886ff33.40.90Maintenance and repair services of professional photographic, cinematographic and optical instruments88660.5>TABLE>>TABLE>33.50.1Watches and clocks, except movements and parts484a33.50.11Wrist-watches, pocket-watches, with case of precious metal or of metal clad with precious metal48410.1910133.50.12Other wrist-watches, pocket-watches and other watches, including stop-watches48410.2910233.50.13Instrument panel clocks and clocks of a similar type for vehicles48420.1910433.50.14Clocks with watch movements; alarm clocks and wall clocks; other clocks48420.29103 + 910533.50.15Time-registers, time-recorders, parking meters; time switches with clock or watch movement484309106 + 910733.50.2Watch and clock movements and parts484b33.50.21Watch movements, complete and assembled48440.1910833.50.22Clock movements, complete and assembled48440.2910933.50.23Complete watch movements, unassembled or partly assembled; incomplete watch movements, assembled48440.39110[.11 + .12]33.50.24Rough watch movements48440.49110.1933.50.25Complete, incomplete and rough clock movements, unassembled48440.59110.933.50.26Watch and clock cases and parts thereof48490.19111 + 911233.50.27Watch straps, watch bands and watch bracelets and parts thereof of metal48490.29113[.1 + .2]33.50.28Other clock and watch parts48490.3911433.50.9Installation, maintenance and repair services of industrial time measure instruments and apparatus886gg33.50.91Installation services of industrial time measure instruments and apparatus88660.633.50.92Maintenance and repair services of industrial time measure instruments and apparatus88660.7>TABLE>>TABLE>>TABLE>>TABLE>34.10.1Internal combustion engines of a kind used for motor vehicles and motorcycles431d34.10.11Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity &le; 1 000 cm ³431218407[.31 - .33]34.10.12Spark-ignition reciprocating internal combustion piston engines for vehicles, of a cylinder capacity > 1 000 cm ³431228407.3434.10.13Compression-ignition internal combustion piston engines for vehicles431238408.234.10.2Passenger cars491a34.10.21Vehicles with spark-ignition engine of a cylinder capacity &le; 1 500 cm ³, new49113.18703[.21.1 + .22.1]34.10.22Vehicles with spark-ignition engine of a cylinder capacity > 1 500 cm ³, new49113.28703[.23.1 + .24.1]34.10.23Vehicles with compression-ignition internal combustion piston engine (diesel or semi-diesel), new49113.38703[.31.1 + .32.1 + .33.1]34.10.24Other motor vehicles for the transport of persons n.e.c.49113.48703.934.10.25Motor cars for the transport of persons, used49113.58703[.21.9 + .22.9 + .23.9 + .24.9 + .31.9 + .32.9 + .33.9]34.10.3Motor vehicles for the transport of 10 or more persons491b34.10.30Motor vehicles for the transport of 10 or more persons49112870234.10.4Motor vehicles for the transport of goods491c34.10.41Goods vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel), new49115.18704[.21(.1 + .31 + .91) + .22(.1 + .91) + .23(.1 + .91)]34.10.42Goods vehicles, with spark-ignition internal combustion piston engine; other goods vehicles, new49115.28704[.31(.1 + .31 + .91) + .32(.1 + .91) + .9]34.10.43Motor vehicles for the transport of goods, used49115.38704[.21(.39 + .99) + .22.99 + .23.99 + .31(.39 + .99) + .32.99]34.10.44Road tractors for semi-trailers491118701.234.10.45Chassis fitted with engines, for motor vehicles49121870634.10.5Special purpose motor vehicles491d34.10.51Dumpers for off-highway use491148704.134.10.52Crane lorries491168705.134.10.53Vehicles for travelling on snow; golf cars and the like, with engines491178703.134.10.54Special purpose motor vehicles n.e.c.491198705[.2 - .9]>TABLE>>TABLE>34.20.1Bodies for motor vehicles492a34.20.10Bodies for motor vehicles49210870734.20.2Trailers and semi-trailers; containers492b34.20.21Containers specially designed for carriage by one or more modes of transport49221860934.20.22Trailers and semi-trailers of the caravan type, for housing or camping492228716.134.20.23Other trailers and semi-trailers492298716[.3 + .4]34.20.3Parts of trailers, semi-trailers and other vehicles, not mechanically propelled492c34.20.30Parts of trailers, semi-trailers and other vehicles, not mechanically propelled492328716.9>TABLE>>TABLE>34.30.1Parts for engines431e34.30.11Parts for spark-ignition internal combustion engines, excluding parts for aircraft engines43151.18409.9134.30.12Parts for other engines n.e.c.43151.28409.9934.30.2Other parts and accessories n.e.c., for motor vehicles491e34.30.20Other parts and accessories n.e.c., for motor vehicles491298708[.1 + .3 - .9]34.30.3Safety seat belts and parts and accessories of bodies492d34.30.30Safety seat belts and parts and accessories of bodies492318708.2>TABLE>>TABLE>>TABLE>35.11.1Warships493a35.11.10Warships49319.18906.00.135.11.2Ships and similar vessels for the transports of persons or goods493b35.11.21Cruise ships, ferry boats and the like, specially designed for the transport of persons493118901.135.11.22Tankers493128901.235.11.23Refrigerated vessels493138901.335.11.24Vessels for the transport of goods and both persons and goods493148901.935.11.3Fishing vessels and other special vessels493c35.11.31Fishing vessels; factory ships and other vessels for processing or preserving fishery products49315890235.11.32Tugs and pusher craft49316890435.11.33Dredgers; light-vessels, fire-floats, floating cranes; other vessels49319.28905[.1 + .9] + 8906.00.935.11.4Floating or submersible drilling or production platforms493d35.11.40Floating or submersible drilling or production platforms493208905.235.11.5Other floating structures493e35.11.50Other floating structures49390890735.11.6Vessels and other floating structures for breaking up393g35.11.60Vessels and other floating structures for breaking up39370890835.11.9Maintenance, repair, reconstruction and demolition services of ships and floating platforms and structures886hh35.11.91Maintenance and repair services of ships and floating platforms and structures88680.135.11.92Reconstruction of ships88680.235.11.93Demolition of ships88680.3>TABLE>35.12.1Pleasure and sporting boats49435.12.11Sailboats for pleasure or sports494108903.9135.12.12Inflatable vessels for pleasure or sports49490.18903.135.12.13Other vessels for pleasure or sports; rowing boats and canoes49490.28903[.92 + .99]35.12.9Maintenance and repair services of pleasure and sporting boats886ii35.12.90Maintenance and repair services of pleasure and sporting boats88680.4>TABLE>>TABLE>35.20.1Rail locomotives and locomotive tenders495a35.20.11Rail locomotives powered from an external source of electricity495118601.135.20.12Diesel-electric locomotives495128602.135.20.13Other rail locomotives; locomotive tenders495198601.2 + 8602.935.20.2Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles495b35.20.20Self-propelled railway or tramway coaches, vans and trucks, except maintenance or service vehicles49520860335.20.3Other rolling-stock495c35.20.31Railway or tramway maintenance or service vehicles49531860435.20.32Railway or tramway passenger coaches, not self-propelled; luggage vans and other specialized vans49532860535.20.33Railway or tramway goods vans and wagons, not self-propelled49533860635.20.4Parts of railway or tramway locomotives or rolling-stock; fixtures and fittings and parts thereof; mechanical traffic control equipment495d35.20.40Parts of railway or tramway locomotives or rolling-stock; fixtures and fittings and parts thereof; mechanical traffic control equipment495408607 + 860835.20.9Maintenance and repair services, reconditioning of railway and tramway locomotives and rolling-stock886jj35.20.91Maintenance and repair services of railway and tramway locomotives and rolling-stock88680.535.20.92Reconditioning of railway and tramway locomotives and rolling-stock88680.6>TABLE>>TABLE>35.30.1Motors and engines for aircraft or spacecraft; aircraft launching gear, deck-arresters, ground flying trainers, and parts thereof431f35.30.11Aircraft spark-ignition engines431318407.135.30.12Turbo-jets and turbo-propellers431328411[.1 + .2]35.30.13Reaction engines, excluding turbo-jets431338412.135.30.14Aircraft launching gear; deck-arrestors or similar gear; ground flying trainers and parts thereof43134880535.30.15Parts for aircraft spark-ignition engines431528409.135.30.16Parts of turbo-jets or turbo-propellers431558411.9135.30.2Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft496a35.30.21Gliders and hang gliders496118801.135.30.22Balloons, dirigibles and other non-powered aircraft496128801.935.30.3Helicopters and aeroplanes496b35.30.31Helicopters496218802.135.30.32Aeroplanes and other aircraft n.e.c., of an unladen weight &le; 2 000 kg496228802.235.30.33Aeroplanes and other aircraft n.e.c., of an unladen weight > 2 000 kg but &le; 15 000 kg49623.18802.335.30.34Aeroplanes and other aircraft n.e.c., of an unladen weight > 15 000 kg49623.28802.435.30.4Spacecraft (including satellites) and spacecraft launch vehicles496c35.30.40Spacecraft (including satellites) and spacecraft launch vehicles496308802.635.30.5Other parts of aircraft and spacecraft496d35.30.50Other parts of aircraft and spacecraft49640880335.30.9Maintenance, repair and reconditioning services of aircraft and aircraft engines886kk35.30.91Maintenance and repair services of aircraft and aircraft engines88680.735.30.92Reconditioning of aircraft88680.8>TABLE>>TABLE>35.41.1Motorcycles and side-cars499a35.41.11Motorcycles and cycles with an auxiliary motor with reciprocating internal combustion piston engine &le; 50 cm3499118711.135.41.12Motorcycles with reciprocating internal combustion piston engine > 50 cm ³499128711[.2 - .5]35.41.13Motorcycles n.e.c.; side-cars499138711.935.41.2Parts and accessories of motorcycles and side-cars499b35.41.20Parts and accessories of motorcycles and side-cars499418714.1>TABLE>35.42.1Bicycles and other cycles, not motorized499c35.42.10Bicycles and other cycles, not motorized49921871235.42.2Parts and accessories of bicycles and other cycles, not motorised499d35.42.20Parts and accessories of bicycles and other cycles, not motorised49942.18714.9>TABLE>35.43.1Invalid carriages499e35.43.11Invalid carriages, excluding parts and accessories49922871335.43.12Parts and accessories of invalid carriages49942.28714.2>TABLE>>TABLE>35.50.1Other transport equipment n.e.c.499f35.50.10Other transport equipment n.e.c.499308716.8>TABLE>>TABLE>>TABLE>>TABLE>36.11.1Seats and parts thereof381a36.11.11Seats, primarily with metal frames381119401[.1 - .3 + .7]36.11.12Seats, primarily with wooden frames381129401[.4 - .6]36.11.13Other seats n.e.c.381199401.836.11.14Parts of seats38160.19401.9>TABLE>36.12.1Other office and shop furniture381b36.12.11Metal furniture of a kind used in offices381219403.136.12.12Wooden furniture of a kind used in offices381229403.336.12.13Wooden furniture for shops38140.19403.60.3>TABLE>36.13.1Kitchen furniture381c36.13.10Kitchen furniture381309403.4>TABLE>36.14.1Other furniture381d36.14.11Metal furniture n.e.c.38140.29403.236.14.12Wooden furniture of a kind used in the bedroom, in the dining room and in the living room38140.39403[.5 + .60.1]36.14.13Wooden furniture n.e.c.38140.49403.60.936.14.14Furniture of plastics or other materials (for example, cane, osier or bamboo)38140.59403[.7 + .8]36.14.15Parts of furniture (except seats) of a kind used in offices and shops or in the house38160.29403.936.14.2Finishing services of furniture (except upholstering of chairs and seats)884r36.14.20Finishing services of furniture (except upholstering of chairs and seats)88491>TABLE>36.15.1Mattress supports; mattresses381e36.15.11Mattress supports38150.19404.136.15.12Mattresses, excluding mattress supports38150.29404.2>TABLE>>TABLE>36.21.1Coins382b36.21.10Coins382507118>TABLE>36.22.1Jewellery and related articles n.e.c.382c36.22.11Cultured pearls, precious or semi-precious stones, including synthetic or reconstructed, worked but not set382207101.22 + 7102.39 + 7103.9 + 7104.936.22.12Industrial diamonds, worked; dust and powder of natural or synthetic precious or semi-precious stones382307102.29 + 710536.22.13Articles of jewellery and parts thereof; articles of goldsmiths' or silversmiths' wares and parts thereof38240.17113 + 711436.22.14Other articles of precious metal; articles of natural or cultured pearls, precious or semi-precious stones38240.27115 + 7116>TABLE>>TABLE>36.30.1Musical instruments and parts thereof38336.30.11Pianos and other keyboard stringed musical instruments38310920136.30.12Other string musical instruments38320920236.30.13Keyboard pipe organs, harmoniums and similar instruments; accordions and similar instruments; mouth organs38330.19203 + 920436.30.14Wind instruments38330.2920536.30.15Musical or keyboard instruments, the sound of which is produced, or must be amplified, electrically38340920736.30.16Other musical instruments383509206 + 920836.30.17Metronomes, tuning forks and pitch pipes; mechanisms for musical boxes; musical instrument strings38360.19209[.1 - .3]36.30.18Parts and accessories of musical instruments38360.29209.936.30.9Maintenance and repair services of musical instruments886ll36.30.90Maintenance and repair services of musical instruments88690.3>TABLE>>TABLE>36.40.1Sports goods38436.40.11Snow-skis and other snow-ski equipment; ice skates and roller skates; parts thereof384109506[.1 + .7]36.40.12Water-skis, surfboards, sailboards and other water-sport equipment384209506.236.40.13Gymnasium or athletics articles and equipment384309506.9136.40.14Other articles and equipment for sports or outdoor games; swimming pools and paddling pools384404203.21 + 9506[.3 - .6 + .99]36.40.15Fishing rods, other line fishing tackle; articles for hunting or fishing n.e.c.384509507>TABLE>>TABLE>36.50.1Dolls representing only human beings; toys representing animals or non-human creatures; parts thereof385a36.50.11Dolls representing only human beings38520.19502.136.50.12Toys representing animals or non-human creatures38520.29503.436.50.13Parts and accessories of dolls representing human beings385309502.936.50.2Toy trains and accessories therefor; other reduced-size models or construction sets and constructional toys385b36.50.20Toy trains and accessories therefor; other reduced-size models or construction sets and constructional toys385409503[.1 - .3]36.50.3Other toys, including toy musical instruments385c36.50.31Wheeled toys designed to be ridden by children; dolls' carriages38510950136.50.32Puzzles385509503.636.50.33Other toys n.e.c.385609503[.5 + .7 - .9]36.50.4Articles for funfair, table or parlour games385d36.50.41Playing cards385709504.436.50.42Video games of a kind used with a television receiver385809504.136.50.43Articles for billiards, articles for funfair, table or parlour games; other games, coin- or disc-operated385909504[.2 + .3 + .9]>TABLE>>TABLE>36.61.1Imitation jewellery389a36.61.10Imitation jewellery389977117>TABLE>36.62.1Brooms and brushes389b36.62.11Brooms and brushes for household cleaning38993.19603[.1 + .9]36.62.12Tooth brushes, hair brushes and other toilet brushes for use on the person; artists' brushes, writing brushes and brushes for cosmetics38993.29603[.2 + .3]36.62.13Other brushes n.e.c.38993.39603[.4 + .5]>TABLE>36.63.1Roundabouts, swings, shooting galleries and other fairground amusements38636.63.10Roundabouts, swings, shooting galleries and other fairground amusements38600950836.63.2Writing implements389c36.63.21Ball point pens; felt-tipped and other porous-tipped pens and markers; propelling or sliding pencils38911.19608[.1 + .2 + .4]36.63.22Indian ink drawing pens; fountain pens, stylograph pens and other pens38911.29608.336.63.23Sets of writing implements, pen- and pencil-holders and similar holders; parts thereof38911.39608[.5 - .9]36.63.24Pencils, crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks38911.4960936.63.25Slates and boards; date, sealing or numbering stamps and the like; typewriter or similar ribbons; ink-pads389129610 - 961236.63.3Umbrellas; walking-sticks; buttons; button-moulds; fasteners; parts thereof389d36.63.31Umbrellas and sun umbrellas; walking-sticks, seat-sticks, whips, riding-crops and the like389216601 + 660236.63.32Parts, trimmings and accessories of umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops and the like38922660336.63.33Press-fasteners, snap-fasteners, press-studs and parts thereof; buttons; slide fasteners389239606[.1 + .2] + 9607.136.63.34Button moulds and other parts of buttons; button blanks; parts of slide fasteners389249606.3 + 9607.236.63.4Linoleum389e36.63.40Linoleum38930590436.63.5Products of human or animal hair; similar products of textile materials389f36.63.50Products of human or animal hair; similar products of textile materials389726703 + 670436.63.6Lighters, pipes and parts thereof; articles of combustible material; matches; liquid or liquefied gas fuels389g36.63.61Cigarette lighters and other lighters; smoking pipes and cigar or cigarette holders and parts thereof; blocks for the manufacture of pipes38994.19613[.1 - .8] + 961436.63.62Parts of lighters; pyrophoric alloys; articles of combustible materials389953606.9 + 9613.936.63.63Matches38998360536.63.64Liquid or liquefied-gas fuels for lighters, in containers of a capacity &le; 300 cm338999.13606.136.63.7Other articles n.e.c.389h36.63.71Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes38991950536.63.72Baby carriages and parts thereof38992871536.63.73Combs, hair-slides and the like; hairpins; curling pins; scent sprays and mounts and heads therefor; powder-puffs and pads38994.29615 + 961636.63.74Instruments, apparatus and models designed for demonstrational purposes38996902336.63.75Candles, tapers and the like38999.2340636.63.76Artificial flowers, foliage and fruit and parts thereof;38999.3670236.63.77Other miscellaneous articles n.e.c.38999.44206 + 6701 + 9601 + 9602 + 9604 + 9617 + 9618>TABLE>>TABLE>>TABLE>37.10.1Metal secondary raw materials884s37.10.10Metal secondary raw materials88493.1>TABLE>>TABLE>37.20.1Non-metal secondary raw materials884t37.20.10Non-metal secondary raw materials88493.2>TABLE>>TABLE>>TABLE>>TABLE>40.10.1Electrical energy17140.10.10Electrical energy17100271640.10.2Spent (irradiated) fuel elements (cartridges) of nuclear reactors337b40.10.20Spent (irradiated) fuel elements (cartridges) of nuclear reactors337202844.540.10.3Electrical energy supply services887a40.10.30Electrical energy supply services88700.1>TABLE>>TABLE>40.20.1Coal gas, water gas, producer gas and similar gases, other than petroleum gases17240.20.10Coal gas, water gas, producer gas and similar gases, other than petroleum gases17200270540.20.2Distribution services of gaseous fuels through mains887b40.20.20Distribution services of gaseous fuels through mains88700.2>TABLE>>TABLE>40.30.1Steam and hot water supply services17340.30.10Steam and hot water supply services17300>TABLE>>TABLE>>TABLE>41.00.1Natural water18041.00.11Drinking water18000.141.00.12Non-drinking water18000.241.00.2Distribution services of water887c41.00.20Distribution services of water88700.3>TABLE>>TABLE>>TABLE>>TABLE>45.11.1Demolition, site formation and clearance work511a45.11.11Demolition work5112045.11.12Site formation and clearance work51130.145.11.2Excavating and earthmoving work511b45.11.21Trench digging work51140.145.11.22Stripping work of contaminated top soil51140.245.11.23Land re-creation work51140.345.11.24Other excavating and earthmoving work51140.445.11.3Site preparation work for mining511c45.11.30Site preparation work for mining51150>TABLE>45.12.1Test drilling and boring work511d45.12.10Test drilling and boring work51130.2>TABLE>>TABLE>45.21.1General construction work for buildings (new work, additions, alterations and renovation work)51245.21.11General construction work for one- and two-dwelling buildings5121045.21.12General construction work for multi-dwelling buildings5122045.21.13General construction work for warehouses and industrial buildings5123045.21.14General construction work for commercial buildings5124045.21.15General construction work for other buildings51250-5129045.21.2General construction work for bridges, elevated highways, tunnels and subways513a45.21.21General construction work for bridges and elevated highways51320.145.21.22General construction work for tunnels and subways51320.245.21.3General construction work for long-distance pipelines, communication and power lines (cables)513b45.21.31General construction work for long-distance pipelines for oil and gas51340.145.21.32General construction work for other long-distance pipelines, including for water51340.245.21.33General construction work for electricity power lines for railways51340.345.21.34General construction work for other electricity power lines, above ground51340.445.21.35General construction work for other electricity power lines, underground51340.545.21.36General construction work for communication lines, above ground51340.645.21.37General construction work for communication lines, underground51340.745.21.4General construction work for local pipelines and cables; ancillary works513c45.21.41General construction work for local water and sewage pipelines, including ancillary works51350.145.21.42General construction work for local power pipelines other than electricity, including ancillary works51350.245.21.43General construction work for local electricity power lines (including ancillary works), above ground51350.345.21.44General construction work for local electricity power lines (including ancillary works), underground51350.445.21.45General construction work for local telephone and other communication lines (including ancillary works), above ground51350.545.21.46General construction work for local telephone and other communication lines (including ancillary works), underground51350.645.21.5General construction work for power plants, mining and manufacturing513d45.21.51General construction work for power plants51360.145.21.52General construction work for mining and manufacturing51360.245.21.6General construction work of other structures and for engineering works n.e.c.513e45.21.61General construction work of structures for stadia and sport grounds51371.145.21.62General construction work of structures for swimming pools51372.145.21.63General construction work of structures for other sport and recreation installations51372.245.21.64General construction work for engineering works n.e.c.5139045.21.7Assembly and erection of prefabricated constructions51445.21.71Assembly and erection of prefabricated residential buildings51400.145.21.72Assembly and erection of prefabricated non-residential buildings51400.245.21.73Assembly and erection of other prefabricated structures51400.3>TABLE>45.22.1Roofing work515a45.22.11Roof framing work51530.145.22.12Roof covering work51530.245.22.13Flashing and guttering work51530.345.22.2Waterproofing work515b45.22.20Waterproofing work51530.4>TABLE>45.23.1General construction work for highways, roads, railways and airfield runways513f45.23.11General foundation work for highways, roads, streets and other vehicular or pedestrian ways51310.145.23.12General surface work for highways, roads, streets and other vehicular or pedestrian ways51310.245.23.13General construction work for railways51310.345.23.14General construction work for airfield runways51310.445.23.15Painting work of markings on roads surfaces, parking lots and similar surfaces51730.145.23.2Flatwork for sport and recreation installations513g45.23.21Flatwork for stadia and sport grounds51371.245.23.22Flatwork for other sport and recreation installations51372.3>TABLE>45.24.1General construction work for waterways, harbours, dams and other waterworks513h45.24.11General coastal and port construction work51330.145.24.12General construction work of dams, canals, irrigation channels and aqueducts51330.245.24.13General construction work of locks, floodgates and other hydro-mechanical structures51330.345.24.14Dredging work; other water-associated work51330.4>TABLE>45.25.1Scaffolding work511e45.25.10Scaffolding work5116045.25.2Foundation work; water well drilling515c45.25.21Foundation work, including pile driving5151045.25.22Water well drilling5152045.25.3Concrete work515d45.25.31Reinforced concrete work51540.145.25.32Other concrete work51540.245.25.4Structural steel components erection work515e45.25.41Structural steel components erection work for buildings51550.145.25.42Structural steel components erection work for other structures51550.245.25.5Masonry and bricklaying work515f45.25.50Masonry and bricklaying work5156045.25.6Other special trade construction work515g45.25.61Erection work of industrial chimneys51590.145.25.62Other special trade construction work n.e.c.51590.2>TABLE>>TABLE>45.31.1Electrical wiring and fitting work516a45.31.11Electrical wiring and fitting work in residential buildings51641.145.31.12Electrical wiring and fitting work in non-residential buildings51641.245.31.13Electrical wiring and fitting work for other construction projects51641.345.31.2Fire and burglar alarm system and residential antenna installation work516b45.31.21Fire alarm system installation work5164245.31.22Burglar alarm system installation work5164345.31.23Residential antenna installation work5164445.31.3Lift and escalator installation work516c45.31.30Lift and escalator installation work5169145.31.4Other electrical building installation work516d45.31.41Electrical installation work of telecommunications cables51649.145.31.42Electrical installation work of heating and other electrical equipment of buildings51649.2>TABLE>45.32.1Insulation work516e45.32.11Thermal insulation work51650.145.32.12Other insulation work51650.2>TABLE>45.33.1Heating, ventilation and air conditioning installation work516f45.33.11Central heating installation work51610.145.33.12Ventilation and air conditioning installation work51610.245.33.2Water plumbing and drain laying work516g45.33.20Water plumbing and drain laying work5162045.33.3Gas fitting installation work516h45.33.30Gas fitting installation work51630>TABLE>45.34.1Fencing and railing installation work516i45.34.10Fencing and railing installation work5166045.34.2Other electrical installation work516j45.34.21Installation work of illumination and signalling systems for roads, airports and harbours51649.345.34.22Other electrical installation work n.e.c.51649.445.34.3Other installation work516k45.34.31Installation work of blinds and awnings51699.145.34.32Other installation work n.e.c.51699.2>TABLE>>TABLE>45.41.1Plastering work517a45.41.10Plastering work51720>TABLE>45.42.1Joinery installation work517b45.42.11Installation of door and window frames51760.145.42.12Other metal joinery installation work51760.245.42.13Other non-metal joinery installation work51760.3>TABLE>45.43.1Floor and tiling work517c45.43.11Exterior floor and wall tiling work51740.145.43.12Interior floor and wall tiling work51740.245.43.2Other floor laying and covering, wall covering and wall papering work517d45.43.21Laying work of flexible floor coverings51750.145.43.22Other floor laying and covering work51750.245.43.23Wall covering and wall papering work51750.345.43.3Interior fitting decoration work517e45.43.30Interior fitting decoration work51770>TABLE>45.44.1Glazing work517f45.44.10Glazing work5171045.44.2Painting work517g45.44.21Painting work on building interiors51730.245.44.22Painting work on building exteriors51730.345.44.23Painting work on other engineering structures51730.4>TABLE>45.45.1Other building completion work517h45.45.11Ornamentation fitting work5178045.45.12Exterior cleaning work of buildings51790.145.45.13Other building completion and finishing work n.e.c.51790.2>TABLE>>TABLE>45.50.1Renting services of construction or demolition equipment with operator51845.50.10Renting services of construction or demolition equipment with operator51800>TABLE>>TABLE>>TABLE>>TABLE>50.10.1Wholesale trade services of motor vehicles611a50.10.11Wholesale trade services of lorries, trucks, trailers, semi-trailers and buses61111.150.10.12Wholesale trade services of other passenger motor vehicles61111.250.10.13Wholesale trade services of caravans and other camping vehicles61111.350.10.14Wholesale trade services of special purpose and of other motor vehicles61111.450.10.2Retail trade services of motor vehicles611b50.10.21Retail trade services of new passenger motor vehicles61112.150.10.22Retail trade services of used passenger motor vehicles61112.250.10.23Retail trade services of caravans and other camping vehicles61112.350.10.3Sales on a fee or contract basis of motor vehicles611c50.10.30Sales on a fee or contract basis of motor vehicles61111.5>TABLE>>TABLE>50.20.1Maintenance and repair services of passenger motor cars611d50.20.11Ordinary maintenance and repair services (except electrical system, tyre and body repair services), for passenger motor cars61120.150.20.12Electrical system repair services, for passenger motor cars61120.250.20.13Tyre repair services, including wheel adjustment and balancing, for passenger motor cars61120.350.20.14Body repair and similar services (door, lock, window, repainting, collision repair), for passenger motor cars61120.450.20.2Maintenance and repair services of other motor vehicles611e50.20.21Ordinary maintenance and repair services (except electrical system and body repair services), for other motor vehicles61120.550.20.22Electrical system repair services, for other motor vehicles61120.650.20.23Body repair and similar services (door, lock, window, repainting, collision repair), for other motor vehicles61120.750.20.3Other services related to motor vehicles611f50.20.31Car-washing and similar services61120.850.20.32Automobile emergency road services61120.9>TABLE>>TABLE>50.30.1Wholesale trade services of parts and accessories of motor vehicles611g50.30.11Wholesale trade services of tyres61130.150.30.12Wholesale trade services of other parts and accessories of motor vehicles61130.250.30.2Retail trade services of parts and accessories of motor vehicles611h50.30.21Retail trade services of tyres61130.350.30.22Retail trade services of other parts and accessories of motor vehicles61130.450.30.3Sales on a fee or contract basis of parts and accessories of motor vehicles611i50.30.30Sales on a fee or contract basis of parts and accessories of motor vehicles61130.5>TABLE>>TABLE>50.40.1Wholesale trade services of motorcycles and related parts and accessories612a50.40.10Wholesale trade services of motorcycles and related parts and accessories61210.150.40.2Retail trade services of motorcycles and related parts and accessories612b50.40.20Retail trade services of motorcycles and related parts and accessories61210.250.40.3Sales on a fee or contract basis of motorcycles and related parts and accessories612c50.40.30Sales on a fee or contract basis of motorcycles and related parts and accessories61210.350.40.4Maintenance and repair services of motorcycles612d50.40.40Maintenance and repair services of motorcycles61220>TABLE>>TABLE>50.50.1Retail trade services of motor fuel61350.50.10Retail trade services of motor fuel61300>TABLE>>TABLE>>TABLE>51.11.1Sales on a fee or contract basis of live animals, agricultural raw materials, textile raw materials and semi-finished goods621a51.11.11Sales on a fee or contract basis of live animals62111.151.11.12Sales on a fee or contract basis of agricultural raw materials, textile raw materials and semi-finished goods62111.2>TABLE>51.12.1Sales on a fee or contract basis of fuels, ores, metals and industrial and technical chemicals621b51.12.11Sales on a fee or contract basis of fuels62113.151.12.12Sales on a fee or contract basis of ores and metals62113.251.12.13Sales on a fee or contract basis of industrial and technical chemicals62113.3>TABLE>51.13.1Sales on a fee or contract basis of timber and building materials621c51.13.11Sales on a fee or contract basis of timber and products of timber62113.451.13.12Sales on a fee or contract basis of other building materials62113.5>TABLE>51.14.1Sales on a fee or contract basis of machinery, industrial equipment, ships and aircraft621d51.14.11Sales on a fee or contract basis of office machinery and computer equipment62114.151.14.12Sales on a fee or contract basis of other machinery and industrial equipment62114.251.14.13Sales on a fee or contract basis of ships and aircraft62114.3>TABLE>51.15.1Sales on a fee or contract basis of furniture, household goods, hardware and ironmongery621e51.15.10Sales on a fee or contract basis of furniture, household goods, hardware and ironmongery62115>TABLE>51.16.1Sales on a fee or contract basis of textiles, clothing, footwear and leather goods621f51.16.11Sales on a fee or contract basis of textiles62116.151.16.12Sales on a fee or contract basis of clothing and footwear62116.251.16.13Sales on a fee or contract basis of leather goods62118.1>TABLE>51.17.1Sales on a fee or contract basis of food, beverages and tobacco621g51.17.11Sales on a fee or contract basis of food products and beverages62112.151.17.12Sales on a fee or contract basis of tobacco62112.2>TABLE>51.18.1Sales on a fee or contract basis by agents specializing in particular products or ranges of products n.e.c.621h51.18.11Sales on a fee or contract basis by agents specializing in pharmaceutical and medical goods and cosmetics6211751.18.12Sales on a fee or contract basis by agents specializing in goods n.e.c.62118.2>TABLE>51.19.1Sales on a fee or contract basis by agents specializing in a variety of goods51.19.10Sales on a fee or contract basis by agents specializing in a variety of goods>TABLE>>TABLE>51.21.1Wholesale trade services of grain, seeds and animal feeds622a51.21.11Wholesale trade services of grain62211.151.21.12Wholesale trade services of seeds (other than oil seeds)62211.251.21.13Wholesale trade services of oil seeds and oleaginous fruits62211.351.21.14Wholesale trade services of animal feeds62211.451.21.15Wholesale trade services of agricultural raw materials n.e.c.62219>TABLE>51.22.1Wholesale trade services of flowers and plants622b51.22.10Wholesale trade services of flowers and plants62212>TABLE>51.23.1Wholesale trade services of live animals622c51.23.10Wholesale trade services of live animals62214>TABLE>51.24.1Wholesale trade services of hides, skins and leather622d51.24.10Wholesale trade services of hides, skins and leather62215>TABLE>51.25.1Wholesale trade services of unmanufactured tobacco622e51.25.10Wholesale trade services of unmanufactured tobacco62213>TABLE>>TABLE>51.31.1Wholesale trade services of fruits and vegetables622f51.31.11Wholesale trade services of potatoes62221.151.31.12Wholesale trade services of other unprocessed vegetables, fruits and nuts62221.2>TABLE>51.32.1Wholesale trade services of meat and meat products622g51.32.11Wholesale trade services of meat, poultry and game62223.151.32.12Wholesale trade services of meat products62223.2>TABLE>51.33.1Wholesale trade services of dairy products, eggs and edible oils and fats622h51.33.11Wholesale trade services of dairy products62222.151.33.12Wholesale trade services of eggs62222.251.33.13Wholesale trade services of edible oils and fats62222.3>TABLE>51.34.1Wholesale trade services of alcoholic and other beverages622i51.34.11Wholesale trade services of fruit and vegetable juices, mineral waters and soft drinks62226.151.34.12Wholesale trade services of beers, wines, liqueurs and other alcoholic beverages62226.2>TABLE>51.35.1Wholesale trade services of tobacco products622j51.35.10Wholesale trade services of tobacco products62228>TABLE>51.36.1Wholesale trade services of sugar, chocolate and sugar confectionery622k51.36.11Wholesale trade services of sugar62225.151.36.12Wholesale trade services of chocolate and sugar confectionery62225.2>TABLE>51.37.1Wholesale trade services of coffee, tea, cocoa and spices622l51.37.10Wholesale trade services of coffee, tea, cocoa and spices62227>TABLE>51.38.1Wholesale trade services of fish, crustaceans and molluscs622m51.38.10Wholesale trade services of fish, crustaceans and molluscs6222451.38.2Wholesale trade services of other food products622n51.38.21Wholesale trade of processed vegetables, fruits and nuts62221.351.38.22Wholesale trade services of food preparations, including baby and dietetic food and other homogenized food preparations62229.151.38.23Wholesale trade services of pet feeds62229.251.38.24Wholesale trade services of other food products n.e.c.62229.3>TABLE>51.39.1Wholesale trade services of food, beverages and tobacco, non-specialized51.39.11Wholesale trade services of frozen food, non-specialized51.39.12Wholesale trade services of food, not frozen, beverages and tobacco, non-specialized>TABLE>>TABLE>51.41.1Wholesale trade services of textiles622o51.41.11Wholesale trade services of clothing textiles62231.151.41.12Wholesale trade services of other textiles62231.251.41.13Wholesale trade services of haberdashery62231.351.41.14Wholesale trade services of household linens62232>TABLE>51.42.1Wholesale trade services of clothing and footwear622p51.42.11Wholesale trade services of outerwear62233.151.42.12Wholesale trade services of underwear62233.251.42.13Wholesale trade services of fur articles6223451.42.14Wholesale trade services of footwear6223551.42.15Wholesale trade services of clothing accessories62236>TABLE>51.43.1Wholesale trade services of electrical household appliances, lighting equipment and other electrical installation equipment622q51.43.11Wholesale trade services of electrical household appliances62242.151.43.12Wholesale trade services of lighting equipment62243.151.43.13Wholesale trade services of wire, switches and other electrical installation equipment for domestic use62289.151.43.2Wholesale trade services of radio and television equipment and records622r51.43.21Wholesale trade services of radio, television and video equipment62244.151.43.22Wholesale trade services of records, tapes and compact discs62244.2>TABLE>51.44.1Wholesale trade services of china and glassware, wallpaper and cleaning materials622s51.44.11Wholesale trade services of cutlery and domestic metal ware62243.251.44.12Wholesale trade services of glassware, china and pottery62245.151.44.13Wholesale trade services of wallpaper62247.151.44.14Wholesale trade services of cleaning materials62268>TABLE>51.45.1Wholesale trade services of perfume and cosmetics622t51.45.10Wholesale trade services of perfume and cosmetics62253>TABLE>51.46.1Wholesale trade services of pharmaceutical goods and of surgical and orthopaedic instruments and devices622u51.46.11Wholesale trade services of pharmaceutical goods6225151.46.12Wholesale trade services of surgical and orthopaedic instruments and devices62252>TABLE>51.47.1Wholesale trade services of household furniture, floor coverings and other non-electrical household appliances622v51.47.11Wholesale trade services of household furniture6224151.47.12Wholesale trade services of non-electrical household appliances62242.251.47.13Wholesale trade services of wickerwork, cork goods, cooper's ware and other wooden ware6224651.47.14Wholesale trade services of floor coverings62247.251.47.15Wholesale trade services of household articles and equipment n.e.c.62249.151.47.2Wholesale trade services of paper and paperboard, books, magazines and stationery622w51.47.21Wholesale trade services of books, magazines and newspapers62262.151.47.22Wholesale trade services of stationery62262.251.47.3Wholesale trade services of other consumer goods622x51.47.31Wholesale trade services of musical instruments and music scores62244.351.47.32Wholesale trade services of photographic and optical goods6226351.47.33Wholesale trade services of games and toys6226451.47.34Wholesale trade services of watches, clocks and jewellery6226551.47.35Wholesale trade services of sports goods, including bicycles6226651.47.36Wholesale trade services of leather goods and travel accessories6226751.47.37Wholesale trade services of miscellaneous consumer goods n.e.c.62269>TABLE>>TABLE>51.51.1Wholesale trade services of solid, liquid and gaseous fuels and related products622y51.51.11Wholesale trade services of solid fuels62271.151.51.12Wholesale trade services of motor spirit, including aviation spirit62271.251.51.13Wholesale trade services of other liquid and gaseous fuels and related products62271.3>TABLE>51.52.1Wholesale trade services of metal ores622z51.52.11Wholesale trade services of iron ores62272.151.52.12Wholesale trade services of non-iron ores62272.251.52.2Wholesale trade services of metals in primary forms622aa51.52.21Wholesale trade services of iron and steel in primary forms62272.351.52.22Wholesale trade services of non-iron metals in primary forms62272.4>TABLE>51.53.1Wholesale trade services of wood and products of primary processing of wood622bb51.53.11Wholesale trade services of wood in the rough62273.151.53.12Wholesale trade services of products of primary processing of wood62273.251.53.2Wholesale trade services of paints, flat glass, sanitary equipment and other construction materials622cc51.53.21Wholesale trade services of sanitary equipment62245.251.53.22Wholesale trade services of paints, varnishes and lacquers6227451.53.23Wholesale trade services of flat glass62275.151.53.24Wholesale trade services of other construction materials62275.2>TABLE>51.54.1Wholesale trade services of hardware, plumbing and heating equipment and supplies622dd51.54.11Wholesale trade services of hardware62275.351.54.12Wholesale trade services of plumbing and heating equipment and supplies62275.451.54.13Wholesale trade services of hand tools62249.2>TABLE>51.55.1Wholesale trade services of basic industrial chemicals, fertilizers, synthetic resins and plastic materials in primary forms622ee51.55.11Wholesale trade services of fertilizers and agro-chemical products62276.151.55.12Wholesale trade services of synthetic resins and plastics in primary forms62276.251.55.13Wholesale trade services of other industrial chemicals62276.3>TABLE>51.56.1Wholesale trade services of other intermediate products622ff51.56.11Wholesale trade services of paper and paperboard6226151.56.12Wholesale trade services of textile fibres6227751.56.13Wholesale trade services of intermediate products, other than agricultural, n.e.c.62279>TABLE>51.57.1Wholesale trade services of waste and scrap622gg51.57.10Wholesale trade services of waste and scrap62278>TABLE>>TABLE>51.61.1Wholesale trade services of machine-tools622hh51.61.11Wholesale trade services of machine-tools for working wood62286.151.61.12Wholesale trade services of machine-tools for working metal62286.251.61.13Wholesale trade services of machine-tools for working other materials62286.3>TABLE>51.62.1Wholesale trade services of mining, construction and civil engineering machinery and equipment622ii51.62.10Wholesale trade services of mining, construction and civil engineering machinery and equipment62283>TABLE>51.63.1Wholesale trade services of machinery for the textile industry and of sewing and knitting machines622jj51.63.10Wholesale trade services of machinery for the textile industry and of sewing and knitting machines62285>TABLE>51.64.1Wholesale trade services of office machinery and equipment622kk51.64.11Wholesale trade services of office machinery62284.151.64.12Wholesale trade services of computers and peripheral equipment62284.251.64.13Wholesale trade services of office furniture62284.3>TABLE>51.65.1Wholesale trade services of other machinery and equipment for use in industry, trade and navigation622ll51.65.11Wholesale trade services of transport equipment other than motor vehicles, motorcycles and bicycles6228251.65.12Wholesale trade services of machinery and equipment related supplies6228751.65.13Wholesale trade services of lifting and handling equipment62289.251.65.14Wholesale trade services of machinery for the food, beverages and tobacco industry62289.351.65.15Wholesale trade services of professional electrical and electronic machinery, apparatus and materials, including telecommunication equipment62289.451.65.16Wholesale trade services of other general and special purpose machinery, apparatus and equipment62289.5>TABLE>51.66.1Wholesale trade services of agricultural machinery, accessories and implements, including tractors622mm51.66.11Wholesale trade services of agricultural tractors62281.151.66.12Wholesale trade services of agricultural and forestry machinery (excluding tractors) and of accessories and implements62281.2>TABLE>>TABLE>51.70.1Other wholesale trade services51.70.10Other wholesale trade services>TABLE>>TABLE>>TABLE>52.11.1Retail trade services in non-specialized stores with food, beverages or tobacco predominating52.11.11Retail trade services in non-specialized stores with frozen food predominating52.11.12Retail trade services in non-specialized stores with food, not frozen, beverages or tobacco predominating>TABLE>52.12.1Other retail trade services in non-specialized stores52.12.10Other retail trade services in non-specialized stores>TABLE>>TABLE>52.21.1Retail trade services of fruit and vegetables631a52.21.10Retail trade services of fruit and vegetables63101.1>TABLE>52.22.1Retail trade services of meat (including poultry) and meat products631b52.22.10Retail trade services of meat (including poultry) and meat products63103>TABLE>52.23.1Retail trade services of fish, crustaceans and molluscs631c52.23.10Retail trade services of fish, crustaceans and molluscs63104>TABLE>52.24.1Retail trade services of bread, cakes, flour confectionery and sugar confectionery631d52.24.11Retail trade services of bread and flour confectionery6310552.24.12Retail trade services of sugar confectionery63106>TABLE>52.25.1Retail trade services of alcoholic and other beverages631e52.25.10Retail trade services of alcoholic and other beverages63107>TABLE>52.26.1Retail trade services of tobacco products631f52.26.10Retail trade services of tobacco products63108>TABLE>52.27.1Other retail trade services of food, in specialized stores631g52.27.11Retail trade services of dairy products and eggs6310252.27.12Specialized retail trade services of food products n.e.c.63101.2, 63109>TABLE>>TABLE>52.31.1Retail trade services of pharmaceutical goods632a52.31.10Retail trade services of pharmaceutical goods63211.1>TABLE>52.32.1Retail trade services of medical and orthopaedic goods632b52.32.10Retail trade services of medical and orthopaedic goods63211.2>TABLE>52.33.1Retail trade services of cosmetic and toilet articles632c52.33.10Retail trade services of cosmetic and toilet articles63212>TABLE>>TABLE>52.41.1Retail trade services of textiles and haberdashery632d52.41.11Retail trade services of textiles, excluding haberdashery63221.152.41.12Retail trade services of haberdashery63221.2>TABLE>52.42.1Retail trade services of clothing632e52.42.10Retail trade services of clothing63222>TABLE>52.43.1Retail trade services of footwear and leather goods632f52.43.11Retail trade services of footwear6322352.43.12Retail trade services of leather goods and travel accessories63224>TABLE>52.44.1Retail trade services of household furniture, lighting equipment and household articles n.e.c.632g52.44.11Retail trade services of household furniture6323152.44.12Retail trade services of miscellaneous household utensils, cutlery, crockery, glassware, china and pottery6323352.44.13Retail trade services of articles for lighting6323552.44.14Retail trade services of curtains, net curtains and diverse household articles of textile materials6323652.44.15Retail trade services of wooden ware, cork goods and wickerwork goods6323752.44.16Retail trade services of non-electrical household appliances, articles and equipment n.e.c.63239>TABLE>52.45.1Retail trade services of electrical household appliances632h52.45.10Retail trade services of electrical household appliances6323252.45.2Retail trade services of radio and television equipment, musical instruments and records632i52.45.21Retail trade services of audio and video equipment63234.152.45.22Retail trade services of audio and video tapes (recorded and unrecorded), records and compact discs63234.252.45.23Retail trade services of musical instruments and music scores63234.3>TABLE>52.46.1Retail trade services of hardware, paints and glass632j52.46.11Retail trade services of hardware6324152.46.12Retail trade services of paints, varnishes and lacquers6324252.46.13Retail trade services of glass6324352.46.14Retail trade services of do-it-yourself materials and equipment6324452.46.15Retail trade services of sanitary equipment63245.152.46.16Retail trade services of construction materials n.e.c.63245.2>TABLE>52.47.1Retail trade services of books, newspapers and stationery632k52.47.11Retail trade services of books63253.152.47.12Retail trade services of newspapers and magazines63253.252.47.13Retail trade services of stationery63253.3>TABLE>52.48.1Specialized retail trade services of office furniture, office supplies and equipment, computers and optical and photographical equipment632l52.48.11Retail trade services of office furniture63251.152.48.12Retail trade services of office supplies, machinery and equipment63251.252.48.13Retail trade services of computers and non-customized software6325252.48.14Retail trade services of photographic, optical and precision equipment6325452.48.15Retail trade services of telecommunication equipment63234.452.48.2Specialized retail trade services of watches, clocks and jewellery and of sports goods, games and toys632m52.48.21Retail trade services of watches, clocks and jewellery6329252.48.22Retail trade services of sports goods, including bicycles6329352.48.23Retail trade services of games and toys6329452.48.3Specialized retail trade services of non-food products n.e.c.632n52.48.31Retail trade services of cleaning materials, wallpaper and floor coverings6329152.48.32Retail trade services of flowers, plants, seeds and fertilizers63295.152.48.33Retail trade services of pet animals63295.252.48.34Retail trade services of souvenirs6329652.48.35Retail trade services of household fuel oil, bottled gas, coal and wood6329752.48.36Retail trade services of stamps and coins63299.152.48.37Retail trade services of commercial art galleries63299.252.48.38Specialized retail trade services of other non-food products n.e.c.63299.3>TABLE>>TABLE>52.50.1Retail trade services of second-hand goods in stores52.50.11Retail trade services of antiques52.50.12Retail trade services of second-hand books in stores52.50.13Retail trade services of other second-hand goods in stores>TABLE>>TABLE>52.61.1Retail trade services via mail order houses52.61.11Retail trade services via mail order houses, specialized in textiles and clothing52.61.12Retail trade services via mail order houses, specialized in other goods52.61.13Retail trade services via non-specialized mail order houses>TABLE>52.62.1Retail trade services in stalls and markets52.62.11Retail trade services in stalls and markets of food and food products52.62.12Other retail trade services in stalls and markets>TABLE>52.63.1Other non-store retail trade services52.63.10Other non-store retail trade services>TABLE>>TABLE>52.71.1Repair services of boots, shoes and other articles of leather633a52.71.10Repair services of boots, shoes and other articles of leather63301>TABLE>52.72.1Repair services of electrical household goods633b52.72.11Repair services of radio, television and other audio and video equipment63309.152.72.12Repair services of other electrical household goods63302>TABLE>52.73.1Repair services of watches, clocks and jewellery633c52.73.10Repair services of watches, clocks and jewellery63303>TABLE>52.74.1Repair services of other personal and household goods633d52.74.11Repair services of garment and household textile articles6330452.74.12Repair services of bicycles63309.252.74.13Repair services of other personal and household goods n.e.c.63309.3>TABLE>>TABLE>>TABLE>>TABLE>55.10.1Hotel services641a55.10.10Hotel services64110, 64120>TABLE>>TABLE>55.21.1Youth hostel and mountain refuge services641b55.21.10Youth hostel and mountain refuge services64194>TABLE>55.22.1Camping site services, including caravan site services641c55.22.10Camping site services, including caravan site services64195>TABLE>55.23.1Other short-stay accommodation services641d55.23.11Children's holiday camp services6419155.23.12Holiday centre and holiday home services6419255.23.13Letting services of short-stay furnished accommodation6419355.23.14Sleeping car and similar services in other transport media6419655.23.15Other short-stay accommodation services n.e.c.64199>TABLE>>TABLE>55.30.1Food serving services642a55.30.11Meals serving services with full restaurant service64210.155.30.12Meals serving services in railway dining cars and on ships64210.255.30.13Meals serving services in self-service establishments64220.155.30.14Other food serving services64290>TABLE>>TABLE>55.40.1Beverage serving services64355.40.10Beverage serving services64310, 64320>TABLE>>TABLE>55.51.1Canteen services642b55.51.10Canteen services64220.2>TABLE>55.52.1Catering services642c55.52.11Catering services for private households64230.155.52.12Catering services for transport enterprises64230.255.52.13Catering services for other enterprises and other institutions64230.3>TABLE>>TABLE>>TABLE>>TABLE>60.10.1Interurban passenger transportation services by railway711a60.10.11Interurban passenger transportation by railway71111.160.10.12Interurban passenger and vehicle transportation by railway71111.260.10.2Freight transportation by railway711b60.10.21Transportation of frozen or refrigerated goods by railway7112160.10.22Transportation of petroleum products by railway71122.160.10.23Transportation of other bulk liquids or gases by railway71122.260.10.24Transportation of containerized freight by railway7112360.10.25Transportation of mail by railway7112460.10.26Transportation of dry bulk goods by railway71129.160.10.27Transportation of other freight by railway71129.260.10.3Railway pushing or towing services711c60.10.30Railway pushing or towing services71130>TABLE>>TABLE>60.21.1Urban and suburban passenger railway transportation711d60.21.10Urban and suburban passenger railway transportation7111260.21.2Urban and suburban regular passenger transportation, other than by railway712a60.21.21Urban and suburban regular transportation, other than by railway7121160.21.22Urban and suburban special transportation, other than by railway7121260.21.3Interurban passenger transportation, other than by railway712b60.21.31Interurban regular transportation, other than by railway7121360.21.32Interurban special transportation, other than by railway7121460.21.4Passenger transportation by funiculars, teleferics, ski-lifts and other scheduled passenger land transportation712c60.21.41Passenger transportation services by funiculars, teleferics and ski-lifts71219.160.21.42Other scheduled passenger land transportation services n.e.c.71219.2>TABLE>60.22.1Taxi services and rental services of passenger cars with driver712d60.22.11Taxi services7122160.22.12Rental services of passenger cars with driver71222>TABLE>60.23.1Other land passenger transportation services712e60.23.11Rental services of buses and coaches with driver71223.160.23.12Sightseeing-bus services71223.260.23.13Passenger transportation by animal-drawn vehicles7122460.23.14Other non-scheduled passenger land transportation services n.e.c.71229>TABLE>60.24.1Freight transportation services by specialized road vehicles712f60.24.11Transportation by vehicles for frozen or refrigerated goods7123160.24.12Transportation by vehicles for petroleum products71232.160.24.13Transportation by vehicles for other bulk liquids or gases71232.260.24.14Transportation by vehicles for containerized freight7123360.24.15Transportation by vehicles for furniture removals7123460.24.16Transportation by vehicles for dry bulk goods71239.160.24.17Transportation services by specialized vehicles, n.e.c.71239.260.24.2Freight transportation services by non-specialized road vehicles712g60.24.21Transportation of mail by road7123560.24.22Transportation of other freight by road71239.360.24.3Rental services of commercial freight vehicles with driver712h60.24.30Rental services of commercial freight vehicles with driver71240>TABLE>>TABLE>60.30.1Transportation services via pipelines71360.30.11Transportation of crude or refined petroleum and petroleum products via pipelines71310.160.30.12Transportation of natural gas via pipelines71310.260.30.13Transportation of other goods via pipelines71390>TABLE>>TABLE>>TABLE>61.10.1Sea and coastal water passenger transportation services721a61.10.11Sea and coastal water passenger transportation by ferries7211161.10.12Other sea and coastal water passenger transportation7211961.10.2Sea and coastal water freight transportation services721b61.10.21Sea and coastal water transportation of frozen or refrigerated goods7212161.10.22Sea and coastal water transportation of crude oil72122.161.10.23Sea and coastal water transportation of other bulk liquids or gases72122.261.10.24Sea and coastal water transportation of containerized freight7212361.10.25Sea and coastal water transportation of mail72129.161.10.26Sea and coastal water transportation of dry bulk goods72129.261.10.27Sea and coastal water transportation of other freight72129.361.10.3Rental services of sea-going vessels with crew; towing and pushing services721c61.10.31Rental services of sea-going vessels with crew7213061.10.32Sea and coastal water towing and pushing services72140>TABLE>>TABLE>61.20.1Passenger transportation services by vessels on inland waterways722a61.20.11Passenger transportation by ferries on inland waterways7221161.20.12Other passenger transportation on inland waterways7221961.20.2Freight transportation services by vessels on inland waterways722b61.20.21Transportation of frozen or refrigerated goods on inland waterways7222161.20.22Transportation of crude oil on inland waterways72222.161.20.23Transportation of other bulk liquids or gases on inland waterways72222.261.20.24Transportation of containerized freight on inland waterways72229.161.20.25Transportation of other freight on inland waterways72229.261.20.3Rental services of non-sea-going vessels with crew; towing and pushing services722c61.20.31Rental services of non-sea-going vessels with crew7223061.20.32Towing and pushing services on inland waterways72240>TABLE>>TABLE>>TABLE>62.10.1Scheduled passenger transportation services by air731a62.10.10Scheduled passenger transportation services by air7311062.10.2Scheduled freight transportation services by air732a62.10.21Scheduled transportation services of mail by air73210.162.10.22Scheduled transportation services of containerized freight by air73220.162.10.23Scheduled transportation services of other freight by air73290.1>TABLE>>TABLE>62.20.1Non-scheduled passenger transportation services by air731b62.20.10Non-scheduled passenger transportation services by air7312062.20.2Non-scheduled freight transportation services by air732b62.20.20Non-scheduled freight transportation services by air73210.2, 73220.2, 73290.262.20.3Rental services of aircraft with crew73462.20.30Rental services of aircraft with crew73400>TABLE>>TABLE>62.30.1Space transportation services73362.30.10Space transportation services73300>TABLE>>TABLE>>TABLE>63.11.1Cargo handling services74163.11.11Container handling services7411063.11.12Other cargo handling services74190>TABLE>63.12.1Storage and warehousing services74263.12.11Storage services of frozen or refrigerated goods7421063.12.12Storage services of liquids or gases7422063.12.13Storage services of grains74290.163.12.14Other storage or warehousing services74290.2>TABLE>>TABLE>63.21.1Supporting services for railway transport74363.21.10Supporting services for railway transport7430063.21.2Other supporting services for road transport74463.21.21Bus station services7441063.21.22Highway operation services74420.163.21.23Bridges and tunnel operation services74420.263.21.24Parking services7443063.21.25Other supporting services for road transport n.e.c.74490>TABLE>63.22.1Other supporting services for water transport74563.22.11Port and waterway operation services, excluding cargo handling7451063.22.12Pilotage services74520.163.22.13Berthing services74520.263.22.14Navigation aid services7453063.22.15Vessel salvage and refloating services7454063.22.16Other supporting services for water transport n.e.c.74590>TABLE>63.23.1Other supporting services for air transport74663.23.11Airport operation services, excluding cargo handling7461063.23.12Air traffic control services7462063.23.13Other supporting services for air transport n.e.c.74690>TABLE>>TABLE>63.30.1Travel agency and tour operator services; tourist assistance services n.e.c.74763.30.11Organization of package tour services74710.163.30.12Sales of travel tickets, lodging and package tours on a fee or contract basis74710.263.30.13Tourist information services74710.363.30.14Tourist guide services74720>TABLE>>TABLE>63.40.1Freight transport agency services74863.40.11Ship-broker services74800.163.40.12Other forwarding agents services74800.263.40.2Other supporting and auxiliary transport services74963.40.20Other supporting and auxiliary transport services74900>TABLE>>TABLE>>TABLE>64.11.1Postal services751a64.11.11Postal services related to newspapers and periodicals75111.164.11.12Postal services related to letters75111.264.11.13Postal services related to parcels7511264.11.14Post office counter services7511364.11.15Other postal services75119>TABLE>64.12.1Courier services other than national post services751b64.12.11Multi-modal courier services7512164.12.12Other courier services75129>TABLE>>TABLE>64.20.1Data and message transmitting services752a64.20.11Public local telephone services7521164.20.12Public long distance telephone services7521264.20.13Mobile telephone services7521364.20.14Shared business network services7522164.20.15Dedicated business network services7522264.20.16Data network services7523164.20.17Electronic message and information services7523264.20.2Other telecommunications services752b64.20.21Television broadcast transmission services7524164.20.22Radio broadcast transmission services7524264.20.23Interconnection services7525064.20.24Integrated telecommunications services7526064.20.25Paging services7529164.20.26Teleconferencing services7529264.20.27Other telecommunications services7529964.20.3Radio and television cable services75364.20.30Radio and television cable services75300>TABLE>>TABLE>>TABLE>>TABLE>65.11.1Central banking services811a65.11.10Central banking services81111-81114>TABLE>65.12.1Other monetary intermediation services811b65.12.10Other monetary intermediation services81115-81119>TABLE>>TABLE>65.21.1Financial leasing services811c65.21.10Financial leasing services81120>TABLE>65.22.1Other credit granting services811d65.22.10Other credit granting services81131-81139>TABLE>65.23.1Other financial intermediation services n.e.c., other than insurance and pension funding services811e65.23.10Other financial intermediation services n.e.c., other than insurance and pension funding services81191-81199>TABLE>>TABLE>>TABLE>66.01.1Life insurance services812a66.01.10Life insurance services81211>TABLE>66.02.1Pension funding services812b66.02.10Pension funding services81212>TABLE>66.03.1Non-life insurance services812c66.03.10Non-life insurance services81291-81299>TABLE>>TABLE>>TABLE>67.11.1Financial markets administration services813a67.11.10Financial markets administration services81311-81319>TABLE>67.12.1Security broking and fund management services813b67.12.10Security broking and fund management services81321-81329>TABLE>67.13.1Other services auxiliary to financial intermediation n.e.c.813c67.13.10Other services auxiliary to financial intermediation n.e.c.81331-81339>TABLE>>TABLE>67.20.1Services auxiliary to insurance and pension funding81467.20.10Services auxiliary to insurance and pension funding81401-81409>TABLE>>TABLE>>TABLE>>TABLE>70.11.1Development and selling services of real estate821a70.11.11Development and sale of residential real estate82103.170.11.12Development and sale of non-residential real estate82105.1>TABLE>70.12.1Buying and selling of own real estate821b70.12.11Residential buildings and land sales or purchases82103.270.12.12Residential vacant land sales or purchases8210470.12.13Non-residential buildings and land sales or purchases82105.270.12.14Non-residential vacant land sales or purchases82106>TABLE>>TABLE>70.20.1Letting services of own property821c70.20.11Renting or leasing services involving own residential property8210170.20.12Renting or leasing services involving own non-residential property82102>TABLE>>TABLE>70.31.1Real estate agency services on a fee or contract basis822a70.31.11Residential buildings and land sale services on a fee or contract basis8220370.31.12Residential vacant land sale services on a fee or contract basis8220470.31.13Non-residential buildings and land sale services on a fee or contract basis8220570.31.14Non-residential vacant land sale services on a fee or contract basis82206>TABLE>70.32.1Management services of real estate on a fee or contract basis822b70.32.11Residential property management services on a fee or contract basis8220170.32.12Non-residential property management services on a fee or contract basis82202>TABLE>>TABLE>>TABLE>71.10.1Leasing or rental services of private cars and light vans, up to 3 500 kg, without driver831a71.10.10Leasing or rental services of private cars and light vans, up to 3 500 kg, without driver83101>TABLE>>TABLE>71.21.1Leasing or rental services of other land transport equipment without operator831b71.21.11Leasing or rental services of goods transport vehicles without driver8310271.21.12Leasing or rental services of railroad vehicles83105.171.21.13Leasing or rental services of containers83105.271.21.14Leasing or rental services of motorcycles, caravans and campers83105.371.21.15Leasing or rental services of other land transport equipment without driver83105.4>TABLE>71.22.1Leasing or rental services of vessels without crew831c71.22.10Leasing or rental services of vessels without crew83103>TABLE>71.23.1Leasing or rental services of aircraft without crew831d71.23.10Leasing or rental services of aircraft without crew83104>TABLE>>TABLE>71.31.1Leasing or rental services of agricultural machinery and equipment without operator831e71.31.10Leasing or rental services of agricultural machinery and equipment without operator83106>TABLE>71.32.1Leasing or rental services of construction and civil engineering machinery and equipment without operator831f71.32.10Leasing or rental services of construction and civil engineering machinery and equipment without operator83107>TABLE>71.33.1Leasing or rental services of office machinery and equipment, without operator831g71.33.11Leasing or rental services of office machinery and equipment (excluding computing machinery), without operator83108.171.33.12Leasing or rental services of computing machinery, without operator83108.2>TABLE>71.34.1Leasing or rental services of other machinery and equipment without operator831h71.34.10Leasing or rental services of other machinery and equipment without operator83109>TABLE>>TABLE>71.40.1Leasing or rental services of personal and household goods n.e.c.83271.40.11Leasing or rental services of televisions, radios, video cassette recorders and related equipment and accessories8320171.40.12Leasing or rental services of video tapes8320271.40.13Leasing or rental services of furniture and other household appliances8320371.40.14Leasing or rental services of pleasure and leisure equipment8320471.40.15Leasing or rental services of musical instruments83209.171.40.16Leasing or rental services of other personal and household goods n.e.c.83209.2>TABLE>Note:The structure as well as the explanatory notes of CPA Division 72 do not follow the provisional CPC, but are based on 'A Model Survey of Computer Services`, United Nations, Statistical Papers, Series M, No 81, New York 1991.>TABLE>>TABLE>72.10.1Hardware consultancy services842a72.10.10Hardware consultancy services8421>TABLE>>TABLE>72.20.1Recorded data bearing media of a kind used in automatic data processing machines475c72.20.10Recorded data bearing media of a kind used in automatic data processing machines47520.38524[.31 + .4 + .6 + .91]72.20.2Programming services of packaged software products84172.20.21Programming services of systems and user tools software841172.20.22Programming services of application software841272.20.3Software consultancy and other supply services842b72.20.31Systems and technical consulting services842272.20.32Custom software development services842372.20.33Systems analysis and programming services842472.20.34Systems maintenance services842672.20.35Other professional computer-related services8429>TABLE>>TABLE>72.30.1Computer facilities management services842c72.30.10Computer facilities management services842572.30.2Computer processing services84372.30.21Data processing and tabulation services843172.30.22Data entry services843272.30.23Other computer processing services8439>TABLE>>TABLE>72.40.1Database services84472.40.10Database services84400>TABLE>>TABLE>72.50.1Maintenance and repair services of office, accounting and computing machinery84572.50.11Maintenance and repair services of office and accounting machinery84500.172.50.12Maintenance and repair services of computing machinery84500.2>TABLE>>TABLE>72.60.1Other computer-related services84972.60.10Other computer-related services84990>TABLE>>TABLE>>TABLE>73.10.1Research and experimental development services on natural sciences and engineering851, 85373.10.11Research and experimental development services on physical sciences8510173.10.12Research and experimental development services on chemistry and biology8510273.10.13Research and experimental development services on engineering and technology8510373.10.14Research and experimental development services on agricultural sciences8510473.10.15Research and experimental development services on medical sciences and pharmacy8510573.10.16Research and experimental development services on other natural sciences85109, 85300>TABLE>>TABLE>73.20.1Research and experimental development services on social sciences and humanities85273.20.11Research and experimental development services on cultural sciences, sociology and psychology8520173.20.12Research and experimental development services on economics8520273.20.13Research and experimental development services on law8520373.20.14Research and experimental development services on linguistics and languages8520473.20.15Research and experimental development services on other social sciences and humanities85209>TABLE>>TABLE>>TABLE>74.11.1Legal services86174.11.11Legal advisory and representation services concerning criminal law8611174.11.12Legal advisory and representation services in judicial procedures concerning other fields of law8611974.11.13Legal advisory and representation services in statutory procedures of quasi-juridical tribunals, boards, etc.8612074.11.14Patent and copyright consultancy services86130.174.11.15Other legal documentation and certification services86130.274.11.16Auctioning services86190.174.11.17Other legal advisory and information services86190.2>TABLE>74.12.1Accounting and auditing services862a74.12.11Financial auditing services8621174.12.12Accounting review services8621274.12.13Compilation services of financial statements8621374.12.14Other accounting services8621974.12.2Book-keeping services, except tax returns862b74.12.20Book-keeping services, except tax returns8622074.12.3Tax consultancy services86374.12.30Tax consultancy services86301-86309>TABLE>74.13.1Market research and public opinion polling services86474.13.11Market research and similar services8640174.13.12Public opinion polling services86402>TABLE>74.14.1Business and management consultancy services86574.14.11General management consulting services8650174.14.12Financial management consulting services (except corporate tax)8650274.14.13Marketing management consulting services8650374.14.14Human resources management consulting services8650474.14.15Production management consulting services8650574.14.16Public relations services8650674.14.17Other management consulting services8650974.14.2Other management-related services866a74.14.21Project management services other than for construction8660174.14.22Arbitration and conciliation services8660274.14.23Other management-related services n.e.c.86609.1>TABLE>74.15.1Management holdings services866b74.15.10Management holdings services86609.2>TABLE>>TABLE>74.20.1Plans and drawings for architectural, engineering, etc. purposes325c74.20.10Plans and drawings for architectural, engineering, etc. purposes32550490674.20.2Architectural services867a74.20.21Advisory and pre-design architectural services8671174.20.22Architectural design services8671274.20.23Other architectural services8671974.20.3Engineering services867b74.20.31Technical advisory and consultative services8672174.20.32Engineering design services for the construction of foundations and building structures8672274.20.33Engineering design services for mechanical and electrical installations for buildings8672374.20.34Engineering design services for the construction of civil engineering works8672474.20.35Engineering design services for industrial process and production8672574.20.36Engineering design services n.e.c.8672674.20.37Other engineering services8672974.20.4Integrated engineering services for turnkey projects867c74.20.40Integrated engineering services for turnkey projects86731-8673974.20.5Urban planning and landscape architectural services867d74.20.51Urban planning services8674174.20.52Landscape architectural services8674274.20.6Project management services related to constructions and civil engineering works867e74.20.60Project management services related to constructions and civil engineering works86713, 86714, 8672774.20.7Engineering-related scientific and technical consulting services867f74.20.71Geological, geophysical and other scientific prospecting services8675174.20.72Subsurface surveying services8675274.20.73Surface surveying services8675374.20.74Map making services86754>TABLE>>TABLE>74.30.1Technical testing and analysis services867g74.30.11Composition and purity testing and analysis services8676174.30.12Testing and analysis services of physical properties8676274.30.13Testing and analysis services of integrated mechanical and electrical systems8676374.30.14Technical automobile inspection services86764.174.30.15Other technical inspection services86764.274.30.16Other technical testing and analysis services86769>TABLE>>TABLE>74.40.1Advertising services87174.40.11Sale or leasing services of advertising space or time8711074.40.12Planning, creating and placement services of advertising8712074.40.13Other advertising services87190>TABLE>>TABLE>74.50.1Placement services of personnel872a74.50.11Executive search services8720174.50.12Placement services of office support personnel and other workers8720274.50.2Supply services of personnel872b74.50.21Supply services of office support personnel8720374.50.22Supply services of domestic staff8720474.50.23Supply services of commercial or industrial workers8720574.50.24Supply services of nursing personnel8720674.50.25Supply services of other personnel87209>TABLE>>TABLE>74.60.1Investigation and security services87374.60.11Investigation services8730174.60.12Security consultation services8730274.60.13Alarm monitoring services8730374.60.14Armoured car services8730474.60.15Guard services8730574.60.16Other security services87309>TABLE>>TABLE>74.70.1Industrial cleaning services87474.70.11Disinfecting and exterminating services8740174.70.12Window cleaning services8740274.70.13Traditional cleaning services87403.174.70.14Specialized cleaning services87403.274.70.15Furnace and chimney cleaning services87409.174.70.16Other cleaning services87409.2>TABLE>>TABLE>74.81.1Photographic plates, film, other than cinematographic, exposed389i74.81.11Photographic plates and film, exposed but not developed38941370474.81.12Photographic plates and film, exposed and developed, for offset reproduction38942.13705.174.81.13Microfilms, exposed and developed38942.23705.274.81.14Other photographic plates and film, exposed and developed38942.33705.974.81.2Portrait photography and similar services875a74.81.21Portrait photography services by self-service coin-operated machines87501.174.81.22Other portrait photography services87501.274.81.23Advertising and related photography services8750274.81.24Action photography services8750374.81.25Aerial photography services87504.174.81.26Other specialty photography services87504.274.81.3Processing and other photographic services875b74.81.31Photography processing services8750574.81.32Motion picture processing services not related to the motion picture and television industries8750674.81.33Restoration, copying and retouching services of photography8750774.81.34Other photographic services, n.e.c.87509>TABLE>74.82.1Packaging services87674.82.10Packaging services87600>TABLE>74.83.1Office work and secretarial services879a74.83.11Telephone answering services8790374.83.12Duplicating services8790474.83.13Translation services87905.174.83.14Interpretation services87905.274.83.15Other secretarial services87909.174.83.2Mailing list compilation and mailing services879b74.83.21Compiling and selling of mailing list services87906.174.83.22Mailing services87906.2>TABLE>74.84.1Other business services879c74.84.11Credit reporting services8790174.84.12Collection agency services8790274.84.13Specialty design services8790774.84.14Business brokerage and appraisal services other than for real estate87909.274.84.15Exhibition, fair and congress organization services87909.374.84.16Other business services n.e.c.87909.4>TABLE>>TABLE>>TABLE>>TABLE>75.11.1General (overall) public services911a75.11.11Executive and legislative services9111175.11.12Financial and fiscal services9111275.11.13Overall economic and social planning and statistical services9111375.11.14Government services to fundamental research9111475.11.15Other administrative services of the government n.e.c.91119>TABLE>75.12.1Administrative services of agencies that provide health care, education, cultural services and other social services excluding social security911b75.12.11Administrative educational services9112175.12.12Administrative health care services9112275.12.13Administrative housing and community amenity services9112375.12.14Administrative recreational, cultural and religious services91124>TABLE>75.13.1Administrative services for more efficient operation of business911c75.13.11Administrative agriculture-, forestry-, fishing- and hunting-related services9113175.13.12Administrative fuel- and energy-related services9113275.13.13Administrative mining- and mineral resources-, manufacturing- and construction-related services9113375.13.14Administrative transport- and communications-related services9113475.13.15Administrative services related to the distributive and catering trades, hotels and restaurants9113575.13.16Administrative services related to tourism affairs9113675.13.17Administrative multipurpose development project services9113775.13.18General administrative economic, commercial and labour affairs-related services91138>TABLE>75.14.1Supporting services for the government as a whole911d75.14.11General personnel services for the government9114175.14.12Other general services for the government n.e.c.91149>TABLE>>TABLE>75.21.1Foreign affairs services912a75.21.11Administrative external affairs-related services, diplomatic and consular services abroad9121075.21.12Foreign economic aid-related services9122075.21.13Foreign military aid-related services91230>TABLE>75.22.1Defence services912b75.22.11Military defence services9124075.22.12Civil defence services91250>TABLE>75.23.1Justice and judicial services912c75.23.11Law courts-related administrative services9127075.23.12Administrative services related to detention or rehabilitation of criminals91280>TABLE>75.24.1Public security, law and order services912d75.24.11Police services91260.175.24.12Other public order and safety affairs-related services91290>TABLE>75.25.1Fire brigade services912e75.25.11Fire-fighting and fire-prevention services91260.275.25.12Other fire brigade services91260.3>TABLE>>TABLE>75.30.1Compulsory social security services91375.30.11Compulsory social security services concerning sickness, maternity or temporary disablement benefits9131075.30.12Compulsory social security services concerning government employee pension schemes; old-age, disability or survivors' benefits other than for government employees9132075.30.13Compulsory social security services concerning unemployment compensation benefits9133075.30.14Compulsory social security services concerning family and child allowances91340>TABLE>>TABLE>>TABLE>>TABLE>80.10.1Primary education services92180.10.11Pre-school education services9211080.10.12Other primary education services92190>TABLE>>TABLE>80.21.1General secondary education services922a80.21.11First stage general secondary education services9221080.21.12Second stage general secondary education services92220>TABLE>80.22.1Technical and vocational secondary education services922b80.22.11Technical and vocational secondary education services, excluding for handicapped students9223080.22.12Technical and vocational secondary school-type education services for handicapped students92240>TABLE>>TABLE>80.30.1Higher education services92380.30.11Post-secondary technical and vocational education services9231080.30.12Other higher education services92390>TABLE>>TABLE>80.41.1Driving school services924a80.41.11Car driving school services92400.180.41.12Flying and sailing school services92400.2>TABLE>80.42.1Adult education services n.e.c.924b80.42.10Adult education services n.e.c.92400.380.42.2Other education services92980.42.20Other education services92900>TABLE>>TABLE>>TABLE>>TABLE>85.11.1Hospital services931a85.11.11Hospital surgical services93110.185.11.12Hospital medical services93110.285.11.13Hospital gynaecological and obstetrical services93110.385.11.14Hospital rehabilitation services93110.485.11.15Hospital psychiatric services93110.585.11.16Other hospital services93110.6>TABLE>85.12.1Medical practice services931b85.12.11Consultations and treatment by general practitioners9312185.12.12Consultations and treatment by medical and surgical specialists93122>TABLE>85.13.1Dental practice services931c85.13.11Orthodontic services93123.185.13.12Other dental practice services93123.2>TABLE>85.14.1Other human health services931d85.14.11Services provided by midwives93191.185.14.12Services provided by nurses93191.285.14.13Services provided by physiotherapists and other para-medical persons, including homeopathological and similar services93191.385.14.14Ambulance services9319285.14.15Residential health facilities services other than hospital services9319385.14.16Services provided by medical laboratories93199.185.14.17Services provided by blood, sperm and transplant organ banks93199.285.14.18Other human health services n.e.c.93199.3>TABLE>>TABLE>85.20.1Veterinary services93285.20.11Veterinary services for pet animals9320185.20.12Other veterinary services93209>TABLE>>TABLE>85.31.1Social work services with accommodation933a85.31.11Welfare services delivered through residential institutions to old persons93311.185.31.12Welfare services delivered through residential institutions to the physically or mentally handicapped93311.285.31.13Welfare services delivered through residential institutions to children and young people93312.185.31.14Welfare services delivered through residential institutions to other clients93312.285.31.15Other social work services with accommodation n.e.c.93319>TABLE>85.32.1Social work services without accommodation933b85.32.11Child day-care services excluding day-care services for the handicapped93321.185.32.12Day-care services for handicapped children and young people93321.285.32.13Guidance and counselling services n.e.c. related to children9332285.32.14Welfare services not delivered through residential institutions9332385.32.15Vocational rehabilitation services9332485.32.16Other social work services without accommodation n.e.c.93329>TABLE>>TABLE>>TABLE>>TABLE>90.00.1Sewage services940a90.00.11Sewage removal and treatment services94010.190.00.12Treatment services of cesspools and septic tanks94010.290.00.2Refuse disposal services940b90.00.21Refuse collecting services94020.190.00.22Refuse incineration services94020.290.00.23Other disposal services of refuse94020.390.00.24Special refuse treatment services94020.490.00.3Sanitation and similar services940c90.00.30Sanitation and similar services94030>TABLE>>TABLE>>TABLE>91.11.1Services furnished by business and employers' organizations951a91.11.10Services furnished by business and employers' organizations95110>TABLE>91.12.1Services furnished by professional organizations951b91.12.10Services furnished by professional organisations95120>TABLE>>TABLE>91.20.1Services furnished by trade unions95291.20.10Services furnished by trade unions95200>TABLE>>TABLE>91.31.1Religious services959a91.31.10Religious services95910>TABLE>91.32.1Services furnished by political organizations959b91.32.10Services furnished by political organizations95920>TABLE>91.33.1Services furnished by other membership organizations n.e.c.959c91.33.11Civic betterment and community facility support services9599191.33.12Special group protection services9599291.33.13Services provided by youth associations9599391.33.14Other services provided by membership organizations n.e.c.95999>TABLE>>TABLE>>TABLE>92.11.1Cinematographic film, exposed and developed389j92.11.11Cinematographic film, exposed and developed, of a width &ge; 35 mm38950.13706.192.11.12Cinematographic film, exposed and developed, of a width TABLE POSITION>92.12.1Motion picture or video tape distribution services961b92.12.10Motion picture or video tape distribution services96113>TABLE>92.13.1Motion picture projection services961c92.13.11Motion picture projection services in cinemas9612192.13.12Video tape projection services96122>TABLE>>TABLE>92.20.1Radio and television services961d92.20.11Radio services9613192.20.12Television services96132>TABLE>>TABLE>92.31.1Works of art389k92.31.10Works of art389609792.31.2Artistic and literary creation and interpretation services961e92.31.21Theatrical producers', singer groups', bands' and orchestras' entertainment services9619192.31.22Services provided by authors, composers, sculptors, entertainers and other individual artists96192>TABLE>92.32.1Arts facilities operation services961f92.32.10Arts facilities operation services96193>TABLE>92.33.1Fair and amusement park services961g92.33.10Fair and amusement park services96194.1>TABLE>92.34.1Other entertainment services n.e.c.961h92.34.11Circus services96194.292.34.12Ballrooms and dance instructors' services9619592.34.13Miscellaneous entertainment services n.e.c.96199>TABLE>>TABLE>92.40.1News agency services96292.40.10News agency services96211-96290>TABLE>>TABLE>92.51.1Library and archive services963a92.51.11Library services9631192.51.12Archive services96312>TABLE>92.52.1Museums' services and preservation services of historical sites and buildings963b92.52.11Museums' services9632192.52.12Preservation services of historical sites and buildings96322>TABLE>92.53.1Botanical and zoological garden services and nature reserves services963c92.53.11Botanical and zoological garden services9633192.53.12Nature reserves services, including wildlife preservation services96332>TABLE>>TABLE>92.61.1Sports facilities operation services964a92.61.10Sports facilities operation services96413>TABLE>92.62.1Other sporting services964b92.62.11Sports event promotion services9641192.62.12Sports event organization services9641292.62.13Other services related to sports events n.e.c.96419>TABLE>>TABLE>92.71.1Gambling and betting services964c92.71.10Gambling and betting services96492>TABLE>92.72.1Other recreational services n.e.c.964d92.72.11Recreation parks and beach services9649192.72.12Miscellaneous recreational services n.e.c.96499>TABLE>>TABLE>>TABLE>93.01.1Washing and dry cleaning services970a93.01.11Laundry collection services9701193.01.12Textile cleaning services by coin-operated self-service machines97012.193.01.13Other textile and fur products cleaning services97012.293.01.14Dry cleaning services9701393.01.15Pressing services9701493.01.16Dyeing and colouring services97015>TABLE>93.02.1Human hair, unworked; waste of human hair389l93.02.10Human hair, unworked; waste of human hair38971050193.02.2Hairdressing and other beauty treatment services970b93.02.21Hairdressing services for women and girls97021.193.02.22Hairdressing and barbers' services for men and boys97021.293.02.23Cosmetic treatment, manicuring and pedicuring services97022>TABLE>93.03.1Funeral and related services970c93.03.11Cemeteries and cremation services97030.193.03.12Undertaking services97030.2>TABLE>93.04.1Physical well-being services970d93.04.10Physical well-being services97029, 97090.1>TABLE>93.05.1Other services n.e.c.970e93.05.10Other services n.e.c.97090.2>TABLE>>TABLE>>TABLE>>TABLE>95.00.1Private households with employed persons98095.00.10Private households with employed persons98000>TABLE>>TABLE>>TABLE>>TABLE>99.00.1Services provided by extra-territorial organizations and bodies99099.00.10Services provided by extra-territorial organizations and bodies99000(1) The characteristic products of units classified to mixed farming (NACE Rev.1 01.30) are included in 01.1 and 01.2 respectively(2) n.e.c. = not elsewhere classified(3) The characteristic products of units classified to mixed farming (NACE Rev.1 01.30) are included in 01.1 and 01.2 respectively(4) ECSC = European Coal and Steel Community